ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_04_FR.txt.                                                                                             179




                 OPINION DISSIDENTE DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]


                                              table des matières

                                                                                     Paragraphes

                        I. Prolégomènes                                                    1-6
                       II. Question préliminaire : la dimension intertemporelle
                           dans l’examen de l’immunité de l’État                          7-17
                      III. Les immunités de l’État et les demandes de réparations
                           de guerre : une relation inéluctable dans la présente
                           affaire18-23
                      IV. Reconnaissance par l’Allemagne de la responsabilité
                          de l’État en l’espèce                                          24-31
                       V. Valeurs humaines fondamentales : des développements
                          doctrinaux tirés de l’oubli                                    32-40
                      VI. L’œuvre doctrinale collégiale d’institutions savantes
                          de droit international                                         41-52
                     VII. Le seuil de gravité des atteintes aux droits de l’homme
                          et au droit international humanitaire                          53-62


                     VIII. La question de la renonciation aux réclamations
                           s’agissant du droit d’accès à la justice dans la procé-
                           dure devant la Cour : évaluation                              63-68
                      IX. Les États ne peuvent, dans le cadre de leurs relations,
                          renoncer à des droits appartenant à des individus vic-
                          times de violations graves du droit international              69-72
                       X. Positions des Parties quant au droit d’accès à la jus-
                          tice73-79
                      XI. Éclaircissements donnés par les Parties et la Grèce en
                          réponse aux questions posées par la Cour                       80-96
                           1. Questions posées aux Parties et à la Grèce                    80
                           2. Première série de réponses                                 81-91
                              a) Réponses de l’Allemagne et de l’Italie                  82-89
                              b) La réponse de la Grèce                                  90-91

                                                                                             84




6 CIJ1031.indb 165                                                                                 22/11/13 12:25

                       immunités juridictionnelles de l’état (op. diss. cançado trindade)     180

                             3. Deuxième série de réponses                                  92-96
                                a) Observations de l’Allemagne                                 93
                                b) Observations de l’Italie                                 94-96
                       XII. L’interdiction du travail forcé à l’époque de la se­
                            conde guerre mondiale                                          97-120
                             1. L’interdiction normative                              97-101
                             2. Reconnaissance judiciaire de l’interdiction          102-113
                             3. L’interdiction dans les travaux de codification      114-116
                             4. Les crimes internationaux et les interdictions du jus
                                cogens117-120
                      XIII. Plaidoiries des Parties et de l’État intervenant concer­
                            nant le jus cogens et le refus d’accorder l’immunité :
                            évaluation121-129
                      XIV. L’immunité de l’État contre le droit d’accès à la jus-
                           tice130-155
                             1. La tension existant dans la jurisprudence de la Cour
                                européenne des droits de l’homme                          130-142
                                a) L’affaire Al‑Adsani (2001)                             130-134
                                b) L’affaire McElhinney (2001)                            135-138
                                c) L’affaire Fogarty (2001)                               139-140
                                d) L’affaire Kalogeropoulou et autres (2002)              141-142
                             2. La tension existant dans la jurisprudence des tribunaux
                                internes143-148
                             3. La tension susmentionnée à l’ère de l’état de droit aux
                                niveaux national et international                      149-155
                       XV. Les arguments des Parties en ce qui concerne les actes
                           jure imperii et les actes jure gestionis156-160

                      XVI. La personne humaine et les immunités de l’État : myopie
                           de la perspective strictement interétatique                    161-171
                     XVII. La perspective interétatique viciée face à l’impératif
                           de justice                                                     172-176
                     XVIII. La personne humaine et les immunités de l’État : le dé-
                            passement de la perspective strictement interétatique         177-183
                      XIX. Pas d’immunités de l’État en cas de delicta imperii184-198
                             1. Massacres de civils sans défense                          185-191
                                a) Le massacre de Distomo                                 185-188
                                b) Le massacre de Civitella                               189-191
                             2. Déportation et travail forcé dans l’industrie de guerre   192-198


                                                                                               85




6 CIJ1031.indb 167                                                                                   22/11/13 12:25

                       immunités juridictionnelles de l’état (op. diss. cançado trindade)   181

                       XX. La prévalence du droit d’accès à la justice de l’indi­
                           vidu : l’invocation par les Parties de l’affaire Goiburú
                           et autres (CIADH, 2006)                                      199-213
                      XXI. Le droit d’accès à la justice de l’individu : évolution
                           de la jurisprudence sur la loi du jus cogens214-220
                     XXII. Sortir du non‑droit : le droit au Droit de la victime
                           individuelle221-226
                     XXIII. Vers la primauté de la recta ratio, qui ne disparaît
                            jamais227-239
                     XXIV. Le droit des individus à réparation en tant que vic-
                           times de violations graves des droits de l’homme et
                           du droit international humanitaire                           240-281
                            1. Obligation de l’Etat d’accorder une réparation aux vic-
                               times individuelles                                      240-257
                            2. Les catégories de victimes en l’espèce                   258-260
                            3. Le cadre juridique de la fondation « Mémoire, respon-
                               sabilité et avenir » (2000)                              261-267
                            4. Evaluation des conclusions des Parties                   268-281
                     XXV. L’impératif d’accorder réparation aux victimes indivi-
                          duelles de violations graves des droits de l’homme et
                          du droit international humanitaire                            282-287
                            1. La réalisation de la justice en tant que forme de répara-
                               tion282-284
                            2. La réparation en tant que réaction du droit aux viola-
                               tions graves                                             285-287
                     XXVI. La primauté du jus cogens : une réfutation de sa dé-
                           construction288-299
                 XXVII. Une récapitulation : conclusions                                300-316

                                                        *

                                                I. Prolégomènes

                   1. Je regrette de ne pouvoir me joindre à la majorité dans la décision
                que la Cour vient d’adopter aujourd’hui, le 3 février 2012, dans l’affaire
                concernant les Immunités juridictionnelles de l’Etat (Allemagne c. Italie ;
                Grèce (intervenant)). Ma position dissidente concerne l’ensemble de la
                décision, y compris la méthode adoptée, la démarche suivie, l’ensemble
                du raisonnement quant aux questions de fond ainsi que les conclusions de
                l’arrêt. Cela étant, je souhaite consigner les fondements de ma position
                dissidente, étant donné l’importance que j’attache aux questions soulevées

                                                                                             86




6 CIJ1031.indb 169                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)        182

                 en l’espèce par l’Allemagne et l’Italie, ainsi que par la Grèce, et conscient
                 que le règlement du différend en cause est inéluctablement lié à l’impératif
                 de réalisation de la justice telle que je perçois celle-ci.

                    2. Je présente donc avec le plus grand soin les fondements de ma posi-
                 tion totalement dissidente sur l’ensemble de la question dont traite la
                 Cour dans l’arrêt qu’elle vient d’adopter, par respect pour l’exercice de la
                 fonction judiciaire internationale et dans le souci de cet exercice, guidé
                 par-dessus tout par l’objectif ultime consistant précisément à réaliser la
                 justice. A cette fin, je me pencherai sur tous les aspects du différend qui
                 fait l’objet du présent arrêt, dans l’espoir de contribuer à la clarification
                 des questions soulevées et au développement progressif du droit interna-
                 tional, notamment dans le cadre de l’administration par la Cour de la
                 justice internationale dans les affaires de ce type sur la base de considéra-
                 tions fondamentales d’humanité, chaque fois que, comme en l’espèce, les
                 origines factuelles de ces affaires seront des violations graves des droits de
                 l’homme et du droit international humanitaire.
                    3. A titre préliminaire, j’analyserai la dimension intertemporelle de l’exa-
                 men de l’immunité de l’Etat, pour passer ensuite à mon premier groupe de
                 considérations touchant, premièrement, la relation inéluctable (à mon sens)
                 qui existe en l’espèce entre les immunités de l’Etat et les demandes de répa-
                 rations de guerre et, deuxièmement, la reconnaissance par l’Allemagne de
                 la responsabilité de l’Etat dans la présente affaire. J’essaierai ensuite de
                 réhabiliter certains développements doctrinaux aujourd’hui tombés dans
                 l’oubli, consacrant des valeurs humaines fondamentales, et de rappeler le
                 travail doctrinal collégial effectué sur le sujet par des institutions savantes
                 de droit international. Je me pencherai ensuite sur le seuil de gravité des
                 violations des droits de l’homme et du droit international humanitaire.
                    4. Cela m’amènera à examiner la question de la renonciation à des récla-
                 mations du point de vue du droit d’accès à la justice dans les écritures devant
                 la Cour, et à faire valoir que les Etats ne peuvent, dans leurs relations,
                 renoncer à des droits appartenant à des individus victimes de violations
                 graves du droit international. Je passerai ensuite aux arguments des Parties
                 quant au droit d’accès à la justice. J’appellerai alors l’attention sur les éclair-
                 cissements donnés par lesdites Parties, l’Allemagne et l’Italie, et par l’Etat
                 intervenant, la Grèce, en réponse à une série de questions que je leur ai
                 posées lors de la procédure orale devant la Cour, le 16 septembre 2011.
                    5. J’examinerai ensuite l’interdiction du travail forcé à l’époque de la
                 seconde guerre mondiale, et les interdictions relevant du jus cogens et le
                 déni de l’immunité. Cela m’amènera à me pencher sur la tension existant,
                 dans la jurisprudence internationale, entre l’immunité de l’Etat et le droit
                 d’accès à la justice, ainsi qu’à évaluer les arguments des Parties quant aux
                 actes jure imperii et jure gestionis. J’exposerai alors mes réflexions sur la
                 personne humaine et les immunités de l’Etat, en insistant sur la myopie
                 dont font preuve ceux qui adoptent une perspective strictement inter­
                 étatique, surtout face à l’impératif de justice, et en soulignant la nécessité
                 d’abandonner cette perspective tronquée. Cela m’amènera à défendre

                                                                                                 87




6 CIJ1031.indb 171                                                                                     22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. cançado trindade)   183

                 la position selon laquelle il n’y a pas d’immunités de l’Etat pour les
                 delicta imperii, le droit d’accès à la justice de l’individu prévalant dans le
                 domaine du jus cogens.
                    6. Enfin, je me pencherai sur la configuration du droit de la victime
                 individuelle au droit (le droit au Droit), attestant la primauté de la
                 recta ratio, toujours d’actualité. Je passerai ensuite au droit à réparation
                 des individus victimes de violations graves des droits de l’homme et du
                 droit international humanitaire, et à l’obligation impérative qui s’impose
                 à l’Etat d’accorder réparation à ces victimes. Cela m’amènera à réaffirmer
                 la primauté du jus cogens, en en réfutant la déconstruction. Il me sera
                 alors possible, enfin et surtout, de présenter mes conclusions.



                           II. Question préliminaire : la dimension intertemporelle
                                    dans l’examen de l’immunité de l’État

                    7. L’examen de la question de l’immunité de l’Etat oblige à se pencher
                 sur une question préliminaire, à savoir celle de la dimension intertempo-
                 relle de cet examen. Il s’agit de savoir si l’immunité de l’Etat doit être
                 envisagée dans la présente espèce opposant l’Allemagne à l’Italie comme
                 on l’entendait à l’époque (les années 1940) où les actes pour lesquels elle
                 est invoquée ont été commis, ou telle qu’elle est alors que la Cour a été
                 saisie du présent différend.
                    8. A cet égard, l’Allemagne fait valoir que, à l’époque où les forces alle-
                 mandes se trouvaient en Italie, en 1943-1945, « la doctrine de l’immunité
                 souveraine absolue régnait de manière incontestée » 1 et que, même de nos
                 jours, « [l’]immunité juridictionnelle absolue pour les actes souverains d’un
                 gouvernement demeure, aujourd’hui comme hier, la règle coutumière géné-
                 ralement reconnue » 2. L’Allemagne fait en outre valoir que s’écarter de cette
                 doctrine, ou créer de nouvelles exceptions à l’immunité de l’Etat avec effet
                 rétroactif, serait contraire aux principes généraux du droit international 3.
                    9. L’Italie argue quant à elle que les actes en cause dans la présente
                 affaire, à savoir les décisions des juges italiens qui, depuis 2004, retiennent
                 la compétence des juridictions italiennes à l’égard de l’Etat allemand, ont
                 appliqué correctement le principe de l’immunité de l’Etat tel qu’il est
                 interprété aujourd’hui 4. Elle fait en outre valoir que l’immunité est une
                 règle procédurale, qu’elle doit donc être appréciée au regard du droit en
                 vigueur au moment où la juridiction est saisie 5 ; elle ajoute que les juridic-
                 tions ont généralement appliqué le droit en vigueur « au moment de l’ac-
                 tion en justice, et non pas à l’époque des fait dommageables d’origine » 6.
                     1 Mémoire de l’Allemagne, par. 91 ; réplique de l’Allemagne, par. 37.
                     2 Compte rendu (CR) 2011/17, par. 29.
                     3 Mémoire de l’Allemagne, par. 91 ; réplique de l’Allemagne, par. 37.
                     4 Contre-mémoire de l’Italie, par. 1.14-1.16 ; CR 2011/18, p. 23‑24.
                     5 Duplique de l’Italie, par. 4.2.
                     6 Contre-mémoire de l’Italie, par. 4.47.



                                                                                               88




6 CIJ1031.indb 173                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)               184

                   10. La détermination du moment à prendre en considération pour
                savoir s’il faut ou non retenir l’immunité de l’Etat soulève deux ques-
                tions : celles de savoir, premièrement, si cette immunité a changé ou évo-
                lué durant les dernières décennies et, deuxièmement, si elle doit être en
                l’espèce appliquée telle qu’elle est interprétée aujourd’hui, au moment où
                la Cour est saisie du différend. S’agissant de la première question, il est
                clair que le droit de l’immunité de l’Etat s’est développé et a évolué ; il
                n’est pas resté statique. On ne peut dire que l’évolution survenue dans les
                domaines du droit international des droits de l’homme, du droit pénal
                international contemporain et du droit international contemporain n’a eu
                aucune influence sur le droit en évolution de l’immunité de l’Etat.
                   11. Quant à la seconde question, il y a de bonnes raisons d’envisager
                l’immunité telle qu’elle existe au moment où la Cour est saisie du différend.
                Après tout, s’agissant de jugements rendus par les tribunaux italiens
                depuis 2004 qui écartent l’immunité de l’Etat et accordent des réparations
                aux victimes, envisager la question comme on la comprenait durant la
                seconde guerre mondiale n’aurait aucun sens. La formation et le dévelop-
                pement du droit international, de même que son interprétation et son appli-
                cation, ne peuvent guère être dissociés de sa dimension intertemporelle. La
                question du « droit intertemporel » est posée dans le cadre de la sentence
                arbitrale rendue le 1er avril 1928 dans l’affaire de l’Ile de Palmas (Pays-Bas
                c. Etats-Unis), dans laquelle l’arbitre, Max Huber, déclarait ce qui suit :
                       « En ce qui concerne la question de savoir lequel des différents sys-
                     tèmes juridiques en vigueur à des époques successives doit être appli-
                     qué dans un cas déterminé — question du droit dit intertemporel — il
                     faut distinguer entre la création du droit en question et le maintien
                     de ce droit. Le même principe, qui soumet un acte créateur de droit
                     au droit en vigueur au moment où naît le droit, exige que l’existence
                     de ce droit, en d’autres termes sa manifestation continue, suive les
                     conditions requises par l’évolution du droit. » 7
                   12. A l’époque moderne, on considère qu’il n’existe pas de règles de
                droit international « immuables », comme on le pensait erronément il y a
                longtemps. Lors des sessions qu’il a tenues à Rome en 1973 et à Wiesba-
                den en 1975, l’Institut de droit international a examiné le sujet du « droit
                intertemporel ». Un accord général s’est fait jour sur l’idée fondamentale
                que toute situation doit être appréciée à la lumière des règles juridiques
                qui lui sont contemporaines 8, et qui évoluent avec le temps ; la résolution
                prudente adoptée par l’Institut à Wiesbaden en 1975 montre qu’il était
                conscient de la tension sous-jacente 9.

                   7 Recueil des sentences arbitrales (RSA), vol. II : affaire de l’Ile de Palmas (Pays-Bas

                c. Etats-Unis), 4 avril 1928, p. 845 (les italiques sont de moi) ; voir aussi p. 829‑871.
                   8 Voir Annuaire de l’Institut de droit international (AIDI), vol. 55 (1973), p. 33, 27,

                37, 48, 50 et 86 ; AIDI, vol. 56 (1975), p. 536 (par. 1 de la résolution de l’Institut). Et
                voir M. Sorensen, « Le problème dit du droit intertemporel dans l’ordre international
                — Rapport provisoire », AIDI, vol. 55 (1973), p. 35‑36.
                   9 Voir AIDI, vol. 56 (1975), p. 536‑541 ; voir en particulier le second considérant du

                préambule de la résolution.

                                                                                                        89




6 CIJ1031.indb 175                                                                                            22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  185

                   13. L’impact ou l’influence du passage du temps sur la formation et
                l’évolution des règles du droit international n’est pas un phénomène exté-
                rieur au droit 10. La conception positiviste/volontariste du droit inter­
                national, aujourd’hui dépassée, a nourri les tentatives (vaines) visant à
                établir l’indépendance du droit par rapport au temps, tout en privilégiant
                simultanément la méthode d’observation (par exemple, de la pratique
                des Etats) réduisant indûment au minimum les principes du droit inter­
                national, ce qui touche aux fondements de notre discipline.
                   14. Dans l’univers conceptuel de celle-ci, des aspects du droit inter­
                temporel en sont venus à être étudiés, par exemple, en gardant à l’esprit la
                relation entre le contenu et l’efficacité des normes du droit international et
                les transformations sociales intervenues lors des époques nouvelles. Consti-
                tue un locus classicus à cet égard l’obiter dictum bien connu de la Cour
                dans l’avis consultatif rendu sur la Namibie (1971), dans lequel la Cour a
                confirmé que le système des mandats (territoires sous mandat) 11 n’était
                « pas statique », mais était « par définition évoluti[f] » ; et elle a ajouté
                qu’elle se devait de prendre en considération les transformations survenues
                dans le demi-siècle qui avait suivi, et l’évolution considérable du corpus
                juris gentium intervenu au fil du temps. Pour la Cour, « tout instrument
                international doit être interprété et appliqué dans le cadre de l’ensemble du
                système juridique en vigueur au moment où l’interprétation a lieu » 12.
                   15. Dans la présente affaire, qui oppose l’Allemagne à l’Italie, le fait
                demeure que, même après l’ordonnance rendue le 6 juillet 2010 par la
                Cour 13, qui a déclaré la demande reconventionnelle italienne « irrece-
                    10 Dans les travaux susmentionnés, l’Institut met l’accent sur l’impact du passage

                du temps sur le développement du droit international ; voir AIDI, vol. 55 (1953), p. 108
                et 114-115 (interventions de M. Lachs, P. Reuter et S. Rosenne).
                    11 En particulier, les concepts incorporés à l’article 22 du Pacte de la Société des

                Nations.
                    12 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

                Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
                avis consultatif, C.I.J. Recueil 1971, p. 31‑32, par. 53.
                    13 Les Parties ont interprété différemment les effets de cette ordonnance de la Cour.

                L’Allemagne affirme que l’affaire n’a pas pour objet les violations du droit international
                humanitaire commises pendant la seconde guerre mondiale et la question des réparations, et
                que l’ordonnance de la Cour du 6 juillet 2010 le confirme (CR 2011/17, p. 18, par. 11) ; pour
                l’Allemagne, la Cour n’est pas compétente pour connaître de cette question (CR 2011/20,
                p. 11, par. 4). L’Italie soutient, quant à elle, que l’ordonnance susmentionnée de la Cour ne
                l’empêche pas de soulever la question des réparations à ce stade de la procédure pour faire
                lever l’immunité de l’Allemagne (CR 2011/18, p. 13, par. 10). S’agissant de la dimension
                intertemporelle du présent différend, l’Allemagne revient par contre à la seconde guerre
                mondiale pour faire valoir que la question de savoir si elle jouit de l’immunité devant les
                tribunaux italiens doit être examinée selon les normes en vigueur de 1943 à 1945, puisque
                l’immunité est la contrepartie procédurale de la règle de fond qui prévoit des réparations
                de guerre dans les relations entre Etats (CR 2011/17, p. 35‑36, par. 32). L’Italie soutient,
                pour sa part, que les règles de l’immunité de l’Etat, en tant que règles procédurales, doivent
                être appliquées par les tribunaux en l’état qui est le leur au moment où le juge est saisi et
                non au moment où la violation alléguée du droit international a eu lieu, et elle affirme que
                cette position est étayée par l’article 4 de la convention des Nations Unies de 2004 sur les
                immunités juridictionnelles des Etats et de leurs biens (CR 2011/18, p. 23‑24, par. 15-18).

                                                                                                           90




6 CIJ1031.indb 177                                                                                               22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)   186

                vable », et ainsi, à mon grand regret, tenté de dissocier les immunités de
                l’Etat des demandes de réparations de guerre, les Parties elles-mêmes,
                l’Allemagne et l’Italie, continuent de lier leurs conclusions (écrites et
                orales) sur la question des immunités de l’Etat au contexte factuel des
                demandes de réparations de guerre. Cela me semble inévitable, car on ne
                peut envisager les immunités de l’Etat dans un vide, hors du contexte
                factuel (y compris leur origine factuelle) dans lequel elles sont invoquées.
                Les deux vont ensemble, comme l’a clairement démontré la procédure
                dans la présente affaire. Je reviendrai sur ce point tout au long de la pré-
                sente opinion dissidente.
                   16. Il n’est pas justifié à mes yeux d’invoquer l’origine factuelle d’un
                différend simplement pour faire valoir que le travail obligatoire dans l’in-
                dustrie de guerre n’était pas interdit par le passé (la seconde guerre mon-
                diale), ou que le jus cogens n’existait pas alors, ou que les droits inhérents
                à la personne humaine n’étaient pas encore reconnus, tout en s’abritant
                simultanément derrière le bouclier de l’immunité de l’Etat. Pour moi, cela
                n’a absolument aucun sens, et aboutit à l’impunité et à une injustice
                manifeste. Cela va à l’encontre du droit international. Cela est inaccep-
                table aujourd’hui, comme c’était inacceptable par le passé. Cela va à l’en-
                contre de la recta ratio, qui est au fondement du droit des gens aujourd’hui
                comme par le passé.
                   17. On peut tenir compte du droit intertemporel uniquement d’une
                manière qui serve ses propres intérêts dans un litige, et accepter le passage
                du temps et l’évolution du droit en relation avec certains faits mais non
                d’autres, relevant de la même situation qui continue. On est peut-être plus
                conscient aujourd’hui du rapport entre les immunités de l’Etat et les demandes
                de réparations de guerre, et c’est rassurant. On ne peut tout simplement pas
                écarter cette relation sans justifier une position aussi dogmatique. On ne
                saurait invoquer des dogmes statiques pour échapper aux conséquences juri-
                diques de la perpétration d’atrocités. Il faut tenir compte de l’évolution du
                droit dans la lutte sans fin menée pour mettre fin aux atrocités et faire en
                sorte qu’elles ne se reproduisent pas, où que ce soit dans le monde.


                      III. Les immunités de l’État et les demandes de réparations
                     de guerre : une relation inéluctable dans la présente affaire

                   18. Force est de remarquer qu’après l’ordonnance de la Cour du 6 juil-
                let 2010 déclarant la demande reconventionnelle italienne irrecevable, les
                Parties (l’Allemagne et l’Italie) ont continué d’évoquer les faits qui sous-
                tendent leur différend et son contexte historique. Il est de fait frappant
                que, même après l’ordonnance de la Cour du 6 juillet 2010, les deux Par-
                ties, et l’Allemagne de manière plus significative, n’ont pas cessé d’évo-
                quer le contexte factuel et historique de la présente affaire. S’agissant plus
                précisément de la question des réparations, l’Allemagne lui a consacré
                une partie de ses écritures et plaidoiries.


                                                                                           91




6 CIJ1031.indb 179                                                                               22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. cançado trindade)   187

                    19. En fait, après l’ordonnance de la Cour du 6 juillet 2010 concernant
                 la demande reconventionnelle italienne, l’Allemagne a soumis sa réplique
                 (datée du 5 octobre 2010), dont la section III (par. 12 à 34) est intitulée
                 « Questions liées aux réparations concernant l’Italie et les citoyens ita-
                 liens » 14. Quant aux arguments de l’Allemagne concernant la question des
                 réparations et le contexte factuel de la présente affaire, au paragraphe 13
                 de sa réplique, par exemple, elle fait valoir que l’Italie a bénéficié du
                 régime de réparation d’après guerre et a reçu d’importantes indemnités de
                 l’Allemagne. Au paragraphe 34 de sa réplique, l’Allemagne affirme en
                 outre que, par le biais de divers mécanismes de réparation, en particulier
                 dans le cadre de réparations collectives, elle s’est acquittée de son obliga-
                 tion de réparer de manière pleinement satisfaisante.
                    20. Il en va de même des arguments des Parties lors des plaidoiries 15.
                 Une déclaration du conseil de l’Italie peut servir d’exemple à cet égard :
                             « N’est-ce pas bien étonnant d’entendre Mme l’agent de l’Alle-
                          magne affirmer encore à ce stade que le dossier des réparations
                          « do[es] not form part of the present proceedings », alors que le plus
                          gros des débats et des propos que votre Cour a pu entendre tout au
                          long de cette semaine de plaidoiries a été et continue d’être centré
                          essentiellement sur ce dossier et qu’en particulier chacun des plai-
                          deurs de la Partie adverse s’est évertué à démontrer qu’aucune viola-
                          tion des obligations en question n’a jamais été commise ? » 16
                     21. Bien que l’Allemagne affirme que l’affaire ne concerne pas « les vio-
                 lations du droit humanitaire commises pendant la [seconde] guerre [mon-
                 diale] et la question des réparations » 17, lors du second tour de plaidoiries,
                 l’agent de l’Allemagne a indiqué qu’elle avait l’intention « de dissiper
                 ­l’impression erronée que nos amis italiens et grecs ont pu créer, à savoir
                  que les victimes de crimes de guerre commis par l’Allemagne n’auraient
                  délibérément pas été indemnisées » 18. Elle poursuivait alors en décrivant
                 comme suit le régime de réparation mis en place après la seconde guerre
                 mondiale :
                           « —	 Au début des années 1960, la République fédérale d’Alle-
                               magne a versé 115 millions de DM à la Grèce en faveur des
                               victimes de la persécution raciale et religieuse. De même, elle a
                               conclu avec l’Italie les deux traités auxquels il a été fait réfé-
                               rence dans notre mémoire, en application desquels une somme
                               forfaitaire de 80 millions de DM a été versée à l’Italie.
                            — Environ 3400 civils italiens ont été indemnisés par la fondation
                               « Mémoire, responsabilité et avenir » pour le travail forcé qu’ils


                     14 Réplique de l’Allemagne, par. 12-34.
                     15 Voir, par exemple, CR 2011/20, p. 11 ; CR 2011/21, p. 14.
                     16 CR 2011/21, p. 14.
                     17 CR 2011/17, p. 18.
                     18 CR 2011/20, p. 11‑12.



                                                                                                92




6 CIJ1031.indb 181                                                                                   22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. cançado trindade)   188

                              avaient dû effectuer. La somme totale versée à des ressortissants
                              italiens par cette fondation avoisinait les 2 millions d’euros.
                            — Par ailleurs, quelque 1000 internés militaires italiens ont été
                              indemnisés pour cause de travail forcé dans le cadre du régime
                              mis en place par ladite fondation.
                            — Enfin, de nombreux ressortissants italiens et grecs se sont vu
                              verser des indemnités en application de la législation alle-
                              mande d’après guerre en matière d’indemnisation. » 19
                   22. Le conseil de l’Allemagne revient sur la question dans sa plaidoirie,
                affirmant que la position de l’Italie selon laquelle l’Allemagne avait failli
                à l’obligation de réparation collective qui lui incombait « exige[ait] une
                explication du régime de réparation tel qu’il a été conçu par la commu-
                nauté des Etats » 20. Le conseil de l’Allemagne poursuit en expliquant les
                fondements du régime de réparation « conçus par la communauté des
                Etats ayant déclaré la guerre à l’Allemagne … posés à Potsdam, quelques
                mois après la capitulation de l’Allemagne » 21. C’est ainsi que le conseil de
                l’Allemagne a présenté « le contexte politique, historique et juridique de la
                clause de renonciation, qui ne [devait] pas être considérée comme une
                sorte d’accident, une disposition déviante qui ne cadr[ait] pas avec le
                régime de la responsabilité internationale » 22.
                   23. Pour conclure sur ce point, on ne peut faire abstraction du contexte
                factuel, du contexte historique qui est à l’origine de la présente affaire.
                Les immunités de l’Etat ne peuvent être envisagées dans un vide, elles
                sont inéluctablement liées aux faits qui sont à l’origine du litige. C’est
                précisément ce que j’ai déclaré dans l’opinion dissidente que j’ai jointe à
                l’ordonnance du 6 juillet 2010, par laquelle la Cour a décidé à mon grand
                regret de rejeter la demande reconventionnelle italienne. Peu après cette
                ordonnance, les Parties (l’Allemagne et l’Italie) ont elles-mêmes continué
                de lier leurs conclusions (écrites et orales) sur la question des immunités
                de l’Etat au contexte factuel des demandes de réparations de guerre. Il
                n’aurait pu en être autrement, puisque les deux questions sont inélucta-
                blement liées.


                           IV. Reconnaissance par l’Allemagne de la responsabilité
                                            de l’État en l’espèce

                  24. Ayant établi que l’invocation des immunités de l’Etat et les
                demandes de réparations de guerre étaient inéluctablement liées en l’es-
                pèce (supra), je passe maintenant au point suivant, à savoir la reconnais-
                sance par l’Allemagne de la responsabilité de l’Etat pour les faits illicites
                qui sont à l’origine de la présente affaire. Cette reconnaissance illustre
                     19 CR 2011/20, p. 11‑13.
                     20 Ibid., p. 25‑26.
                     21 Ibid., p. 25‑26.
                     22 Ibid., p. 27.



                                                                                                93




6 CIJ1031.indb 183                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                     189

                l’unicité de la présente affaire concernant les Immunités juridictionnelles de
                l’Etat, car il est très rare, voire sans précédent, que devant la Cour l’Etat
                demandeur reconnaisse sa responsabilité pour les faits dommageables qui
                sont à l’origine de l’affaire et en constituent le contexte factuel.

                   25. Tout au long de la procédure écrite et orale, l’Allemagne a pris
                l’initiative louable de reconnaître à maintes reprises la responsabilité de
                l’Etat allemand pour les faits illicites qui sont à l’origine du litige, c’est-à-
                dire les crimes commis par le IIIe Reich durant la seconde guerre mon-
                diale 23. C’est ainsi que, dans son mémoire, l’Allemagne a déclaré


                      « on ne saurait … se faire une idée claire du contexte historique du
                      différend sans revenir, même succinctement, sur la conduite illicite
                      des forces du Reich allemand, d’une part, et sur les mesures prises au
                      niveau interétatique par l’Allemagne de l’après-guerre pour mettre en
                      œuvre la responsabilité de l’Allemagne découlant de cette conduite,
                      d’autre part…
                         L’Allemagne démocratique qui a vu le jour après la chute de la
                      dictature nazie n’a pas laissé d’exprimer ses regrets les plus profonds
                      pour les violations massives du droit international humanitaire per-
                      pétrées par les forces allemandes à partir des 8 et 9 septembre 1943 et
                      ce, jusqu’à la libération de l’Italie. » 24
                    26. L’Allemagne a ensuite évoqué ses maints « gestes symboliques »
                pour honorer la mémoire des citoyens italiens « victimes de stratégies bar-
                bares dans le cadre de cette guerre d’agression ». Elle a ajouté qu’elle était
                « prête à en faire autant dans l’avenir ». Elle a en particulier rappelé la
                cérémonie organisée en 2008 sur le site commémoratif « La Risiera di San
                Saba », situé près de Trieste (qui avait été utilisé comme camp de concen-
                tration durant l’occupation allemande lors de la seconde guerre mon-
                diale), au cours de laquelle elle avait pleinement reconnu « les souffrances
                indicibles infligées aux hommes et aux femmes d’Italie, en particulier lors
                des massacres, ainsi qu’aux anciens internés militaires italiens » 25.
                    27. Une des conclusions de la réunion des autorités allemandes et
                ­italiennes pendant cette cérémonie organisée près de Trieste le 18 novembre
                 2008 a été la décision de créer une commission conjointe d’historiens alle-
                mands et italiens
                      « qui aurait pour mission de revenir sur l’histoire commune des deux pays
                      pendant la période ou l’un et l’autre étaient sous la coupe d’un régime
                      totalitaire, en prêtant une attention spéciale aux victimes de crimes de

                  23 Voir, par exemple, mémoire de l’Allemagne, par. 7, 15, 59, 94 ; réplique de l’Alle-

                magne, par. 2 ; CR 2011/17, p. 15, par. 5, p. 18‑19, par. 12, p. 31, par. 20, et p. 48, par. 41 ;
                CR 2011/20, par. 1.
                  24 Mémoire de l’Allemagne, par. 7 et 15.
                  25 Ibid., par. 15.



                                                                                                              94




6 CIJ1031.indb 185                                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                  190

                          guerre, notamment aux soldats italiens que les autorités du IIIe Reich
                          utilisèrent abusivement pour le travail forcé (les « internés militaires »).
                          En fait, la première conférence de cette commission conjointe, composée
                          de cinq éminents spécialistes de chacune des parties, s’est tenue le
                          28 mars 2009 à la Villa Vigoni, le centre renommé d’échanges culturels
                          organisés dans le cadre des relations germano-italiennes. » 26
                    28. L’Allemagne a ajouté qu’elle « ne contest[ait] pas que des violations
                 graves, voire des crimes, [avaient] effectivement été commises par ses
                 forces d’occupation en Italie » 27 et que « [l]es actes illicites des forces
                 armées du IIIe Reich furent commis entre 1943 et 1945. Depuis cette
                 époque, aucun nouvel effet dommageable n’est venu s’ajouter au préju-
                 dice causé à l’origine. » 28 Dans sa réplique, l’Allemagne évoque de nou-
                 veau « [l]es terribles événements de la seconde guerre mondiale lorsque
                 les forces d’occupation allemandes ont, de fait, gravement violé les lois de
                 la guerre » 29 (en s’efforçant néanmoins de les séparer de la question de
                 l’immunité de l’Etat soumise à la compétence de la Cour).
                    29. De même, à l’audience du 12 septembre 2011, le conseil de l’Alle-
                 magne a déclaré :
                             « L’Allemagne démocratique apparue à la fin de la dictature nazie
                          a constamment exprimé son plus profond regret face aux violations
                          grossières du droit international humanitaire perpétrées par les forces
                          allemandes et reconnaît pleinement les souffrances infligées au peuple
                          italien pendant la période qui s’est écoulée entre septembre 1943 et la
                          libération de l’Italie en mai 1945. Dans ce cadre, le Gouvernement
                          allemand, en coopération avec le Gouvernement italien, a fait plu-
                          sieurs gestes en faveur des victimes et de leurs familles…
                             [D]es crimes indicibles ont été commis par des Allemands au cours
                          de la seconde guerre mondiale. L’Allemagne est tout à fait consciente
                          de sa responsabilité à cet égard. Ces crimes étaient uniques, comme
                          l’ont été les instruments et les mécanismes d’indemnisation et de répa-
                          ration — financiers, politiques et autres — créés et mis en œuvre par
                          l’Allemagne depuis la fin de la guerre. Nous ne pouvons refaire l’his-
                          toire. Si les victimes ou les descendants des victimes croient que ces
                          mécanismes n’étaient pas suffisants, nous le regrettons sincèrement. » 30
                  30. Peu après, à l’audience du 15 novembre 2011, le conseil de l’Alle-
                 magne a déclaré à la Cour :
                            « Nous sommes tout à fait conscients que la complexité juridique
                          de la présente affaire relative aux immunités de l’Etat ne permettra
                     26Mémoire de l’Allemagne, par. 15.
                     27Ibid., par. 59.
                    28 Ibid., par. 94.
                    29 Réplique de l’Allemagne, par. 2.
                    30 CR 2011/17, p. 15, par. 5, et p. 18, par. 12 ; voir aussi p. 31, par. 20, pour une autre

                 évocation des « violations graves du droit perpétrées par les autorités du IIIe Reich alle-
                 mand ».

                                                                                                            95




6 CIJ1031.indb 187                                                                                                22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)        191

                          nullement d’appréhender la dimension humaine des terribles événe-
                          ments qui se sont déroulés pendant la guerre, événements à l’égard
                          desquels l’Allemagne a reconnu sa pleine responsabilité. Je saisis
                          d’ailleurs cette occasion pour témoigner aux victimes, et pas seule-
                          ment à celles qui sont présentes dans cette salle de justice, notre plus
                          profond ­respect. » 31
                L’Allemagne a en outre reconnu spécifiquement sa responsabilité pour le
                massacre de Distomo perpétré en Grèce le 10 juin 1944 (voir par. 188
                infra).
                   31. Le massacre de Distomo n’a aucunement été une atrocité isolée ; il
                y a eu d’autres massacres en Grèce occupée à l’époque, dans le cadre
                d’une oppression systématique d’une extrême violence 32. Les déclarations
                devant la Cour citées ci-dessus de reconnaissance de la responsabilité de
                l’Etat allemand, si louables soit-elles, montrent une nouvelle fois qu’il est
                impossible de faire abstraction du contexte factuel de la présente affaire,
                l’invocation de l’immunité de l’Etat étant inéluctablement liée aux
                demandes de réparations de guerre.


                                     V. Valeurs humaines fondamentales :
                                des développements doctrinaux tirés de l’oubli

                   32. Comme la doctrine (c’est-à-dire « la doctrine des publicistes les plus
                qualifiés des différentes nations ») figure parmi les « sources » du droit
                international avec les « décisions judiciaires » à l’alinéa d) du paragraphe 1
                de l’article 38 du Statut de la CIJ, l’examen de la question fondamentale
                que soulève la présente affaire concernant les Immunités juridictionnelles de
                l’Etat (Allemagne c. Italie ; Grèce (intervenant)) ne peut donc se limiter au
                seul examen de la jurisprudence (internationale comme nationale) relative
                à la question procédurale de l’immunité de l’Etat au sens strict ni consister
                en ce seul examen. Il faut aussi prêter attention à la doctrine des publi-
                cistes les plus éclairés, et tirer profit des valeurs humaines qui la sous-
                tendent. Je vais donc me pencher sur des ouvrages que je considère comme
                particulièrement pertinents pour l’examen du présent cas d’espèce.
                   33. J’entends ne pas être exhaustif mais être bien sélectif en choisissant
                certaines réflexions qui ne devraient pas être ignorées de nos jours, en
                particulier par les praticiens actifs (sinon surmenés) du droit, qui semblent
                avoir oublié les leçons du passé, persistant à privilégier les stratégies judi-
                ciaires au lieu de tenir compte des valeurs humaines fondamentales. J’ap-
                pelle l’attention sur les réflexions apparemment oubliées de trois juristes
                éminents, qui appartenaient à la génération qui a été témoin de deux
                guerres mondiales et y a survécu, et qui se sont consacrés au droit inter-
                     31
                     CR 2011/20, p. 10, par. 1.
                     32
                     Pour l’une des relations générales disponibles, voir M. Mazower, Inside Hitler’s
                Greece : The Experience of Occupation, 1941-44, New Haven/Londres, Yale Nota Bene/
                Yale University Press, 2001, p. 155‑261.

                                                                                                  96




6 CIJ1031.indb 189                                                                                      22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                192

                 national durant l’entre-deux-guerres, une époque marquée par l’angoisse,
                 et alors que les horreurs de la seconde guerre mondiale étaient perpétrées :
                 Albert de La Pradelle (1871-1955), ancien membre du Comité consultatif
                 de juristes qui a en 1920 rédigé le Statut de la Cour permanente de Justice
                 internationale (CPJI), devenu par la suite, moyennant des modifications
                 mineures, le Statut de la CIJ ; Max Huber (1874-1960), ancien juge de la
                 CPJI 33 ; et Alejandro Alvarez (1868-1960), ancien juge de la CIJ.
                    34. A l’époque où en Allemagne le nazisme prenait son essor, l’huma-
                 nisme était cultivé dans d’autres régions, point trop éloignées, dans le
                 domaine de la réflexion juridique internationale. Dans le cadre d’une série
                 de conférences pénétrantes données à Paris de novembre 1932 à mai 1933,
                 Albert de La Pradelle expliquait que le droit des gens transcende les rela-
                 tions entre Etats, et les régule de manière à protéger la personne humaine :
                 c’est un vrai « droit de la communauté humaine ». Le droit des gens vise à
                 assurer le respect des droits de la personne humaine, pour faire en sorte
                 que les Etats s’acquittent de leurs obligations vis-à-vis des êtres humains
                 placés sous leur juridiction. Le droit international, ajoutait-il, s’est formé
                 à partir de l’être humain, il existe par lui et pour lui 34.
                    35. En application du droit des gens, les Etats doivent permettre aux
                 êtres humains qui les constituent de devenir les maîtres de leur destinée. Il
                 s’agit là d’un véritable « droit de l’humanité », dans le cadre duquel les
                 principes généraux du droit, qui sont ceux du droit international et
                 découlent du droit naturel 35, jouent un rôle directeur important. La
                 conception purement étatique du droit est dangereuse, avertissait-il :
                             « Il est extrêmement grave et dangereux que le droit international
                          se forme sur la conception de droits et de devoirs réciproques des
                          différents Etats … [C]ette définition, on doit l’écarter … [E]lle devient
                          immédiatement périlleuse en menant les Etats à ne se préoccuper,
                          dans l’organisation et le développement du droit international, que
                          de leurs libertés particulières réunies sous une expression nouvelle
                          qui est celle de souveraineté. » 36
                 Il fallait selon lui prêter attention à ces principes généraux, émanant de la
                 conscience juridique, et à l’« évolution de l’humanité », respectueuse des
                 droits de la personne humaine 37.
                    36. Max Huber, à son tour, dans un ouvrage écrit à l’âge mûr et publié
                 vers la fin de sa vie, appelait l’attention sur la pertinence des « valeurs
                 supérieures » aux « intérêts de l’Etat » dans tout le domaine du jus gentium



                     33
                      Et qui a présidé cette juridiction de 1925 à 1927.
                     34
                      A. de La Pradelle, Droit international public (cours sténographié), Paris, Institut des
                 hautes études internationales/Centre européen de la dotation Carnegie, novembre 1932/
                 mai 1933, p. 49, 80-81, 244, 251, 263, 265-266 et 356.
                   35 Ibid., p. 230, 257, 264 et 413.
                   36 Ibid., p. 33‑34.
                   37 Ibid., p. 261 et 412.



                                                                                                          97




6 CIJ1031.indb 191                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                      193

                en tant que droit de l’humanité 38. Se tournant vers le passé (il écrivait en
                1954), il exposait ce qui suit :
                        « Si l’on compare l’époque actuelle avec celle de 1914, on doit bien
                     constater un affaiblissement du sens du droit, une diminution du res-
                     pect instinctif des limites qu’il impose ; conséquence certaine des
                     dégradations subies à l’intérieur des structures juridiques des Etats…
                     Dévalorisation de la personne et de la vie humaines ainsi qu’affaiblis-
                     sement étendu de la conscience juridique. Tout cela explique pour-
                     quoi une partie importante de l’humanité accepta, sans grandes
                     réactions apparentes, de sérieuses altérations du droit de la guerre. » 39
                   37. Le jus gentium, envisagé et défendu par M. Huber à la lumière de la
                doctrine du droit naturel, est destiné à protéger la personne humaine. Le
                droit international humanitaire contemporain (consacré, par exemple, dans
                les quatre conventions de Genève) — ajoutait-il — visait en dernière ana-
                lyse à protéger la personne humaine en tant que telle, indépendamment de
                la nationalité ; il était axé sur les êtres humains. Il rappelait en outre l’idéal
                ultime cultivé par certains publicistes de la civitas maxima gentium 40.
                   38. Alejandro Alvarez, pour sa part, dans un ouvrage publié (initiale-
                ment à Paris) un an avant sa mort et intitulé Le droit international ­nouveau
                dans ses rapports avec la vie actuelle des peuples (1959), envisageait égale-
                ment les fondements du droit international — à la suite du « cataclysme
                social » de la seconde guerre mondiale — découlant de ces principes géné-
                raux 41 qui émanaient de la « conscience juridique internationale » 42, d’où
                découlent également, ajoutait-il, des préceptes comme ceux touchant le
                crime contre l’humanité 43. Pour lui également, ces principes généraux du
                droit international émanaient de la conscience juridique et ils devaient
                être réaffirmés à l’époque nouvelle 44.
                   39. On leur accordait beaucoup d’importance, comme l’attestent, d’un
                point de vue historique, les deux conférences de paix de La Haye (1899
                et 1907) 45. A. Alvarez faisait en outre observer que, du fait du « dyna-
                misme » de l’évolution du droit international,
                     « il est souvent assez difficile de distinguer, dans ce droit, la lex lata
                     de la lex ferenda. A côté d’un droit international formé, il y a tou-
                     jours un droit international en formation. » 46
                    38 M. Huber, La pensée et l’action de la Croix-Rouge, Genève, CICR, 1954, p. 26, 247,

                270 et 293.
                    39 Ibid., p. 291‑292.
                    40 Ibid., p. 247, 270, 286 et 304.
                    41 A. Alvarez, El Nuevo Derecho Internacional en sus Relaciones con la Vida Actual de

                los Pueblos, Santiago, Editorial Jurídica de Chile, 1962 (rééd.), p. 156, 163 et 292.
                    42 Ibid., p. 49, 57, 77, 155-156 et 292.
                    43 Ibid., p. 156 et 304.
                    44 Ibid., p. 163 et 304.
                    45 Voir ibid., p. 156 et 357.
                    46 « Es a menudo difícil hacer en este derecho la distinción tradicional entre la « lex lata »

                y la « lex ferenda ». Al lado de un derecho internacional formado, hay siempre un derecho
                internacional en formación. » (Ibid., p. 292.)

                                                                                                               98




6 CIJ1031.indb 193                                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                                           194

                   40. Ce bref exposé de l’évolution doctrinale axée sur les valeurs
                humaines fondamentales révèle que certains des plus éminents juristes
                d’une génération qui a connu les horreurs de deux guerres au XXe siècle
                ne souscrivaient pas à une approche de notre discipline axée sur l’Etat.
                Au contraire, ils défendaient une approche totalement distincte, axée sur
                la personne humaine. Ils étaient, pour moi, fidèles aux origines histo-
                riques du droit des gens, comme on devrait également l’être de nos jours.
                Même un domaine aussi lourdement marqué par l’approche axée sur
                l’Etat — laquelle n’a pas du tout contribué à éviter les horreurs de deux
                guerres mondiales — que celui des immunités de l’Etat doit aujourd’hui
                être réévalué à la lumière des valeurs humaines fondamentales. Les immu-
                nités de l’Etat sont, après tout, une prérogative ou un privilège, et elles ne
                peuvent continuer de faire abstraction de l’évolution du droit internatio-
                nal qui a lieu de nos jours, enfin, compte tenu des valeurs humaines fon-
                damentales.


                      VI. L’œuvre doctrinale collégiale d’institutions savantes
                                      de droit international

                   41. L’œuvre d’institutions savantes dans le domaine du droit interna-
                tional peut être invoquée à cet égard. Le sujet des immunités juridiction-
                nelles de l’Etat, qui est au cœur de la présente espèce, a attiré l’attention
                de générations successives de juristes, ainsi que d’institutions savantes
                comme l’Institut de droit international (IDI) et l’Association de droit
                international (ADI). L’Institut de droit international a étudié le sujet
                depuis sa naissance à la fin du XIXe siècle jusqu’à nos jours. Dès sa ses-
                sion de Hambourg de 1891, il déclarait, dans son Projet de règlement
                international sur la compétence des tribunaux dans les procès contre les
                Etats, souverains ou chefs d’Etat étrangers (comité de rédaction et L. von
                Bar, J. Westlake et A. Hartmann), au paragraphe 6 de l’article 4, que :

                          « Les seules actions recevables contre un Etat étranger sont :
                      �����������������������������������������������������������������������������������������������������������������
                         — Les actions en dommages-intérêts nées d’un délit ou d’un
                                ­quasi-délit, commis sur le territoire. »
                   42. Plus d’un demi-siècle plus tard, on pouvait lire dans ses conclusions
                sur L’immunité de juridiction et d’exécution forcée des Etats étrangers (ses-
                sion d’Aix-en-Provence, 1954 ; rapporteur, E. Lémonon), à l’article 3 :
                         « Les tribunaux d’un Etat peuvent connaître des actions contre un
                      Etat étranger et les personnes morales visées à l’article 1, toutes les
                      fois que le litige a trait à un acte qui n’est pas de puissance publique.
                         La question de savoir si un acte n’est pas de puissance publique
                      relève de la lex fori. »

                                                                                                                                    99




6 CIJ1031.indb 195                                                                                                                         22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                                            195

                   43. En 1991, à sa session de Bâle, il déclarait à l’alinéa e) du para-
                graphe 2 de l’article 2 de ses conclusions sur Les aspects récents de l’immu‑
                nité de juridiction et d’exécution des Etats (rapporteur, I. Brownlie), à
                propos des critères indicatifs de la compétence des tribunaux de l’Etat
                du for en matière d’immunité de juridiction, que :
                           « En l’absence de convention contraire, les critères suivants sont
                      indicatifs de la compétence des organes de l’Etat du for pour
                      connaître du fond de la demande, nonobstant une éventuelle
                      revendication d’immunité de juridiction formulée par un Etat
                      ­
                      ­étranger :
                       �����������������������������������������������������������������������������������������������������������������
                          — Les organes de l’Etat du for sont compétents à l’égard d’ac-
                                 tions concernant le décès ou les dommages corporels de per-
                                 sonnes ainsi que la perte ou les dommages aux biens,
                                 imputables à des activités d’un Etat étranger ou de ses agents
                                 dans les limites de la compétence interne de l’Etat du for. »
                   44. Une décennie plus tard, à sa session de Vancouver, en 2001, il
                déclarait à l’article 3 de sa résolution sur Les immunités de juridiction et
                d’exécution du chef d’Etat et de gouvernement en droit international (rap-
                porteur, J. Verhoeven) :
                         « En matière civile ou administrative, le chef d’Etat ne jouit d’au-
                      cune immunité de juridiction devant le tribunal d’un Etat étranger,
                      sauf lorsqu’il est assigné en raison d’actes qu’il a accomplis dans
                      l’exercice de ses fonctions officielles ; dans ce dernier cas, il ne jouit
                      pas de l’immunité si la demande est reconventionnelle. Toutefois,
                      aucun acte lié à l’exercice de la fonction juridictionnelle ne peut être
                      accompli à son endroit lorsqu’il se trouve sur le territoire de cet Etat
                      dans l’exercice de ses fonctions officielles. »
                   45. Quatre ans plus tard, à sa session de Cracovie, en 2005, l’Institut de
                droit international, à l’alinéa a) de l’article 3 de sa résolution sur La com‑
                pétence universelle en matière pénale à l’égard du crime de génocide, des
                crimes contre l’humanité et des crimes de guerre (rapporteur, C. Tomuschat),
                déclarait :
                        « L’exercice de la compétence universelle est subordonné aux dis-
                      positions ci-après, à moins qu’il n’en soit convenu autrement de
                      manière licite :
                        — la compétence universelle peut être exercée en cas de crimes
                             internationaux identifiés par le droit international comme rele-
                             vant de cette compétence dans les matières telles que le géno-
                             cide, les crimes contre l’humanité, les violations graves des
                             conventions de Genève de 1949 sur la protection des victimes
                             de guerre, ou d’autres violations sérieuses du droit internatio-
                             nal humanitaire commises durant un conflit armé internatio-
                             nal ou non international. »

                                                                                                                                   100




6 CIJ1031.indb 197                                                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    196

                   46. Enfin et surtout, aux paragraphes 2 et 3 de l’article II de sa résolu-
                tion sur L’immunité de juridiction de l’Etat et de ses agents en cas de crimes
                internationaux (rapporteur, lady Fox), adoptée à sa session de Naples
                en 2008, l’Institut déclarait ce qui suit :
                        — « Conformément au droit international conventionnel et cou-
                          tumier, les Etats ont l’obligation de prévenir et de réprimer les
                          crimes internationaux. Les immunités ne devraient pas faire
                          obstacle à la réparation adéquate à laquelle ont droit les vic-
                          times des crimes visées par la présente résolution.
                        — Les Etats devraient envisager de lever l’immunité de leurs
                          agents lorsque ceux-ci sont soupçonnés ou accusés d’avoir
                          commis des crimes internationaux. »
                  47. De plus, dans la même résolution, adoptée à Naples en 2009, l’IDI
                ajoute, de manière significative (art. III, par. 1 et 3, a) et b)) :
                        — « Hors l’immunité personnelle dont un individu bénéficierait
                          en vertu du droit international, aucune immunité n’est appli-
                          cable en cas de crimes internationaux…
                        — Les dispositions ci-dessus sont sans préjudice de :
                          — la responsabilité en vertu du droit international de toute
                               personne visée aux paragraphes précédents ;
                          — l’imputation à un Etat des actes de cette personne qui
                               sont constitutifs de crimes internationaux. » 47
                L’article IV de la même résolution ajoute que, dans une affaire civile met-
                tant en cause le crime international commis par l’agent d’un Etat, les dis-
                positions ci-dessus « ne préjugent pas de l’existence et des conditions
                d’application de l’immunité de juridiction dont cet Etat peut le cas échéant
                se prévaloir devant les tribunaux d’un autre Etat ».
                   48. Il ressort de ce qui précède que, dès le départ, l’IDI a envisagé les
                immunités de l’Etat comme évoluant avec le temps et assurément pas comme
                statiques ni immuables, et comme sujettes à limitations ou exceptions (ses-
                sions de Hambourg en 1891, d’Aix-en-Provence en 1954 et de Bâle en 1991).
                On peut dire la même chose des immunités des chefs d’Etat (session de Van-
                couver en 2001). Plus récemment (session de Cracovie en 2005), l’IDI a
                confirmé la compétence universelle vis-à-vis des crimes internationaux (vio-
                lations graves des droits de l’homme et du droit international humanitaire).
                Et, dans le cadre de ses travaux les plus récents sur le sujet (session de Naples
                en 2009), l’IDI a précisément indiqué que l’Etat ne jouissait d’aucune immu-
                nité en cas de crimes internationaux (art. III, par. 1) ; la résolution en ques-
                tion a été adoptée par 43 voix contre zéro, avec 14 abstentions.


                   47 Et l’article IV ajoute : « Dans une affaire civile mettant en cause le crime international

                commis par l’agent d’un Etat, les dispositions qui précèdent ne préjugent pas de l’exis-
                tence et des conditions d’application de l’immunité de juridiction dont cet Etat peut le cas
                échéant se prévaloir devant les tribunaux d’un autre Etat. »

                                                                                                           101




6 CIJ1031.indb 199                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    197

                    49. Lors des débats de l’Institut qui ont précédé l’adoption à Naples
                 en 2009 de la résolution susmentionnée, les vues ci-après ont notamment
                 été exprimées : a) les crimes planifiés et perpétrés par l’Etat, qui engagent
                 la responsabilité de celui-ci, lèvent tout obstacle à la compétence aux
                 niveaux national et international, de manière à éviter l’impunité (interven-
                 tions de A. A. Cançado Trindade) ; b) l’immunité de juridiction de l’Etat
                 ne saurait être interprétée comme l’immunité de juridiction pénale (inter-
                 ventions de G. Abi-Saab) ; c) il faut mettre l’accent sur la nécessité de ne
                 pas laisser les victimes sans aucun recours (intervention de G. Burdeau) ;
                 d) il faut adopter une approche progressiste (intervention de R. Lee) 48.
                    50. La seconde institution savante susmentionnée, l’Association de droit
                 international (ADI), s’est également penchée sur la question. Dans son rap-
                 port final sur L’exercice de la compétence universelle à l’égard des atteintes
                 graves aux droits de l’homme (conférence de Londres, tenue en 2000), le
                 Comité du droit international et de la pratique des Etats a utilisé l’expres-
                 sion « infractions graves aux droits de l’homme » pour désigner les « viola-
                 tions graves du droit international humanitaire et du droit international des
                 droits de l’homme qualifiées de crimes par le droit international et dont la
                 gravité est telle qu’elles appellent une attention particulière, notamment en
                 ce qu’elles relèvent de la compétence universelle » (p. 3). L’une des « conclu-
                 sions et recommandations » (n° 4) du comité de l’ADI était la suivante :
                          « En cas d’infractions graves aux droits de l’homme relevant de la
                       compétence universelle, aucune immunité ne saurait être tirée du fait que
                       les crimes ont été commis dans l’exercice de fonctions officielles. » (P. 21.)
                    51. Une décennie plus tard, dans son rapport sur les réparations pour les
                 victimes de conflits armés (conférence de La Haye, tenue en 2010), le comité
                 des réparations aux victimes de conflits armés (questions de fond) de l’ADI
                 a fait observer, dans le commentaire relatif à l’article 6 de son projet de
                 déclaration sur les principes du droit international relatifs aux réparations
                 pour les victimes de conflits armés (question de fond), que l’obligation de
                 réparer avait « son origine dans les principes généraux de la responsabilité
                 de l’Etat » (tels qu’exprimés par la CPJI dans l’affaire de l’Usine de Chorzów,
                 en 1928), dans l’article 3 de la convention IV de La Haye de 1907 et dans
                 l’article 91 du protocole additionnel I de 1977 aux quatre conventions de
                 Genève de 1949 (p. 311). Et le comité de l’ADI d’ajouter :
                          « Si, traditionnellement, les réclamations individuelles sont reje-
                       tées, l’opinion dominante de la doctrine reconnaît de plus en plus
                       l’existence d’un droit individuel à réparation — non seulement en
                       droit international des droits de l’homme, mais aussi en droit inter-
                       national humanitaire. On peut constater la même évolution dans la
                       pratique des Etats. » 49 (P. 312.)
                    48 Voir Annuaire de l’Institut de droit international, vol. 73, session de Naples (2009),

                 p. 144, 148, 158, 167, 175, 187, 198, 222 et 225.
                    49 Et voir p. 313‑320, sur l’évolution qui s’est produite ces dernières années dans le sens

                 de la reconnaissance du droit de l’individu à réparation (voir infra sur ce point particulier).

                                                                                                           102




6 CIJ1031.indb 201                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)            198

                    52. Pour résumer et en conclusion, la doctrine juridique internationale
                 contemporaine, y compris les institutions savantes de droit international,
                 concilie progressivement l’immunité de l’Etat et le droit d’accès des vic-
                 times à la justice en faveur de ces dernières, en particulier en cas de crimes
                 internationaux. Elle se soucie de la nécessité de respecter les impératifs de
                 la justice et d’éviter l’impunité en cas de crimes internationaux, ce afin de
                 garantir la non-répétition de ceux-ci à l’avenir. Il est de nos jours généra-
                 lement reconnu que les politiques d’Etat criminelles et la perpétration qui
                 en découle d’atrocités par les Etats ne peuvent aucunement s’abriter der-
                 rière l’immunité de l’Etat.


                      VII. Le seuil de gravité des atteintes aux droits de l’homme
                                 et au droit international humanitaire

                    53. Cela m’amène à examiner un aspect connexe de la question qui n’a
                 pas jusqu’ici été suffisamment traité en doctrine, à savoir le seuil de gra‑
                 vité des atteintes aux droits de l’homme et au droit international humani-
                 taire qui lève tout obstacle à la compétence dans la quête d’une réparation
                 au bénéfice des victimes individuelles. A cet égard, on a tenté, au niveau
                 théorique, de démontrer qu’il était possible de mettre en œuvre la respon-
                 sabilité pénale internationale non seulement des individus mais aussi des
                 Etats ; on a dit que la responsabilité de l’Etat en cas de crime international
                 commençait à être reconnue en droit international général 50. Il va sans
                 dire que les pratiques criminelles des Etats ont des conséquences pour la
                 détermination des réparations au bénéfice des victimes individuelles, pour
                 chacune d’entre elles, a fortiori si on se place du point de vue de la doc-
                 trine contemporaine — que je défends — d’un droit international pour la
                 personne humaine, pour l’humanité 51.
                    54. Dans le même ordre d’idées, il importe de s’arrêter sur la configu-
                 ration qui doit être celle du seuil de gravité des violations des droits de
                 l’homme, avec les conséquences juridiques inéluctables qu’elle entraîne
                 pour ce qui est de l’élimination de tout obstacle à la compétence et de la
                 question des réparations au profit des victimes. Il est effectivement impor-
                 tant de tenir compte aujourd’hui de toutes les atrocités de masse à la
                 lumière du seuil de gravité, quels qu’en soient les auteurs ; cela peut
                 paraître évident, mais en pratique des tentatives regrettables visant à exo-
                 nérer les Etats de tout type de responsabilité subsistent. On a tenté de
                 temps à autre d’interpréter le seuil de gravité des violations des droits de

                    50 N. H. B. Jorgensen, The Responsibility of States for International Crimes, Oxford

                 University Press, 2003, p. 206‑207, 231, 279-280 et 283.
                    51 Voir A. A. Cançado Trindade, « International Law for Humankind : Towards a

                 New Jus Gentium — General Course on Public International Law — Part I », Recueil
                 des cours de l’Académie de droit international de La Haye (RCADI), vol. 316 (2005),
                 p. 31‑439 ; A. A. Cançado Trindade, « International Law for Humankind : Towards a
                 New Jus Gentium – General Course on Public International Law – Part II », RCADI,
                 vol. 317 (2005), p. 19‑312.

                                                                                                   103




6 CIJ1031.indb 203                                                                                         22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)              199

                 l’homme ; cette préoccupation a parfois été exprimée, par exemple dans
                 les travaux de la Commission du droit international (CDI) de l’ONU,
                 sans aboutir jusqu’ici à des résultats concrets.
                    55. En 1976, lors de l’examen de son projet d’articles sur la responsabi-
                 lité des Etats (rapporteur, Roberto Ago), la CDI a reconnu qu’il existait
                 des faits internationalement illicites « plus graves que d’autres », qui consti-
                 tuaient des « crimes internationaux » du fait qu’ils portaient atteinte à des
                 principes fondamentaux (comme ceux de la Charte des Nations Unies)
                 « profondément enracinés dans la conscience de l’humanité » ainsi qu’aux
                 fondements de « l’ordre juridique de la société internationale » 52. Consta-
                 tant la nécessité de reconnaître ces « illicéités exceptionnellement graves »,
                 la CDI, invoquant « le terrible souvenir des ravages sans précédent causés
                 par [la seconde guerre mondiale] », faisait observer en 1976 encore :
                         « Le sentiment d’horreur laissé par les massacres systématiques de
                      millions d’êtres humains perpétrés par le régime nazi, l’exécration
                      ressentie pour les atteintes les plus brutales à la vie et à la dignité de
                      l’homme ont mis en évidence la nécessité de faire en sorte que non
                      seulement le droit interne des Etats mais avant tout le droit de la
                      communauté internationale elle-même énoncent des règles impéra-
                      tives pour la sauvegarde et le respect des droits fondamentaux des
                      peuples et de l’être humain — tout cela a poussé à l’affirmation la
                      plus énergique de l’interdiction de crimes tels que le génocide, l’apar-
                      theid et d’autres pratiques inhumaines du même genre. » 53
                    56. Une décennie plus tard, dans le même souci, le rapporteur spécial
                 de la CDI pour le projet de Code des crimes contre la paix et la sécurité
                 de l’humanité (Doudou Thiam) faisait observer dans son cinquième rap-
                 port (1987) que les infractions en cause étaient des « crimes qui portent
                 atteinte aux fondements mêmes de la société humaine » 54. Peu après,
                 en 1989, le même rapporteur spécial a appelé l’attention sur la notion
                 d’« infractions graves » consacrée dans les quatre conventions de Genève
                 de 1949 sur le droit international humanitaire et le protocole addition-
                 nel I (1977) y relatif 55. Une décennie plus tard, dans son commentaire de
                 l’article 7 du projet de code susmentionné (rapport de 1996), la CDI fai-
                 sait l’observation suivante :
                         « Il serait paradoxal que les individus qui sont, à certains égards,
                      les plus responsables des crimes visés par le Code puissent invoquer
                      la souveraineté de l’Etat et se retrancher derrière l’immunité que leur
                      confèrent leurs fonctions, d’autant plus qu’il s’agit de crimes odieux
                      qui bouleversent la conscience de l’humanité, violent certaines des

                    52 Nations Unies, Annuaire de la Commission du droit international, 1976, vol. II,

                 2e partie, p. 109 et 113-114 ; voir aussi p. 119.
                    53 Ibid., p. 94.
                    54 Nations Unies, doc. A/CN.4/404/Corr.1 du 17 mars 1987, p. 2 ; voir aussi p. 5 et 6.
                    55 Voir Annuaire de la Commission du droit international, 1989, vol. II, 1re partie,

                 p. 83‑85.

                                                                                                     104




6 CIJ1031.indb 205                                                                                           22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    200

                       règles les plus fondamentales du droit international et menacent la
                       paix et la sécurité internationales. » 56
                    57. Les violations graves du droit international devaient apparaître de
                 nouveau en 2001 dans les articles sur la responsabilité de l’Etat adoptés
                 cette année-là par la CDI. L’article 40 définit la « violation grave »
                 d’une obligation découlant « d’une norme impérative du droit internatio-
                 nal général » comme une violation qui dénote « de la part de l’Etat res-
                 ponsable un manquement flagrant ou systématique » à l’exécution de
                 l’obligation. L’article 41 utilise également l’expression « violation grave ».
                 Le commentaire de ces dispositions souligne le « caractère systématique,
                 flagrant ou répété » des violations en cause 57. Ces violations engagent la
                 responsabilité de l’Etat, qui n’est pas effacée par la responsabilité pénale
                 internationale de l’individu 58. La responsabilité de l’Etat subsiste en droit
                 international général en cas de violations graves. La responsabilité de
                 l’Etat et la responsabilité individuelle se complètent, comme l’atteste
                 l’évolution contemporaine du droit international des droits de l’homme et
                 du droit pénal international.
                    58. De plus, en cas de violations graves des droits de l’homme, les
                 Etats concernés voient leur responsabilité engagée en raison des dom-
                 mages graves causés à des individus, à des êtres humains et non à d’autres
                 Etats. La CDI elle-même l’a admis dans son rapport de 2001, dans lequel
                 figurent les commentaires du projet d’articles qu’elle venait d’adopter.
                 Elle a admis que :
                       « la responsabilité d’un Etat [pouvait] être engagée pour la violation
                       d’une obligation conventionnelle concernant la protection des droits de
                       l’homme envers toutes les autres parties au traité en question, mais les
                       individus concernés [devaient] être considérés comme les bénéficiaires
                       ultimes et, en ce sens, comme les titulaires des droits en question » 59.
                    59. En résumé, les titulaires du droit à réparation sont les individus
                 concernés, les êtres humains victimisés. Lorsque des violations graves des
                 droits de l’homme et du droit international humanitaire sont commises, la
                 criminalité des individus qui les commettent au nom des Etats est inélucta-
                 blement liée à la criminalité des Etats responsables eux-mêmes. Après tout,
                 les crimes de guerre, les crimes contre la paix et les crimes contre l’huma-
                 nité sont commis de manière planifiée et organisée, ce qui révèle une crimi-

                     56 Rapport de la Commission du droit international sur les travaux de sa 48e session

                 (6 mai-26 juillet 1996), p. 57, par. 1 (sur l’article 7).
                     57 J. Crawford, The International Law Commission’s Articles on State Responsibi‑

                 lity — Introduction, Text and Commentaries, Cambridge University Press, 2002, p. 247.
                     58 A. A. Cançado Trindade, « Complementarity between State Responsibility and Indi-

                 vidual Responsibility for Grave Violations of Human Rights : The Crime of State Revi-
                 sited », International Responsibility Today — Essays in Memory of O. Schachter (dir. publ.,
                 M. Ragazzi), Leyde, Nijhoff, 2005, p. 253‑269 ; P. S. Rao, « International Crimes and State
                 Responsibility », ibid., p. 76‑77.
                     59 « Projets d’articles sur la responsabilité des Etats pour faits internationalement illi-

                 cites et commentaires relatifs », Nations Unies, doc. A/56/10 de 2001, art. 33, par. 3, p. 252.

                                                                                                           105




6 CIJ1031.indb 207                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                     201

                 nalité collective 60. Ils utilisent les ressources de l’Etat, ils constituent de
                 véritables crimes d’Etat. Il n’y a donc pas besoin de tenir compte, conjoin-
                 tement, de la responsabilité internationale de l’Etat et de la responsabilité
                 pénale internationale de l’individu, si complémentaires soient-elles 61.
                     60. Au niveau normatif, le seuil de gravité des violations des droits fonda-
                 mentaux de la personne humaine a retenu l’attention à de nombreuses
                 reprises, même s’il n’a pas fait jusqu’ici l’objet de développements suffisants.
                 A certains moments de l’histoire, il a particulièrement attiré l’attention, par
                 exemple peu après l’adoption du protocole additionnel I (de 1997, art. 85)
                 aux quatre conventions de Genève de 1949 sur le droit international
                 ­humanitaire 62. Le régime applicable aux violations graves prévu dans les
                 quatre conventions de Genève de 1949 (convention I, art. 49-50 ; conven-
                  tion II, art. 50-51 ; convention III, art. 129-130 ; et convention IV, art. 146-
                 147) est désormais considéré comme faisant partie du droit international
                 coutumier 63.
                     61. Sur le plan de la jurisprudence, le seuil de gravité des violations des
                 droits de l’homme commence à attirer l’attention et à être envisagé dans le
                 cadre de la jurisprudence qui se fait jour en droit pénal international 64. Il
                  s’est surtout beaucoup développé ces dernières années dans la construction
                  jurisprudentielle intervenue dans le domaine du droit international des
                  droits de l’homme 65. Un exemple est fourni par l’affaire République démo‑
                  cratique du Congo c. Burundi, Rwanda et Ouganda (2003) dont a connu la
                  Commission africaine des droits de l’homme et des peuples 66. C’est dans la
                  jurisprudence constituée par la Cour interaméricaine des droits de l’homme

                     60 R. Maison, La responsabilité individuelle pour crime d’Etat en droit international

                 public, Bruxelles, Bruylant/Editions de l’Université de Bruxelles, 2004, p. 24, 85, 262-264
                 et 286-287.
                     61 Ibid., p. 294, 298, 409-410, 412, 459 et 511.
                     62 Voir E. J. Roucounas, « Les infractions graves au droit humanitaire », Revue hellé‑

                 nique de droit international, vol. 31 (1978), p. 60‑139.
                     63 Voir J.‑M. Henckaerts, « The Grave Breaches Regime as Customary International

                 Law », Journal of International Criminal Justice, vol. 7 (2008), p. 683‑701.
                     64 Voir par exemple W. A. Schabas, « Gravity and the International Criminal Court »,

                 Protecting Humanity — Essays in International Law and Policy in Honour of N. Pillay (dir.
                 publ., C. Eboe-Osuji), Leyde, Nijhoff, 2010, p. 689‑706.
                     65 La gravité de certaines violations de droits fondamentaux (par exemple les dispari-

                 tions forcées et les exécutions sommaires ou extrajudiciaires) a été reconnue par la CIADH
                 peu après sa création ; elle a fait œuvre de pionnière à cet égard et a inspiré la jurisprudence
                 correspondante de la CEDH, en particulier dans le cadre du cycle des affaires turques vers
                 la fin du XXe siècle. Voir sur ces affaires, par exemple, J. Benzimra-Hazan, « En marge de
                 l’arrêt Timurtas contre la Turquie : vers l’homogénéisation des approches du phénomène
                 des disparitions forcées de personnes », Revue trimestrielle des droits de l’homme, vol. 48
                 (2001), p. 983‑997 ; Leo Zwaak, « The European Court of Human Rights Has the Turkish
                 Security Forces Held Responsible for Violations of Human Rights : The Case of Akdivar
                 and Others », Leiden Journal of International Law, vol. 10 (1997), p. 99‑110.
                    66 Comme je l’ai récemment fait observer dans mon opinion individuelle en l’affaire

                 Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), fond,
                 arrêt, C.I.J. Recueil 2010 (II), p. 803‑804, par. 218, note 158.

                                                                                                            106




6 CIJ1031.indb 209                                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  202

                 (CIADH) tout au long de la dernière décennie dans les affaires de mas-
                 sacres susmentionnées que l’on trouve les avancées les plus remarquables 67.
                    62. On peut mentionner à cet égard les arrêts rendus par la CIADH dans
                 les affaires, parmi d’autres, Massacre de Plan de Sánchez c. Guatemala
                 (29 avril 2004), Massacre de Mapiripán c. Colombie (15 septembre 2005),
                 Massacres d’Ituango c. Colombie (1er juillet 2006), Goiburú et autres c.
                 Paraguay (22 septembre 2006 — voir infra), Almonacid Arellano c. Chili
                 (26 septembre 2006), Prison de Castro-Castro c. Pérou (25 novembre 2006)
                 et La Cantuta c. Pérou (29 novembre 2006). Il est possible de favoriser une
                 convergence jurisprudentielle entre le droit international des droits de
                 l’homme et le droit pénal international contemporain. Un autre point de
                 convergence réside dans la participation des victimes elles-mêmes — leur
                 locus standi in judicio — aux procédures respectives des tribunaux inter­
                 nationaux des droits de l’homme et des tribunaux pénaux internationaux.



                         VIII. La question de la renonciation aux réclamations
                       s’agissant du droit d’accès à la justice dans la procédure
                                      devant la Cour : évaluation

                     63. La question de la renonciation aux réclamations s’agissant du droit
                  d’accès à la justice (afin de demander réparation) a suscité une contro-
                 verse entre les Parties (l’Allemagne et l’Italie) et l’Etat intervenant (la
                 Grèce) lors des plaidoiries devant la Cour. L’Allemagne affirmait, contes-
                 tant l’argument italien quant à l’existence d’un droit individuel à répara-
                 tion 68, que le respect de l’immunité d’un Etat étranger était une limitation
                  licite du droit d’accès à la justice 69. Elle a en outre fait valoir qu’aucune
                 règle n’interdisait de renoncer à des réclamations pécuniaires, la violation
                 ayant déjà pris fin 70. Si on acceptait l’argument de l’Italie, poursuivait
                  l’Allemagne, l’ensemble du régime de réparation mis en place après la
                  seconde guerre mondiale serait mis à bas, puisque des demandes de répa-
                 rations massives pourraient être formulées aussi bien par que contre
                 ­l’Allemagne pour des violations des lois de la guerre par l’Allemagne et
                  les forces alliées 71. L’Allemagne faisait finalement valoir que le système de


                    67 Pour une évaluation récente, voir [divers auteurs], Réparer les violations graves et

                 massives des droits de l’homme : la Cour interaméricaine, pionnière et modèle ? (dir. publ.,
                 E. Lambert Abdelgawad et K. Martin-Chenut), Paris, Société de législation comparée,
                 2010, p. 17‑334.
                    68 CR 2011/17, p. 41‑42, par. 14 et 16.
                    69 Ibid., p. 43‑44, par. 23-24. A cet égard, l’Allemagne ajoutait que, même s’il existait

                 un droit à réparation et un intérêt pour agir en droit international, elle en a tenu compte
                 puisqu’elle a donné plein accès, sans discrimination aucune, à ses tribunaux à tous les plai-
                 gnants (italiens et grecs) ; ibid., p. 46, par. 30.
                    70 CR 2011/20, p. 15‑16, par. 2-3.
                    71 Ibid., p. 17‑18, par. 4-6.



                                                                                                         107




6 CIJ1031.indb 211                                                                                               22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                        203

                 réparation mis en place était complet et visait à réaliser un équilibre entre
                 les intérêts des Etats victimes et ceux de l’Allemagne 72.
                    64. L’Italie répliqua que la clause de renonciation figurant au paragraphe 4
                 de l’article 77 du traité de paix de 1947 ne couvrait pas les violations du droit
                 international humanitaire. Contestant l’argument allemand, elle réitéra sa
                 position selon laquelle elle n’avait pas renoncé aux demandes de réparation
                 pour violations graves du droit international humanitaire car celles-ci n’en-
                 traient pas dans le champ d’application du paragraphe 4 de l’article 77 du
                 traité de paix de 1947. L’Italie faisait ainsi valoir que la seule interprétation
                 de cette disposition du traité de 1947 était qu’elle ne constituait pas une renon-
                 ciation aux demandes de réparation à raison des violations du droit inter­
                 national humanitaire 73. Même si l’intention avait été de renoncer à toutes
                 les réclamations de ce type contre l’Allemagne, ajoutait l’Italie, la disposition
                 aurait été illicite, car elle absoudrait l’Allemagne de tous les crimes de guerre
                 commis, ce que n’autorise pas le régime des conventions de Genève 74.
                    65. Evoquant plus précisément le droit à réparation des internés mili-
                 taires italiens, l’Italie a souligné le traitement paradoxal qui leur a été
                 réservé : ils avaient été exclus du système de réparation mis en place avec la
                 fondation « Mémoire, responsabilité et avenir » parce qu’ils étaient des pri-
                 sonniers de guerre, alors même que l’Allemagne nazie les avait privés de ce
                 statut pour les utiliser comme travailleurs forcés 75. L’Italie ajoutait que les
                 réclamations des victimes de massacres ne pouvaient être considérées comme
                 ayant fait l’objet d’une renonciation parce qu’à l’époque de la prétendue
                 renonciation (soit dans le cadre du traité de paix de 1947, soit dans le cadre
                 des accords de 1961) les crimes en question n’avaient pas encore été établis ;
                 de plus, reconnaître une telle renonciation aboutirait à la situation absurde
                 dans laquelle les auteurs de ces crimes seraient responsables pénalement
                 mais pas civilement. Une telle solution irait également à l’encontre de l’évo-
                 lution récente du droit pénal international, qui atteste que la responsabilité
                 pénale et la responsabilité civile pour crime de guerre vont de pair 76.
                     72 CR 2011/20, p. 23‑26, par. 17-24. De plus, il comprenait une renonciation par l’Italie

                 à toutes les réclamations contre l’Allemagne, à titre de sanction pour sa participation à
                 l’Axe ; ibid., p. 26‑27, par. 23-25. Et les deux accords bilatéraux de 1961 ont été un geste en
                 direction de l’Italie qui visait à améliorer encore les relations entre les deux Etats, tandis
                 que la clause de renonciation demeurait pleinement en vigueur ; ibid., p. 29‑30, par. 32.
                     73 CR 2011/21, p. 24, par. 29, et CR 2011/18, p. 26‑27, par. 4-8.
                     74 Voir CR 2011/18, p. 31‑32, par. 18-23 ; voir aussi p. 20‑21, par. 11-13, et p. 22‑23,

                 par. 14. L’Italie soutient que les affaires de réparation qui sont en cause ne concernent pas
                 les vic­times des persécutions nazies, qui ont déjà bénéficié de réparations ; CR 2011/21,
                 p. 25, par. 33. Il est question ici des victimes telles que les internés militaires, qui n’ont pas
                 reçu de réparations.
                     75 CR 2011/18, p. 33, par. 28.
                     76 Ibid., p. 34, par. 29-30. De plus, l’Italie relève que, comme l’a admis l’Allemagne, ces

                 réparations accordées ex gratia n’étaient que partielles ; CR 2011/21, p. 25‑26, par. 34-35.
                 L’Italie soutient qu’un nombre important de citoyens italiens ont droit à réparation et n’en
                 ont encore reçu aucune. L’Italie fait valoir que les juridictions italiennes étaient ainsi la seule
                 voie de recours de ces victimes, et qu’elles n’auraient pas refusé d’accorder l’immunité à l’Al-
                 lemagne si le Gouvernement allemand avait accepté de prendre des mesures pour accorder
                 à ces victimes les réparations auxquelles elles avaient droit ; CR 2011/18, p. 13‑14, par. 11.

                                                                                                               108




6 CIJ1031.indb 213                                                                                                     22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                   204

                    66. La Grèce, pour sa part, affirmait que les tribunaux grecs avaient
                 accepté l’existence d’un droit individuel à réparation pour les violations
                 graves du droit international humanitaire, sur le fondement de l’article 3
                 de la convention IV de La Haye de 1907 77, de l’article 91 du protocole
                 additionnel I de 1977 78, de la règle 150 de l’étude du CICR sur le droit
                 international humanitaire 79 (le droit international coutumier, voir supra),
                 du paragraphe 2 de l’article 33 des articles de la CDI sur la responsabilité
                 de l’Etat 80 et de la pratique internationale. C’est un point sur lequel la
                 Grèce a particulièrement insisté (voir par. 147 infra) et qui mérite qu’on
                 l’étudie de près.
                    67. En effet, à un stade antérieur de la présente instance, j’ai jugé bon
                 de me pencher sur ce point dans l’opinion dissidente que j’ai jointe à l’or-
                 donnance de la Cour (qui a rejeté la demande reconventionnelle italienne)
                 du 6 juillet 2010. L’article 3 de la convention IV de La Haye de 1907 dis-
                 pose qu’un Etat belligérant qui violerait les dispositions du règlement
                 annexé à la convention sera responsable de tous les actes commis par les
                 personnes faisant partie de ses forces armées et « sera tenu à indemnité ».
                 Les travaux préparatoires de cette disposition (qui a son origine dans une
                 proposition du représentant de l’Allemagne) étayent l’idée que l’indemni-
                 sation était due aux victimes individuelles des violations susmentionnées 81.
                    68. Soixante-dix ans plus tard, cette disposition a été actualisée par
                 l’article 91 du protocole additionnel I aux conventions de Genève de 1949
                 sur le droit international humanitaire. Il n’y a eu ni controverse ni contes-
                 tation (que ce soit en 1907 ou en 1977) s’agissant de reconnaître la res-
                 ponsabilité de l’Etat à raison des violations du règlement de 1907 et de
                 l’obligation en découlant pour l’Etat concerné d’indemniser les victimes
                 individuelles 82. Dans le même ordre d’idées, dans l’opinion dissidente que
                 j’ai jointe à l’ordonnance de la Cour du 6 juillet 2010, je faisais l’observa-
                 tion suivante :
                             « A l’époque de la deuxième conférence de la paix historique, tenue
                          ici, à La Haye, les Etats participants décidèrent d’instituer une obliga-
                          tion générale d’accorder des réparations, incombant à toutes les par-
                          ties à un conflit armé (et non seulement aux Etats vaincus en faveur
                          des puissances victorieuses, comme dans le cadre de la pratique éta-
                          tique antérieure). Cette idée fut réalisée sur la base d’une proposition
                          allemande qui aboutit à l’article 3 de la convention IV de La Haye 83,

                     77CR 2011/19, p. 17, par. 28.
                     78Ibid., p. 32, par. 77.
                    79 Ibid., p. 32, par. 78.
                    80 Ibid., p. 34, par. 85.
                    81 F. Kalshoven, « Article 3 of the Convention (IV) respecting the Laws and Customs

                 of War on Land, Signed at The Hague, 18 October 1907 », War and the Rights of Indi‑
                 viduals — Renaissance of Individual Compensation (dir. publ., H. Fujita, I. Suzuki et
                 K. Nagano), Tokyo, Nippon Hyoron-sha Co. Publishing, 1999, p. 34‑36.
                    82 Cela, a-t-on fait valoir, reflétait le « droit coutumier et établi » ; ibid., p. 36‑37.
                    83 Aux termes de l’article 3 : « La partie belligérante qui violerait les dispositions dudit

                 Règlement [règlement concernant les lois et coutumes de la guerre sur terre, annexé à la

                                                                                                           109




6 CIJ1031.indb 215                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   205

                      la première disposition prévoyant expressément un régime de répara‑
                      tion à raison de violations du droit international humanitaire 84. Grâce
                      à la proposition rassurante de l’Allemagne, l’article 3 de la conven-
                      tion IV de La Haye de 1907 indiquait clairement qu’il entendait
                      conférer des droits directement aux individus 85, aux êtres humains, plu-
                      tôt qu’aux Etats.
                         Cet héritage de la deuxième conférence de la paix de La Haye
                      de 1907 conserve son empreinte jusqu’à nos jours 86. Le prolongement
                      temporel des souffrances de ceux qui furent déportés et astreints au
                      travail forcé au cours de la seconde guerre mondiale (pendant la
                      période allant de 1943 à 1945) a été souligné en doctrine, également
                      en ce qui concerne les longs efforts des victimes en vue d’obtenir répa-
                      ration… Non seulement ces victimes subirent un traitement inhumain
                      et dégradant, mais elles arrivèrent par la suite au bout de leur vie
                      ingrate après avoir assisté à l’impunité, sans obtenir de réparation et
                      dans une situation d’injustice flagrante. Le temps de la justice humaine
                      n’est décidément pas celui des êtres humains. » (Immunités juridiction‑
                      nelles de l’Etat (Allemagne c. Italie), demande reconventionnelle,
                      ordonnance du 6 juillet 2010 (I), p. 374-375, par. 116-118.)


                       IX. Les États ne peuvent, dans le cadre de leurs relations,
                       renoncer à des droits appartenant à des individus victimes
                               de violations graves du droit international

                    69. La pertinence du droit individuel d’accès à la justice ne saurait donc
                 être remise en cause. Dans le cas de ces violations graves, les victimes peuvent
                 ainsi invoquer la responsabilité de l’Etat concerné de leur propre initiative et

                 convention IV de La Haye] sera tenue à indemnité, s’il y a lieu. Elle sera responsable de
                 tous actes commis par les personnes faisant partie de sa force armée. »
                     84 Cet article de la convention IV de La Haye de 1907 finit par être considéré comme

                 relevant également du droit international coutumier et fut repris à l’article 91 du proto-
                 cole additionnel I (de 1977) aux conventions de Genève de 1949 sur le droit international
                 humanitaire. Aux termes de l’article 91 (« Responsabilité ») du protocole I : « La Partie au
                 conflit qui violerait les dispositions des Conventions ou du présent Protocole sera tenue à
                 indemnité, s’il y a lieu. Elle sera responsable de tous actes commis par les personnes faisant
                 partie de ses forces armées. »
                     85 Voir en ce sens Eric David, « The Direct Effect of Article 3 of the Fourth Hague

                 Convention of 18 October 1907 respecting the Laws and Customs of War on Land »,
                 War and the Rights of Individuals — Renaissance of Individual Compensation, op. cit. supra
                 note 81, p. 50‑53 ; voir aussi, par exemple, F. Kalshoven, « State Responsibility for Warlike
                 Acts of the Armed Forces », International and Comparative Law Quarterly, vol. 40 (1991),
                 p. 831‑833 ; D. Shelton, Remedies in International Human Rights Law, 2e éd., Oxford
                 University Press, 2006, p. 400.
                     86 Pour un réexamen général de cette conférence de 1907 à l’occasion de la commé-

                 moration de son centenaire en 2007, voir [divers auteurs], Actualité de la conférence de La
                 Haye de 1907, deuxième conférence de la paix/Topicality of the 1907 Hague Conference,
                 the Second Peace Conference (dir. publ., Yves Daudet), Leyde, Nijhoff/Académie de droit
                 international de La Haye, 2008, p. 3‑302.

                                                                                                          110




6 CIJ1031.indb 217                                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)             206

                 sans passer par l’intermédiaire d’un Etat ; elles peuvent le faire en tant que
                 sujets du droit des nations et conformément à l’état de droit — tel qu’il est
                 aujourd’hui reconnu par l’Organisation des Nations Unies — aux niveaux
                 national et international. La théorie classique de l’« act of State » ne peut
                 absolument pas être invoquée face à des violations graves des droits de
                 l’homme et du droit international humanitaire par l’Etat concerné.
                    70. Dans de telles circonstances, c’est le droit de la victime d’accéder à
                 la justice pour demander réparation qui prévaut. En résumé, l’article 3 de
                 la convention IV de La Haye de 1907 et l’article 91 du protocole addition-
                 nel I de 1977 confèrent aux victimes de ces violations graves un droit de
                 réparation au niveau international. Et les Etats responsables sont tenus
                 de leur accorder cette réparation. Une vaste pratique s’est fait jour en ce
                 sens ces dernières années dans le domaine du corpus juris du droit inter-
                 national des droits de l’homme, qui dénote l’émancipation des individus
                 de la tutelle de leur Etat de nationalité dans la défense des droits qui leur
                 sont inhérents, et est l’un des multiples aspects de cette émancipation 87.
                    71. Dans l’opinion dissidente que j’ai jointe à l’ordonnance de la Cour
                 du 6 juillet 2010 dans la présente affaire des Immunités juridictionnelles de
                 l’Etat, j’exposais en outre les fondements de ma position selon laquelle
                 un Etat ne peut renoncer qu’aux revendications formulées en son propre
                 nom, et non aux revendications formulées au nom d’êtres humains et
                 concernant des droits propres à ceux-ci en tant que victimes de violations
                 graves du droit international. Les droits des victimes de violations graves
                 du droit international et du droit international humanitaire subsistent et
                 leurs Etats de nationalité ne sauraient y renoncer en leur nom ni inter se
                 (par. 114-115). Une renonciation de ce type serait privée de tout effet juri-
                 dique (par. 151 et 153). Et j’ajoutais, dans la même opinion dissidente :
                         « En tout état de cause, toute prétendue renonciation par un Etat
                      aux droits inhérents à la personne humaine serait, à mon avis,
                      contraire à l’ordre public international et dépourvue de tout effet juri-
                      dique. Soutenir que cela n’était pas encore reconnu à l’époque de la
                      seconde guerre mondiale et du traité de paix de 1947 — un point de
                      vue rappelant l’ancienne conception positiviste et sa servilité
                      ­inéluctable envers le pouvoir établi — serait à mon avis infondé. Cela
                       reviendrait à reconnaître que les Etats pourraient perpétrer des crimes
                       contre l’humanité en toute impunité, qu’ils pourraient systématique-
                       ment commettre des actes d’homicide, humilier les personnes, les
                       réduire en esclavage, les déporter et les astreindre au travail forcé,
                       pour s’abriter ensuite derrière une clause de renonciation négociée
                    87 Voir A. A. Cançado Trindade, « The Emancipation of the Individual from His

                 Own State — The Historical Recovery of the Human Person as Subject of the Law of
                 Nations », Human Rights, Democracy and the Rule of Law — Liber Amicorum L. Wildhaber
                 (dir. publ., S. Breitenmoser et al.), Zurich/Baden-Baden, Dike/Nomos, 2007, p. 151‑171 ;
                 R. P. Mazzeschi, « Reparation Claims by Individuals for State Breaches of Humanitarian
                 Law and Human Rights : An Overview », Journal of International Criminal Justice, vol. 1
                 (2003), p. 343 et 345-347 ; M. Frulli, « When Are States Liable towards Individuals for
                 Serious Violations of Humanitarian Law ? The Marković Case », ibid., p. 424 et 427.

                                                                                                    111




6 CIJ1031.indb 219                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)      207

                      avec un ou plusieurs autres Etats, en essayant de régler toute revendi-
                      cation au moyen de traités de paix avec l’Etat ou les Etats respectif(s).
                         A l’époque du IIIe Reich, comme avant celle-ci, cette impossibilité
                      était déjà profondément ancrée dans la conscience humaine, dans la
                      conscience juridique universelle qui représente à mon avis la source
                      matérielle ultime de tout le droit. Déclarer que le travail forcé n’était
                      pas interdit à l’époque du IIIe Reich allemand ne serait pas tenable …,
                      même en vertu des anciens dogmes positivistes. Une telle affirmation
                      n’est point tenable ni en temps de conflit armé, ni en temps de paix.
                      Les restrictions progressives ayant abouti à l’interdiction du travail
                      forcé, de manière à éviter et à condamner les abus commis contre la
                      personne humaine dans le passé, se manifestèrent non seulement dans
                      le domaine du droit international humanitaire, mais également dans
                      celui de la réglementation des relations de travail (propre aux conven-
                      tions internationales de l’Organisation internationale du Travail ou
                      OIT). A mon avis, même avant l’apparition de tous ces instruments …,
                      l’esclavage et le travail forcé étaient proscrits par la conscience
                      humaine, qui était trop marquée par le poids des abus flagrants du
                      passé. » (C.I.J. Recueil 2010 (I), p. 377-378, par. 124-125.)
                     72. Il faut ici, une fois encore, dépasser la stricte perspective inter­
                 étatique. Toujours dans l’opinion dissidente que j’ai jointe à l’ordonnance
                 de la Cour du 6 juillet 2010 (demande reconventionnelle), je faisais
                 ­observer que ma propre conception du droit international, tout à fait
                  ­distincte de celle de la majorité des membres de la Cour,
                      « [allait] bien au-delà de la stricte perspective interétatique pour tou-
                      cher les titulaires ultimes des droits, les êtres humains, confrontés à
                      la renonciation à leurs créances concernant la réparation des viola-
                      tions graves de leurs droits par les Etats censés les protéger, et non
                      les opprimer.
                         Les Etats sont libres de renoncer à des revendications portant sur
                      leurs propres droits. Mais ils ne sauraient renoncer aux revendica-
                      tions portant sur la réparation de violations graves de droits qui ne
                      sont pas les leurs, de droits qui sont inhérents à la personne humaine.
                      Toute prétendue renonciation en ce sens est contraire à l’ordre public
                      international et constitue une violation du jus cogens. Cette perspec-
                      tive plus large, dans le cadre d’une échelle de valeurs supérieure, est
                      conforme à la vision des « pères fondateurs » du droit des gens (le jus
                      gentium), ainsi qu’à ce qui représente à mon avis le courant le plus
                      lucide de la pensée internationaliste contemporaine.
                         On ne saurait bâtir (et tenter de maintenir) un ordre juridique
                      international sur la souffrance d’êtres humains, sur le silence des
                      innocents voués à l’oubli. A l’époque où des civils furent déportés en
                      masse et furent envoyés au travail forcé au cours des deux guerres
                      mondiales (en 1916-1918 et en 1943-1945) du XXe siècle (et non pas
                      uniquement pendant la seconde guerre mondiale), nul n’ignorait qu’il
                      s’agissait là d’un acte illicite, d’une atrocité, d’une violation grave des

                                                                                             112




6 CIJ1031.indb 221                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)           208

                          droits de l’homme et du droit international humanitaire, qui finit par
                          être reconnue comme un crime de guerre et un crime contre l’huma-
                          nité. La conscience, supérieure à la volonté, fait progresser le droit,
                          dont elle est la source matérielle ultime, en éliminant l’injustice mani-
                          feste. » (C.I.J. Recueil 2010 (I), p. 396-397, par. 177-179.)


                                X. Positions des Parties quant au droit d’accès
                                                  à la justice
                    73. L’Allemagne et l’Italie entendent le droit d’accès à la justice de
                 manières fondamentalement différentes. Toutes deux conviennent que l’ac-
                 cès à la justice est un droit fondamental comprenant deux éléments (com-
                 plémentaires), à savoir le droit à un recours effectif et le droit à un procès
                 équitable 88, mais elles ne sont pas d’accord quant à sa portée et aux consé-
                 quences de son exercice en l’espèce. L’Allemagne fait valoir que le droit
                 d’accès à la justice implique une obligation qui se limite à garantir de la
                 même manière aux nationaux et aux étrangers un accès sans entrave et non
                 discriminatoire à des recours effectifs et à un procès équitable 89, alors que
                 l’Italie interprète ce droit comme impliquant une obligation de satisfaction
                 à l’égard de la partie demanderesse ; elle élargit le droit d’accès à la justice
                 aux résultats de l’instance et elle fait valoir qu’une partie lésée 90 qui n’a
                 aucune autre voie de recours doit être autorisée à demander une réparation
                 effective devant ses tribunaux nationaux, même à l’encontre d’un Etat
                 étranger, et que dans un tel cas, pour éviter un déni de justice, l’immunité
                 doit être refusée 91.
                    74. L’Allemagne interprète le droit d’accès à la justice très étroitement
                 et fait valoir qu’il se limite à l’accès au système judiciaire de l’Etat du for
                 sans discrimination et avec tous les droits procéduraux. En ce sens, les
                 citoyens italiens ont eu pleinement accès aux diverses voies de recours que
                 leur ouvrait la loi allemande, ce jusqu’à la Cour constitutionnelle fédé-
                 rale 92 ; et les citoyens grecs ont eu exactement la même possibilité 93. De
                 plus, l’Allemagne distingue l’accès à la justice et le droit à un recours
                 effectif de la question de savoir si le « plaignant est ou non juridiquement
                 fondé à présenter une réclamation » 94.
                    75. Selon l’Allemagne, il n’existe pas de droit individuel à réparation à
                 raison des crimes de guerre et autres violations du droit international huma-
                 nitaire et, en conséquence, pas de droit d’agir (correspondant). De même, le
                 traité de paix de 1947 et l’accord de 1961 constituent un régime interétatique
                 de réparation des dommages causés à des Italiens par la guerre qui ne sau-

                     88 CR 2011/17, p. 43, par. 24 ; contre-mémoire de l’Italie, par. 4.88.
                     89 Réplique de l’Allemagne, p. 19, par. 34 ; CR 2011/17, p. 45, par. 28-29.
                     90 CR 2011/18, p. 62, par. 27.
                     91 Contre-mémoire de l’Italie, p. 80, par. 4.103.
                     92 Réplique de l’Allemagne, p. 19, par. 34.
                     93 CR 2011/17, p. 45, par. 30.
                     94 Réplique de l’Allemagne, p. 20, par. 34.



                                                                                                   113




6 CIJ1031.indb 223                                                                                       22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)     209

                 rait être remis en cause rétroactivement 95. De plus, l’Allemagne fait valoir
                 que l’on interprète l’article 3 commun de la convention de La Haye de 1907
                 et des conventions de Genève de 1949 comme ne créant pas de droit indivi-
                 duel à indemnisation 96. Elle souligne aussi que les textes plus récents, comme
                 la résolution 60/147 (2005) de l’Assemblée générale des Nations Unies et le
                 projet de l’ADI sur la réparation en faveur des victimes de conflit armé, qui
                 prévoient un tel droit individuel, ne sont pas fondés sur une règle coutumière
                 ou conventionnelle existante du droit international mais visent à introduire
                 des règles nouvelles 97. Ainsi, les décisions des tribunaux allemands dans ces
                 affaires ne constituent pas un déni de justice mais ne font que constater que
                 les nationaux italiens n’ont pas les droits substantiels qu’ils revendiquent.
                    76. L’Allemagne argue de plus que, même si un tel droit d’action et à
                 réparation devait être reconnu, elle ne l’a pas violé. L’accès intégral à tous
                 les niveaux de l’appareil judiciaire allemand a été accordé à tous les plai-
                 gnants, et l’Allemagne n’a jamais été accusée d’avoir violé les droits procé-
                 duraux de citoyens italiens ou grecs ; aucune discrimination n’a non plus été
                 exercée à leur encontre en raison de leur nationalité 98. L’Allemagne argue
                 enfin que, si le droit d’accès à la justice devait être interprété comme per-
                 mettant à un individu qui n’a pas obtenu satisfaction devant les tribunaux
                 de l’Etat (dont il allègue qu’il a violé ses droits) d’intenter une action contre
                 cet Etat devant les tribunaux d’un Etat étranger (voire devant les tribunaux
                 de plus d’un Etat, successivement ou simultanément), rien n’empêcherait
                 alors une quête incessante de la juridiction la plus avantageuse 99.
                    77. L’Italie, pour sa part, fait valoir à l’opposé qu’il existe un droit indi-
                 viduel à réparation pour dommages de guerre et un droit d’agir correspon-
                 dant. Elle estime que ce droit a son origine dans les dispositions adoptées
                 après la première guerre mondiale dans le cadre du traité de Versailles
                 (art. 304) et dans la création de tribunaux arbitraux mixtes ; elle reconnaît
                 toutefois que la même voie n’a pas été suivie après la seconde guerre mon-
                 diale 100. Elle fait néanmoins valoir que, à défaut d’une procédure internatio-
                 nale alternative, l’accès aux voies de recours nationales ne saurait être
                 exclu 101. En fait, les tribunaux italiens ont accueilli des actions engagées
                 contre l’Italie malgré l’existence du traité de paix et du mécanisme interéta-
                 tique d’indemnisation prévu par celui-ci 102. L’Italie va plus loin. Elle pré-
                 sente le droit d’accès à la justice tel qu’il est interprété par les différents
                 systèmes régionaux et mondiaux de protection des droits de l’homme et, se
                 fondant sur une décision de la CIDH en l’affaire Goiburú et autres (voir
                 section XVII infra), elle affirme que le droit d’accès à la justice est une norme
                 impérative si le droit substantiel qui a été violé a le même caractère 103.
                     95 Mémoire de l’Allemagne, p. 12, par. 12.
                     96 Réplique de l’Allemagne, p. 23, par. 39.
                     97 Ibid., p. 24‑25, par. 40-42.
                     98 CR 2011/17, p. 45‑46, par. 29-30.
                     99 Ibid., p. 46‑48, par. 33-39.
                     100 Contre-mémoire de l’Italie, p. 74, par. 4.90-4.91.
                     101 Ibid., p. 75, par. 4.92.
                     102 Ibid., p. 74‑75, par. 4.91.
                     103 Ibid., p. 76, par. 4.93-4.94.



                                                                                              114




6 CIJ1031.indb 225                                                                                   22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                      210

                    78. De plus, l’Italie soutient que l’accès à la justice implique une pro-
                 tection contre le déni de justice, celui-ci étant entendu comme le « refus
                 d’accorder à quelqu’un ce qui lui est dû » 104. Ainsi, lorsque des citoyens
                 italiens, comme M. Ferrini et d’autres avant et après lui, ont été déboutés
                 devant les juridictions et autorités administratives allemandes 105, ils ont
                 intenté une action contre l’Allemagne devant les juridictions italiennes car
                 c’était la seule voie de droit qui leur était ouverte 106. De plus, le refus de
                 l’immunité à l’Etat allemand par les tribunaux italiens dans de telles affaires,
                 où les victimes sont privées de toute autre voie de recours, est nécessaire
                 pour qu’elles puissent exercer effectivement leur droit d’accès à la justice 107.
                    79. Telles sont les positions de base, opposées, défendues par l’Alle-
                 magne et l’Italie sur le droit d’accès à la justice. Avant de procéder à leur
                 évaluation en approfondissant la question (voir section XII infra), j’es-
                 time qu’il échet de passer en revue les éclaircissements qu’elles ont donnés
                 en réponse à des questions que j’ai jugé bon de leur poser, ainsi qu’à la
                 Grèce en tant qu’intervenant, lors de la procédure orale devant la Cour.
                 Après avoir évoqué ces éclaircissements, je passerai à l’examen des autres
                 aspects de la présente affaire suivant la logique.



                             XI. Éclaircissements donnés par les Parties et la Grèce
                                   en réponse aux questions posées par la Cour

                                     1. Questions posées aux Parties et à la Grèce
                    80. A la fin de la procédure orale devant la Cour, le 16 septembre 2011,
                 j’ai jugé bon de poser une série de questions aux Parties, l’Allemagne et
                 l’Italie, ainsi qu’à l’Etat intervenant, la Grèce, afin d’obtenir des éclaircis-
                 sements sur les conclusions qu’elles avaient présentées à la Cour. Les
                 questions que j’ai posées à cette occasion étaient les suivantes :
                              « Pour garder l’équilibre linguistique de la Cour, je poserai mes
                           questions en anglais. Trois questions à l’Allemagne et à l’Italie et une
                           question à la Grèce.
                              La première question que j’adresse à l’Allemagne et à l’Italie est la
                           suivante : à la lumière des arguments que vous avez développés pendant
                           ces audiences publiques et au vu des accords de règlement conclus en
                           1961 entre l’Allemagne et l’Italie, quelle est la portée exacte des clauses
                           de renonciation contenues dans ceux-ci et de la clause de renonciation
                           figurant au paragraphe 4 de l’article 77 du traité de paix de 1947 ? La
                           question des réparations peut-elle être considérée comme totalement
                           close aujourd’hui, ou certains de ses aspects demeurent-ils en suspens ?

                     104 CR 2011/18, p. 62, par. 27.
                     105 CR 2011/21, p. 48, par. 30 ; contre-mémoire de l’Italie, p. 19‑25, par. 2.20-2.34.
                     106 Contre-mémoire de l’Italie, p. 29, par. 2.44.
                     107 Ibid., p. 80, par. 4.103.



                                                                                                              115




6 CIJ1031.indb 227                                                                                                  22/11/13 12:25

                           immunités juridictionnelles de l’état (op. diss. cançado trindade) 211

                               La deuxième question que j’adresse à l’Allemagne et à l’Italie est
                           la suivante : l’exception délictuelle (applicable aux actes préjudiciables
                            commis sur le territoire de l’Etat du for) est-elle limitée aux actes jure
                            gestionis ? Peut-elle l’être ? Les actes jure imperii connaissent-ils égale-
                           ment une telle exception ? Comment les crimes de guerre peuvent-ils
                           être considérés comme des actes jure — je répète, jure — imperii ?
                               La troisième question que j’adresse à l’Allemagne et à l’Italie est la
                           suivante : les victimes italiennes auxquelles le défendeur se réfère
                           ­spécifiquement ont-elles effectivement été indemnisées ? Si tel n’est pas
                            le cas, ont-elles droit à une telle réparation et comment peuvent-elles
                            être effectivement indemnisées, si ce n’est par une procédure de droit
                            interne ? Peut-on encore considérer que, lorsque des violations graves
                            des droits de l’homme et du droit international humanitaire sont en
                            cause, le régime des réparations s’épuise au niveau inter­étatique ? Le
                           droit à réparation est-il lié au droit à l’accès à la justice lato sensu ? Et
                           quelle est la relation entre ce droit à l’accès à la justice et le jus cogens ?
                               Et, enfin, la question que j’adresse à la Grèce est la suivante : dans
                           l’ordre juridique grec, quels sont les effets juridiques de la décision du
                           Tribunal supérieur spécial en l’affaire Margellos sur la décision de la
                           Cour de cassation en l’affaire du Massacre de Distomo ? Cet arrêt de
                           la Cour de cassation en l’affaire du Massacre de Distomo est-il tou-
                            jours en attente d’exécution dans l’ordre juridique grec et au-delà ? » 108

                                                 2. Première série de réponses
                   81. Pour la clarté, je vais résumer les réponses données par l’Alle-
                 magne, l’Italie et la Grèce aux questions que je leur ai posées à la fin de la
                 procédure orale devant la Cour, le 16 septembre 2011. Je commencerai
                 par passer en revue les réponses de l’Allemagne et de l’Italie, les Parties,
                 puis celles de la Grèce, l’Etat intervenant.
                 a) Réponses de l’Allemagne et de l’Italie
                    82. En ce qui concerne la première question que j’ai posée aux Par-
                 ties 109, l’Allemagne a répondu que l’ordonnance que la Cour a rendue le
                 6 juillet 2010 détermine la pertinence du traité de paix de 1947 et des deux
                 accords de 1961 aux fins de l’instance en cours. L’Allemagne a rappelé sa
                 position selon laquelle la question de savoir si les réparations liées à la
                 seconde guerre mondiale étaient toujours dues n’était pas l’objet de la pré-

                     108    CR 2011/21, audience publique du 16 septembre 2011, p. 53‑54.
                     109    A savoir :
                               « A la lumière des arguments que vous avez développés pendant ces audiences
                           publiques et au vu des accords de règlement conclus en 1961 entre l’Allemagne et
                           l’Italie, quelle est la portée exacte des clauses de renonciation contenues dans ceux-ci
                           et de la clause de renonciation figurant au paragraphe 4 de l’article 77 du traité de
                           paix de 1947 ? La question des réparations peut-elle être considérée comme totale-
                           ment close aujourd’hui, ou certains de ses aspects demeurent-ils en suspens ? »

                                                                                                              116




6 CIJ1031.indb 229                                                                                                    22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                         212

                 sente instance. L’Italie a répondu que les deux accords de 1961 étaient le
                 résultat d’un processus qui témoignait de divergences d’opinions entre les
                 Parties quant à la portée de la clause de renonciation figurant dans le traité
                 de paix de 1947, et que l’Allemagne devait prendre des mesures pour remé-
                 dier à ces divergences. L’Italie a fait ainsi valoir que les accords consti-
                 tuaient une mesure de réparation visant, d’une part, à régler les questions
                 économiques en suspens (l’accord de « règlement ») et, d’autre part, à
                 indemniser les victimes de persécutions (l’accord d’« indemnisation »).
                    83. L’Italie a affirmé que l’accord de règlement prouvait de manière
                 concluante qu’elle n’avait jamais accepté l’interprétation que l’Allemagne
                 faisait de la clause de renonciation, et que l’accord d’indemnisation portait
                 sur une catégorie spécifique de victimes, visées sur la base de motifs discri-
                 minatoires spécifiques. A cet égard, l’Italie considère que les accords de
                 1961 ne couvrent que les questions économiques en suspens et les répara-
                 tions aux victimes de persécutions. Si ces accords contiennent des clauses de
                 renonciation, ajoutait-elle, ces clauses « concernaient uniquement l’objet de
                 l’accord et n’étaient pas (et n’auraient pu être) d’une portée telle qu’elles
                 couvraient, en plus de cet objet, les demandes de répa­ration à raison de
                 crimes de guerre ». Quant à la clause de renonciation du paragraphe 4 de
                 l’article 77 du traité de paix de 1947, l’Italie a réitéré sa position, à savoir
                 que cette clause ne s’appliquait pas aux demandes d’indemnisation nées de
                 violations graves du droit international humanitaire.
                    84. Pour ce qui est de la deuxième question que j’ai posée aux Parties 110,
                 l’Allemagne a répondu que l’exception délictuelle ne s’appliquait pas aux
                 activités militaires et que les affaires en cause dans l’instance devant la Cour
                 concernaient des actes qui s’étaient produits durant un conflit armé. Elle
                 ajoutait que la qualification de l’acte d’un Etat dépendait de la nature de cet
                 acte et était sans rapport avec sa licéité. Elle faisait valoir que, en ce sens, les
                 violations graves du droit international pouvaient aussi entrer dans la caté-
                 gorie des actes souverains et que le droit international énonçait des règles
                 substantielles sur la responsabilité de l’Etat et la responsabilité pénale inter-
                 nationale qui ne remettaient pas en cause l’immunité ni n’y dérogeaient.
                    85. Pour sa part, l’Italie a répondu que la question des réparations
                 n’était pas close, car plusieurs catégories de victimes n’avaient jamais été
                 prises en compte dans le cadre des réparations, y compris les victimes ita-
                 liennes appartenant aux catégories évoquées dans les affaires à l’origine du
                 présent différend. L’Italie affirmait que l’exception délictuelle s’appliquait à
                 la fois aux actes jure gestionis et aux actes jure imperii 111. Elle ajoutait qu’il
                     110   A savoir :
                          « L’exception délictuelle (applicable aux actes préjudiciables commis sur le terri-
                       toire de l’Etat du for) est-elle limitée aux actes jure gestionis ? Peut-elle l’être ? Les actes
                       jure imperii connaissent-ils également une telle exception ? Comment les crimes de
                       guerre peuvent-ils être considérés comme des actes jure — je répète, jure — imperii ? »
                    111 Elle faisait valoir que son opinion était confirmée par la pratique des Etats, le

                 commentaire de la CDI sur le projet d’articles sur les immunités juridictionnelles des Etats
                 et de leurs biens, l’article 11 de la convention européenne sur l’immunité des Etats et la
                 doctrine en la matière.

                                                                                                                  117




6 CIJ1031.indb 231                                                                                                        22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                         213

                 n’existait pas d’obligation d’accorder l’immunité pour des actes jure imperii
                 lorsque l’exception délictuelle s’appliquait. L’Italie affirmait en outre que
                           « [r]ien dans la notion d’actes jure imperii n’oblige[ait] à conclure que
                           l’exception délictuelle ne s’appliqu[ait] pas à cette catégorie d’actes.
                           La justification de cette exception à l’immunité [était] fondée sur l’af-
                           firmation de la juridiction ou du contrôle local sur les actes préjudi-
                           ciables commis sur le territoire de l’Etat du for ».
                 Elle soutenait donc que, sur la base de cette justification, l’exception s’ap-
                 pliquait à tous les actes d’un Etat étranger sur le territoire de l’Etat du
                 for, qu’il s’agisse d’actes jure imperii ou d’actes jure gestionis.
                    86. L’Italie a ajouté que, si elle savait que certains estimaient que les crimes
                 de guerre et les crimes contre l’humanité ne pouvaient être considérés comme
                 des actes de souveraineté pour lesquels l’Etat était en droit d’invoquer l’im-
                 munité souveraine comme moyen de défense, elle constatait que dans ce
                 domaine le droit de l’immunité de l’Etat était en train d’évoluer. C’est pour-
                 quoi, tenant compte des circonstances spécifiques et uniques caractérisant les
                 affaires portées devant les tribunaux italiens, l’Italie faisait reposer sa position
                 devant la Cour sur deux autres arguments, à savoir l’exception délictuelle et
                 l’existence d’un conflit insoluble entre l’immunité et l’application effective de
                 règles impératives, pour étayer son opinion selon laquelle elle n’était pas
                 tenue d’accorder l’immunité juridictionnelle à l’Allemagne.
                    87. Pour ce qui est de la troisième question que j’ai posée aux Parties 112,
                 l’Allemagne a de nouveau invoqué l’ordonnance de la Cour en date du
                 6 juillet 2010, faisant valoir que la question de savoir si les réparations à
                 raison d’actes commis pendant la seconde guerre mondiale étaient
                 ­toujours dues ne constituait pas l’objet de la présente instance ; elle esti-
                 mait que le régime de réparation après la seconde guerre mondiale était
                 un régime de réparation interétatique classique et global. Elle faisait en
                 outre valoir que les victimes qui s’estimaient fondées à le faire pouvaient
                 intenter une action contre l’Allemagne devant les tribunaux allemands,
                 ce qui était conforme au paragraphe 1 de l’article 6 de la convention
                 européenne des droits de l’homme, qui garantit le droit à l’accès à la
                 justice.
                    88. L’Italie a répondu qu’aucune des victimes entrant dans les catégo-
                 ries mentionnées dans les affaires à l’origine du présent différend n’avait
                 été indemnisée ; elle ajoutait que certaines des victimes n’avaient jamais
                 eu la possibilité de demander réparation car aucun mécanisme n’avait
                     112    A savoir :
                               « Les victimes italiennes auxquelles le défendeur se réfère spécifiquement ont-elles
                           effectivement été indemnisées ? Si tel n’est pas le cas, ont-elles droit à une telle répa-
                           ration et comment peuvent-elles être effectivement indemnisées, si ce n’est par une
                           procédure de droit interne ? Peut-on encore considérer que, lorsque des violations
                           graves des droits de l’homme et du droit international humanitaire sont en cause, le
                           régime des réparations s’épuise au niveau interétatique ? Le droit à réparation est-il
                           lié au droit à l’accès à la justice lato sensu ? Et quelle est la relation entre ce droit à
                           l’accès à la justice et le jus cogens ? »

                                                                                                                 118




6 CIJ1031.indb 233                                                                                                       22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                    214

                 jamais été mis en place à cet effet, alors que d’autres essayaient en vain
                 d’obtenir réparation depuis presque une décennie. Selon elle, l’Allemagne
                 ne semblait aucunement avoir l’intention de conclure avec elle un accord
                 en vue d’indemniser ces catégories de victimes. Elle faisait aussi valoir
                 que, pour l’instant, il n’y avait pour ces victimes, pour obtenir répara-
                 tion, d’autres recours que les recours internes. L’Italie affirme que, si les
                 juges internes n’avaient pas refusé d’accorder l’immunité, les victimes de
                 crimes de guerre n’auraient disposé d’aucun autre recours pour obtenir
                 réparation étant donné, par exemple, la forte réticence des autorités alle-
                 mandes à conclure un accord pour indemniser les « internés militaires
                 italiens ».
                    89. L’Italie affirme que, lorsque des violations graves des droits de
                 l’homme et du droit international humanitaire sont en cause, le régime
                 des réparations ne s’épuise pas au niveau interétatique et que les victimes
                 individuelles de ces violations peuvent saisir les tribunaux internes de leurs
                 demandes. Selon elle, lorsque le recours aux tribunaux nationaux est
                 l’unique et ultime moyen d’obtenir réparation, une exception à l’immunité
                 est justifiée. Elle ajoute que, « [d]ans certaines circonstances, le déni d’accès
                 à la justice qui résulte de l’immunité accordée à un Etat étranger peut avoir
                 pour corollaire le déni d’une indemnisation effective ». Elle fait ensuite
                 valoir que la notion de jus cogens concerne non seulement les règles pri-
                 maires, mais également les recours disponibles en cas de violations graves
                 des obligations prescrites par les normes qui ont ce caractère. Pour elle,
                 lorsqu’un conflit survient entre des règles qui empêchent des individus
                 d’avoir accès à la justice et l’application effective de règles de jus cogens, s’il
                 n’existe aucun autre moyen d’obtenir l’application effective du jus cogens,
                 « la priorité doit être accordée à ce dernier en refusant l’immunité et en
                 permettant ainsi aux victimes individuelles d’accéder à la justice ».
                 b) La réponse de la Grèce
                    90. En réponse à la question I que j’ai posée à l’Etat intervenant 113 —
                 à ma connaissance, c’est la première fois dans l’histoire de la Cour qu’une
                 question est posée à un Etat intervenant non partie —, la Grèce a com-
                 mencé par rappeler que le Tribunal supérieur spécial n’était pas considéré
                 comme une cour suprême ni une cour constitutionnelle dans l’ordre juri-
                 dique grec ; il avait un statut juridique sui generis. Elle a ajouté que ce
                 tribunal était une juridiction indépendante et non permanente qui n’en-
                 trait pas dans la hiérarchie du système judiciaire grec. Selon la Grèce, le
                 Tribunal supérieur spécial avait notamment pour fonction d’identifier ou
                 de qualifier une règle coutumière du droit international « au stade actuel
                     113   A savoir :
                              « Dans l’ordre juridique grec, quels sont les effets juridiques de la décision du
                           Tribunal supérieur spécial en l’affaire Margellos sur la décision de la Cour de cassa-
                           tion en l’affaire du Massacre de Distomo ? Cet arrêt de la Cour de cassation en l’af-
                           faire du Massacre de Distomo est-il toujours en attente d’exécution dans l’ordre juri-
                           dique grec et au-delà ? »

                                                                                                            119




6 CIJ1031.indb 235                                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)        215

                   du développement du droit international ». Dans ce domaine de ses fonc-
                   tions, ses arrêts n’avaient pas que des effets limités et, en pratique, un
                   arrêt du Tribunal supérieur spécial n’avait un effet contraignant que vis-
                   à-vis des juridictions dont émanait la question précise qui lui avait été
                   posée. La Grèce indiquait en outre que les arrêts du Tribunal supérieur
                   spécial n’avaient pas force de chose jugée erga omnes ; c’était aux tribu-
                   naux de droit commun ou au Tribunal supérieur spécial qu’il appartenait
                   de déterminer ultérieurement s’il y avait eu changement dans l’affirmation
                   de l’existence d’une norme coutumière.
                      91. La Grèce ajoutait qu’un arrêt du Tribunal supérieur spécial « reflète
                   toujours les considérations d’une opinio juris exprimée « au même stade
                   temporel du développement du droit international et de ses règles comme
                   généralement acceptées » ». Elle faisait valoir que l’arrêt Margellos et autres
                   « ne [pouvait] influencer aucunement » ni avoir des incidences juridic­
                   tionnelles sur l’arrêt de l’Areios Pagos dans l’affaire du Massacre de
                 ­Distomo, rendu avant l’arrêt Margellos et qui concernait une affaire
                  ­différente. En ce sens, selon la Grèce, l’arrêt de l’Areios Pagos « est définitif
                   et irrévocable. Il est en vigueur et produit des effets juridiques dans l’ordre
                   juridique hellénique, restant pendant quant à son exécution. » La Grèce
                   indiquait enfin que le fait que le ministre de la justice n’ait pas encore auto-
                   risé l’exécution de l’arrêt de l’Areios Pagos ne signifiait pas que cet arrêt
                   était « vidé de sens et de force exécutoire » ; l’arrêt Distomo « est toujours
                   ouvert ».

                                         3. Deuxième série de réponses
                    92. Les Parties ont jugé bon de faire des observations sur les réponses
                 apportées aux questions que je leur avais posées durant la procédure orale
                 (supra). Ces observations additionnelles constituent la seconde série de
                 leurs réponses, que je vais également reviser et résumer par souci de clarté
                 quant aux positions distinctes prises par les Parties dans la présente affaire
                 des Immunités juridictionnelles de l’Etat devant la Cour.

                 a) Observations de l’Allemagne
                    93. L’Allemagne n’a fait d’observations que sur la réponse de la Grèce à
                 la question que j’avais posée à cet Etat. Elle a commencé par citer le para-
                 graphe 1 de l’article 100 de la Constitution grecque, le paragraphe 1 de l’ar-
                 ticle 54 de la loi grecque no 345/1976 relative au Tribunal supérieur spécial
                 grec et un arrêt de celui-ci sur ce paragraphe 1. Sur cette base, l’Allemagne
                 a fait valoir que, depuis l’arrêt de 2002 rendu dans l’affaire Margellos et
                 autres, « aucun tribunal grec n’av[ait] rendu de jugement méconnaissant
                 l’immunité de l’Etat allemand à raison d’actes jure imperii commis pendant
                 la seconde guerre mondiale et aucune mesure d’exécution n’av[ait] été prise
                 dans l’affaire Distomo ». L’Allemagne a ensuite invoqué deux arrêts (rendus
                 en 2007 et 2009) de l’Areios Pagos qui suivaient la jurisprudence du Tribu-
                 nal supérieur spécial, « selon laquelle la règle de l’immunité de juridiction

                                                                                                120




6 CIJ1031.indb 237                                                                                     22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)               216

                 demeure inaltérée même dans des affaires ayant pour objet des allégations
                 de violations graves du droit international humanitaire ».
                 b) Observations de l’Italie
                    94. L’Italie, à son tour, a fait des observations sur certaines parties des
                 réponses de l’Allemagne aux questions que j’avais posées à celle-ci (supra).
                 Au sujet de ma première question, contrairement à ce qu’affirmait l’Alle-
                 magne, l’Italie faisait valoir que la conclusion de la Cour figurant aux
                 paragraphes de l’ordonnance du 6 juillet 2010 cités par l’Allemagne était
                 strictement limitée à la question de la recevabilité de la demande recon­
                 ventionnelle de l’Italie et qu’elle était sans incidence sur la solution de la
                 question soulevée par la demande principale de l’Allemagne. L’Italie affir­
                 mait qu’il appartenait donc toujours à la Cour d’apprécier les arguments
                 avancés par l’Italie sur le fond de la demande principale de l’Allemagne
                 et, en particulier, celui selon lequel l’obligation d’accorder réparation aux
                 victimes de crimes de guerre avait des conséquences particulières sur l’im-
                 munité de l’Etat.
                    95. S’agissant de la réponse de l’Allemagne à ma troisième question, l’Ita-
                 lie contestait l’affirmation de l’Allemagne selon laquelle le régime de répara-
                 tion mis en place après la seconde guerre mondiale était « global ». Elle
                 faisait observer que l’Allemagne elle-même, tant dans ses écritures que lors
                 des plaidoiries, avait reconnu n’avoir indemnisé que « partiellement » les vic-
                 times italiennes de crimes de guerre. Elle soulignait en outre que l’accord
                 de 1961 ne prévoyait de réparations qu’au bénéfice des victimes de persécu-
                 tions. Qui plus est, ajoutait-elle, l’affirmation selon laquelle le régime de
                 réparation était « global » ne pouvait être exacte, en particulier en ce qui
                 concerne les victimes italiennes de crimes de guerre. Elle faisait en outre
                 valoir que les arguments de l’Allemagne démontraient clairement que de
                 nombreuses victimes italiennes de crimes de guerre n’avaient bénéficié d’au-
                 cune réparation 114.
                    96. L’Italie soutient enfin que l’argument de l’Allemagne selon lequel
                 les victimes italiennes de crimes de guerre n’ont pas été indemnisées parce
                 que l’Italie était une alliée de l’Allemagne jusqu’au 8 septembre 1943
                      « est … erroné … car il confond le régime de la responsabilité de
                      l’Etat pour violations du jus ad bellum avec les conséquences des vio-
                      lations du jus in bello, et ignore en particulier le régime spécial de la
                      responsabilité de l’Etat en cas de violations graves du droit inter­
                      national humanitaire ».
                 Egalement en relation avec ma troisième question, l’Italie soutient que
                 « [l]e fait que les victimes italiennes aient eu accès aux tribunaux allemands
                 ne signifie pas qu’elles se sont vu offrir un recours effectif ». La législation

                    114 Comme l’Allemagne soutient que la clause de renonciation figurant à l’article 77

                 du traité de paix de 1947 l’exonère de son obligation de réparer, un argument que l’Italie
                 conteste dans le cadre de la présente instance.

                                                                                                      121




6 CIJ1031.indb 239                                                                                            22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    217

                 allemande, ajoute-t-elle, imposait un certain nombre de « conditions exces-
                 sives » aux victimes italiennes qui souhaitaient obtenir réparation 115.


                                      XII. L’interdiction du travail forcé
                                   à l’époque de la seconde guerre mondiale

                                               1. L’interdiction normative
                    97. A l’époque de la seconde guerre mondiale, la réglementation juri-
                 dique du travail forcé reposait sur la convention (n° 29) sur le travail forcé de
                 l’OIT de 1930, entrée en vigueur le 1er mai 1932. Cette convention prévoyait
                 des restrictions et interdictions concernant le travail forcé dont l’objectif
                 final était de le supprimer totalement. Cette convention indique clairement
                 que les prisonniers de guerre ne peuvent être affectés à un emploi lié aux
                 opérations de guerre (fabrication ou transport d’armes et de munitions) ni
                 employés à des travaux malsains ou dangereux (art. 31-32). En cas de viola-
                 tions, ils ont le droit de se plaindre (art. 31) ; de plus, les conditions de travail
                 ne peuvent être rendues plus pénibles par des mesures disciplinaires (art. 31).
                    98. Le travail forcé, au sens de travail exigé sous la menace d’une peine
                 quelconque (art. 2, par. 1), est condamné et expressément interdit depuis
                 la convention (n° 29) de l’OIT de 1930 116, en dépit des différents contextes
                 dans lesquels le travail forcé a été imposé au fil du temps. La convention
                 (n° 29) de l’OIT de 1930 a été suivie par la convention de 1957 sur l’abo-
                 lition du travail forcé, et ces deux instruments jouissent d’une reconnais-
                 sance quasi universelle. Comme je l’ai soutenu dans l’opinion dissidente
                 (par. 130-132) que j’ai jointe à l’ordonnance de la Cour du 6 juillet 2010
                 dans l’affaire des Immunités juridictionnelles de l’Etat (Allemagne c. Ita‑
                 lie) (demande reconventionnelle), les principes qui y sont consacrés, qui
                 sont à l’origine de l’abolition du travail forcé en droit international géné-
                 ral et lui ont donné forme, appartiennent maintenant au jus cogens 117.
                    99. De plus, dans le domaine du droit international humanitaire, le trai-
                 tement des prisonniers de guerre et des populations civiles durant un conflit

                      115 L’Italie fait valoir à cet égard que le renvoi de l’Allemagne à la jurisprudence de la

                  Cour européenne des droits de l’homme est « inopportun », puisque cette jurisprudence
                  postule que « la convention n’impose pas d’obligations spécifiques à la charge des Etats
                  contractants d’indemniser des dommages causés avant qu’ils n’aient ratifié la conven-
                  tion ». L’Italie ajoute que les actions intentées contre l’Allemagne devant la Cour euro-
                  péenne reposaient sur le droit de propriété énoncé à l’article premier du protocole no 1 à la
                 ­convention européenne et que la Cour avait jugé ces demandes irrecevables au motif que
                  les faits incriminés ne relevaient pas de cette règle.
                      116 ILO/OIT, Halte au travail forcé — Rapport global en vertu du suivi de la Déclara‑

                  tion de l’OIT relative aux principes et droits fondamentaux au travail, OIT, Genève, 2001,
                  p. 9‑10.
                      117 Voir en ce sens, par exemple, M. Kern et C. Sottas, « The Abolition of Forced or

                  Compulsory Labour », Fundamental Rights at Work and International Labour Standards,
                  Genève, OIT, 2003, p. 44, et voir p. 33 ; Bureau international du travail, Eradication of
                  Forced Labour, Genève, OIT, 2007, p. 111.

                                                                                                           122




6 CIJ1031.indb 241                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   218

                 armé était régi, à l’époque de la seconde guerre mondiale, par la convention IV
                 de La Haye de 1907 et par la convention de Genève de 1929 relative au trai-
                 tement des prisonniers de guerre ; ce dernier texte interdisait d’employer des
                 prisonniers de guerre à des travaux insalubres ou dangereux (art. 28-34).
                 Toujours en rapport avec l’interdiction du travail forcé, dans le même temps,
                 la convention de Genève de 1926 sur l’esclavage interdisait l’esclavage et la
                 traite des esclaves ; elle énonçait expressément, à la charge des Etats, l’obli-
                 gation de « prendre des mesures utiles pour éviter que le travail forcé ou
                 obligatoire n’amène des conditions analogues à l’esclavage » (art. 5).
                    100. Le Règlement concernant les lois et coutumes de la guerre sur
                 terre, annexé à la convention IV de La Haye de 1907 susmentionnée,
                 interdisait, en ce qui concerne le travail forcé des habitants des territoires
                 occupés, d’obliger ces habitants à participer « aux opérations de la guerre
                 contre leur patrie » (art. 52). L’Allemagne a signé la convention IV de
                 La Haye de 1907 le 18 octobre 1907 et l’a ratifiée le 27 novembre 1909. Il
                 convient en outre de noter que l’Allemagne n’a ratifié la convention
                 (n° 29) de l’OIT de 1930 sur le travail forcé que le 13 juin 1956. Quoi qu’il
                 en soit, même si cette ratification ultérieure interdit d’invoquer cette
                 convention comme base de compétence avant le milieu de 1956, la respon‑
                 sabilité de l’Allemagne nazie a subsisté. Nul n’oserait nier que le travail
                 forcé était déjà illicite à l’époque de la seconde guerre mondiale.
                    101. Le régime de travail forcé organisé par l’Allemagne nazie peut être
                 assimilé à une « réduction en esclavage » étant donné la présence d’éléments
                 constitutifs de ce crime, à savoir l’assujettissement d’une partie d’une popu-
                 lation d’un territoire occupé afin de lui faire exécuter un travail forcé ou
                 obligatoire devant être permanent, et effectué dans des conditions compa-
                 rables à l’esclavage sous l’autorité de personnes privées 118. Les autorités de
                 l’Allemagne nazie avaient pour politique de laisser mourir les travailleurs
                 forcés épuisés ; parfois elles mettaient ces travailleurs forcés à mort lors-
                 qu’ils ne pouvaient plus travailler. Du fait de ces circonstances, leur poli-
                 tique pouvait entrer dans la définition de la « réduction en esclavage » 119.

                                   2. Reconnaissance judiciaire de l’interdiction
                    102. La politique d’Etat de l’Allemagne nazie devait avoir des réper-
                 cussions sur les travaux et les conclusions du Tribunal militaire inter­
                 national de Nuremberg peu après la seconde guerre mondiale. Le
                 Statut (1945) du Tribunal de Nuremberg faisait notamment figurer, parmi
                 les crimes de guerre, la « déportation pour des travaux forcés, ou pour
                 tout autre but, des populations civiles dans les territoires occupés » (art. 6,
                 al. b)) et, parmi les crimes contre l’humanité, « la réduction en esclavage,

                     118 L. Hannikainen, Peremptory Norms (Jus Cogens) in International Law : Histo‑

                 rical Development, Criteria, Present Status, Helsinki, Lakimiesliiton Kustannus/Finnish
                 Lawyers’ Publ. Co., 1988, p. 455‑456.
                     119 Voir CICR, Droit international humanitaire coutumier, règle 95 : travail forcé, dépor-

                 tation pour des travaux forcés, no 19.

                                                                                                          123




6 CIJ1031.indb 243                                                                                                22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)              219

                 la déportation, et tout autre acte inhumain commis contre toutes popula-
                 tions civiles, avant ou pendant la guerre » (art. 6, al. c)). L’interdiction du
                 travail forcé et de la réduction en esclavage était déjà établie, comme indi-
                 qué ci-dessus, dans le corpus juris gentium et dans les instruments inter­
                 nationaux de l’OIT et du droit international humanitaire.
                     103. Cette interdiction devait alors, grâce aux travaux du Tribunal de
                 Nuremberg, acquérir également une reconnaissance judiciaire. En fait, la
                 question du travail forcé durant la seconde guerre mondiale a été exa­
                 minée par le Tribunal de Nuremberg, qui, dans le cadre du procès des
                 Grands criminels de guerre (jugement du 1er octobre 1946), a rappelé que
                  l’alinéa b) de l’article 6 de son Statut 120 disposait que constituent un
                  crime de guerre « les mauvais traitements et la déportation pour des tra-
                 vaux forcés, ou pour tout autre but, des populations civiles dans les terri-
                 toires occupés ». Le Tribunal a de plus rappelé que « [l]es règles concernant
                  les travaux forcés imposés aux habitants de territoires occupés se trouvent
                  dans l’article 52 de la convention de La Haye » de 1907 121.
                     104. A cet égard, le Tribunal de Nuremberg a conclu que « [l]a poli­
                  ti­
                    que des autorités d’occupation allemandes a constitué une violation
                  fla­
                  ­  grante des termes de [la convention de La Haye de 1907] » et que
                 l’« [o]n peut se rendre compte de ce qu’était cette politique en lisant la
                 dé­
                 ­   claration faite par Hitler dans un discours prononcé le 9 novembre
                 1941 », ajoutant que « les autorités d’occupation allemandes parvinrent
                 à astreindre un grand nombre d’habitants des territoires occupés à l’effort
                 de guerre du Reich … [et] déportèrent en Allemagne au moins cinq millions
                 de personnes pour les contraindre à des travaux agricoles ». Il fit aussi ob-
                 server que « [l]es habitants furent recensés et forcés de travailler sur place au
                 bénéfice de l’économie de guerre allemande » et que, « [b]ien souvent, ils
                 durent construire des fortifications et des installations militaires » 122.
                     105. Il ressort sans l’ombre d’un doute de la déclaration d’Hitler sus­
                 visée, que le Tribunal de Nuremberg a lui-même citée, que le travail forcé
                 généralisé des populations des territoires occupés dans l’industrie de
                 guerre allemande durant la seconde guerre mondiale correspondait à une
                 politique d’Etat de l’Allemagne nazie. Une telle politique d’Etat consti-
                 tuait une violation flagrante du droit international, conventionnel et
                 ­coutumier.
                     106. En fait, le Tribunal de Nuremberg a en outre fait observer qu’une
                  énergique campagne de propagande avait été entreprise pour inciter les
                  travailleurs à aller travailler en Allemagne et que, dans certains cas, les
                  travailleurs et leurs familles avaient été menacés de représailles par la
                  police s’ils refusaient de partir pour l’Allemagne 123. Les preuves soumises

                     120
                       Ci-après le « Statut de Nuremberg ».
                     121
                       Tribunal militaire international, jugement du 1er octobre 1946, dans The Trial of
                 German Major War Criminals : Proceedings of the International Military Tribunal Sitting at
                 Nuremberg, Germany, partie 22 (22 août 1946-1er octobre 1946), p. 460.
                   122 Ibid., p. 460.
                   123 Ibid., p. 461.



                                                                                                      124




6 CIJ1031.indb 245                                                                                            22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                   220

                 au Tribunal montraient que les travailleurs déportés en Allemagne y
                 étaient envoyés sous escorte, souvent entassés dans des trains non chauf-
                 fés, sans nourriture, sans vêtements et sans installations sanitaires, et que
                 le traitement qui leur était infligé en Allemagne avait été brutal et dégra-
                 dant ; le Tribunal a aussi conclu que beaucoup de prisonniers de guerre
                 avaient été employés à des travaux en rapport direct avec les opérations
                 militaires, en violation de l’article 31 de la convention de Genève de 1929 124.
                    107. En ce qui concerne le caractère coutumier des règles qu’il appli-
                 quait, le Tribunal de Nuremberg déclara en outre ce qui suit :
                           « L’article 6 du Statut soumet à la compétence du Tribunal :
                           b) Les crimes de guerre : c’est-à-dire les violations des lois et cou-
                               tumes de la guerre. Ces violations comprennent, sans y être limi-
                               tées, l’assassinat, les mauvais traitements ou la déportation pour
                               des travaux forcés, ou pour tout autre but, des populations civiles
                               dans les territoires occupés, l’assassinat ou les mauvais traitements
                               des prisonniers de guerre ou des personnes en mer, l’exécution des
                               otages, le pillage des biens publics ou privés, la destruction sans
                               motif des villes et des villages ou la dévastation que ne justifient
                               pas les exigences militaires ;
                           c) Les crimes contre l’humanité : c’est-à-dire l’assassinat, l’extermi-
                               nation, la réduction en esclavage, la déportation, et tout autre acte
                               inhumain commis contre toutes populations civiles, avant ou pen-
                               dant la guerre, ou bien les persécutions pour des motifs politiques,
                               raciaux ou religieux, lorsque ces actes ou persécutions, qu’ils aient
                               constitué ou non une violation du droit interne des pays où ils ont
                               été perpétrés, ont été commis à la suite de tout crime rentrant dans
                               la compétence du Tribunal, ou en liaison avec ce crime.
                              Le Statut lie le Tribunal quant à la définition des crimes de guerre
                           et des crimes contre l’humanité. Mais, dès avant le Statut, les crimes
                           de guerre énumérés par l’article 6 b) tenaient du droit international
                           leur qualification de crimes de guerre. Ils étaient prévus par les
                           articles 46, 50, 52 et 56 de la convention de La Haye de 1907, et par
                           les articles 2, 3, 4, 46 et 51 de la convention de Genève de 1929. Il
                           n’est pas douteux que la violation de ces textes constitue un crime,
                           entraînant un châtiment. » 125


                   108. Le Tribunal de Nuremberg conclut en outre que, en 1939, les
                 règles énoncées dans la convention de La Haye de 1907 étaient reconnues
                 par tous « les Etats civilisés » et considérées comme déclaratoires des lois

                     124   Op. cit. supra note 121, p. 462.
                     125 Ibid., p. 467. Le jugement déclarait aussi, en ce qui concerne les crimes commis en

                 Tchécoslovaquie : « Bien que la Tchécoslovaquie ne fût pas partie à la convention de La Haye
                 de 1907, les règles de la guerre sur terre énoncées dans cette Convention sont déclaratoires du
                 droit international existant et sont donc applicables », p. 524 (les italiques sont de moi).

                                                                                                           125




6 CIJ1031.indb 247                                                                                                 22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                          221

                 et coutumes de la guerre visées à l’alinéa b) de l’article 6 du Statut du
                 Tribunal. Quant aux crimes contre l’humanité, le Tribunal a conclu que
                 « [l]a politique de terreur était assurément mise en œuvre sur une grande
                 échelle, et [qu’]elle était souvent organisée et systématique » et, en ce qui
                 concerne « [l]a politique de persécution, de répression et de meurtre de
                 civils présumés hostiles au gouvernement mis en œuvre en Allemagne
                 avant la guerre de 1939 », il a jugé que cette politique « a[vait] été poursui-
                 vie impitoyablement ». Le Tribunal a ainsi conclu que « dès le début de la
                 guerre en 1939 des crimes de guerre furent commis sur une grande échelle,
                 qui étaient aussi des crimes contre l’humanité », et il a jugé qu’« ils
                 [avaient] tous été commis en exécution ou à l’occasion d’une guerre
                 d’agression, et qu’ils constituaient des crimes contre l’humanité » 126.
                    109. Le Tribunal militaire international pour l’Extrême-Orient (le Tribu-
                 nal de Tokyo), dans son jugement du 12 novembre 1948, s’est pour sa part
                 déclaré préoccupé par le recours au travail forcé, la méthode de recrutement
                 et l’internement des travailleurs dans des camps ; il a aussi relevé que l’on ne
                 distinguait guère, voire pas du tout, « entre ces travailleurs recrutés de force
                 d’une part et les prisonniers de guerre et internés civils d’autre part », tous
                 étant considérés comme des « travailleurs réduits en esclavage » 127.
                    110. De nos jours, dans le jugement qu’elle a rendu dans l’affaire Kono‑
                 nov c. Lettonie (2008-2010), portée devant elle par un survivant de la
                 seconde guerre mondiale, la CEDH (arrêt du 24 juillet 2008 de l’ancienne
                 troisième section de la Cour) a jugé opportun d’examiner l’évolution du
                 droit international humanitaire entre les première et deuxième confé-
                 rences de paix de La Haye (1899 et 1907) et les suites de la seconde guerre
                 mondiale (Tribunaux de Nuremberg et de Tokyo, et conventions
                 de Genève de 1949) pour décider que, bien avant la seconde guerre


                     126    Op. cit. supra note 121, p. 468.
                     127    Comme l’a déclaré le Tribunal :
                              « Ayant décidé d’employer les prisonniers de guerre et internés civils à des travaux
                           contribuant directement à la poursuite de la guerre, et ayant établi un système pour
                           mettre en œuvre cette politique, les Japonais sont allés plus loin et ont complété cette
                           source de main-d’œuvre en recrutant des travailleurs dans la population indigène
                           des territoires occupés. Ce recrutement de travailleurs fut accompli au moyen de
                           fausses promesses et par la force. Une fois recrutés, les travailleurs étaient trans-
                           portés et enfermés dans des camps. Il semble qu’on n’ait guère fait de distinction,
                           voire aucune, entre ces travailleurs recrutés de force d’une part et les prisonniers de
                           guerre et internés civils d’autre part. Ils étaient tous considérés comme des travail-
                           leurs réduits en esclavage, à utiliser jusqu’à la limite de leurs forces. Pour cette raison,
                           l’expression « internés civils » désignait également ces travailleurs recrutés de force…
                           Le sort de ces travailleurs recrutés de force fut aggravé par le fait qu’ils ignoraient
                           généralement les principes de l’hygiène applicables dans les conditions inhabituelles
                           de surpopulation qui étaient les leurs et qu’ils succombaient plus facilement aux
                           maladies résultant de l’insalubrité de leur enfermement et des travaux que leurs
                           geôliers japonais les obligeaient à exécuter. » (Tribunal militaire international pour
                           l’Extrême-Orient, jugement du 12 novembre 1948, dans J. Pritchard et S. M. Zaide
                           (dir. publ.), The Tokyo War Crimes Trial, vol. 22, p. 693‑694.)

                                                                                                                  126




6 CIJ1031.indb 249                                                                                                        22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)         222

                 ­ ondiale, il était déjà interdit d’opprimer et de maltraiter les civils
                 m
                 (par. 55-70).
                    111. Dans le même ordre d’idées, la CEDH, dans l’arrêt qu’elle a rendu
                 ultérieurement en l’affaire Kononov c. Lettonie (Grande Chambre,
                 17 mai 2010), a examiné l’évolution du droit international humanitaire de
                 manière encore plus approfondie, des premières codifications du
                 XIXe siècle à la période ayant suivi la seconde guerre mondiale (par. 206-
                 217), et elle a conclu que le fait d’infliger à des villageois (de toutes façons
                 hors de combat) « des mauvais traitements, des blessures, puis la mort »
                 constituait, déjà à l’époque du Règlement de La Haye de 1907, « un crime
                 de guerre » (par. 216). La Cour a notamment déclaré ce qui suit :
                              « Si la notion de crimes de guerre est connue depuis des siècles, les
                           actes constitutifs de crimes de guerre susceptibles d’engager la respon-
                           sabilité pénale de leur auteur ont commencé à faire l’objet d’une codifi-
                           cation solide au milieu du XIXe siècle. Le Code Lieber [de] 1863 … [le
                           Manuel d’Oxford de 1880] …, et en particulier le projet de Déclaration
                           de Bruxelles [de 1874], ont … inspiré la Convention et le Règlement de
                           La Haye de 1907. Ce sont ces deux derniers instruments qui ont été les
                           plus marquants dans le processus de codification. En 1907, ils étaient
                           déclaratifs des lois et coutumes de la guerre : ils définissaient notam-
                           ment des notions clés pertinentes (combattants, levée en masse, hors de
                           combat), énuméraient en détail les infractions aux lois et coutumes de
                           la guerre et assuraient, par le biais de la clause Martens, une protection
                           résiduelle aux populations et aux belligérants dans les cas non couverts
                           par l’une de leurs dispositions. Ces textes posaient en principe la res-
                           ponsabilité des Etats, qui devaient donner à leurs forces armées des
                           instructions conformes au Règlement concernant les lois et coutumes
                           de la guerre et verser une indemnité en cas de violation par des membres
                           de leurs forces des dispositions dudit Règlement. » (Par. 207.)
                    112. Après avoir examiné le droit humanitaire « de La Haye et celui de
                 Genève », « le second complétant le premier », au cours de la seconde moi-
                 tié du XIXe siècle et de la première moitié du XXe siècle, la Cour euro-
                 péenne a en outre rappelé que le Statut du Tribunal de Nuremberg
                 « définissait de manière non limitative les crimes de guerre », que dans son
                 jugement le Tribunal avait émis l’opinion que les règles humanitaires qui
                 figuraient dans la convention et le règlement de La Haye de 1907 étaient
                 généralement reconnues comme « « l’expression, codifiée, des lois et cou-
                 tumes de la guerre » applicables en 1939 et que les violations de ces textes
                 constituaient des crimes dont les auteurs devaient être punis » (par. 207).
                    113. La Cour européenne des droits de l’homme ajoute ensuite que
                 « [t]ant le droit international que le droit national (celui-ci incluant les
                 normes internationales transposées) servaient de base aux poursuites et à
                 la détermination de la responsabilité au niveau national » (par. 208) 128.
                 En résumé, il ressort clairement de ce qui précède qu’il y a aussi eu une
                     128   Voir aussi par. 212.

                                                                                                 127




6 CIJ1031.indb 251                                                                                      22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                 223

                 reconnaissance judiciaire du fait que, bien avant la seconde guerre mon-
                 diale, maltraiter les civils (par exemple en leur imposant un travail forcé)
                 était illicite — c’était un crime de guerre — et engageait la responsabilité
                 de l’Etat comme la responsabilité individuelle.

                                 3. L’interdiction dans les travaux de codification
                    114. L’interdiction du travail forcé en tant que forme d’esclavage ne
                 doit pas être prise à la légère, si l’on songe au temps qu’il a fallu pour
                 éliminer ce phénomène, même s’il survit encore de nos jours. A de nom-
                 breuses reprises, l’attention a été appelée sur la lutte sans fin menée à cet
                 égard. En 1958, par exemple, J. H. W. Verzijl a fait observer qu’il était
                 « choquant de devoir reconnaître » que les tentatives faites pour se pen-
                 cher sur les abus et phénomènes du passé étaient « relativement récentes ».
                 Ainsi :
                         « Il suffira de rappeler les preuves historiques humiliantes attestant
                      que l’abolition formelle de l’esclavage n’a été réalisée qu’avec réti-
                      cence, petit à petit, au XIXe siècle, que des formes cachées ou même
                      ouvertes de servitude existent encore …, qu’il était encore nécessaire
                      en 1956 de conclure une convention, la convention supplémentaire
                      relative à l’abolition de l’esclavage, de la traite des esclaves et des
                      institutions et pratiques analogues à l’esclavage … une sinistre survi-
                      vance du passé qui existe toujours. » 129
                    115. Lorsque, peu après sa création et celle de l’Organisation des
                 Nations Unies elle-même, la Commission du droit international (CDI) a
                 formulé les Principes du droit international consacrés par le Statut du Tribu‑
                 nal de Nuremberg et dans le Jugement de ce tribunal (1950), elle a fait figurer
                 au nombre des « crimes de guerre » la « déportation pour les travaux forcés,
                 ou pour tout autre but, des populations civiles dans les territoires occupés »
                 (principe VI b)) ; elle a de même fait figurer parmi les « crimes contre l’hu‑
                 manité » « la réduction en esclavage, la déportation ou tout autre acte inhu-
                 main commis contre toutes populations civiles » (principe VI c)) 130. Codifiés
                 en 1950, ces principes étaient déjà depuis longtemps profondément gravés
                 dans la conscience juridique universelle. Ces crimes étaient de même déjà
                 interdits depuis longtemps par le droit international.
                    116. Le fait demeure que l’interdiction du travail forcé en tant que
                 forme d’esclavage est bientôt apparue dans les travaux de codification
                 non seulement de la CDI au milieu du XXe siècle, mais aussi du Comité
                 international de la Croix-Rouge (CICR) au milieu de la dernière décen-
                 nie. En fait, selon l’étude du CICR intitulée Droit international humani‑
                 taire coutumier, publiée en 2005, le travail forcé non rémunéré ou abusif

                    129 J. H. W. Verzijl, Human Rights in Historical Perspective, Haarlem, Haarlem Press,

                 1958, p. 5‑6.
                    130 Nations Unies, La Commission du droit international et son œuvre, 7e éd., vol. I, New

                 York, Nations Unies, 2007, p. 265.

                                                                                                        128




6 CIJ1031.indb 253                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    224

                 est interdit ; selon l’étude, cette interdiction du travail forcé constitue
                 « une norme de droit international coutumier applicable dans les conflits
                 armés tant internationaux que non internationaux » 131 (règle 95).


                         4. Les crimes internationaux et les interdictions du jus cogens
                    117. Le fait demeure que, lorsque la seconde guerre mondiale a éclaté,
                 le travail forcé était déjà interdit par le droit international comme une
                 forme d’esclavage. Bien avant cette guerre et, de fait, avant la première
                 guerre mondiale, son illicéité était largement reconnue. Le fait que des
                 pratiques illicites aient néanmoins subsisté, en temps de paix ou de conflit
                 armé — comme elles subsistent encore aujourd’hui —, ne signifie pas qu’il
                 y avait un vide juridique à cet égard. Les interdictions du droit internatio-
                 nal ne disparaissent pas parce que les violations se produisent. Bien au
                 contraire, de telles violations entraînent des conséquences juridiques pour
                 ceux qui en sont responsables.
                    118. Déjà au début du XXe siècle, la convention IV de La Haye (1907)
                 contenait, dans son préambule, la célèbre clause Martens (voir supra),
                 invoquant, pour les cas qui n’étaient pas couverts par le règlement annexé
                 à la convention, les « lois de l’humanité » et les « exigences de la conscience
                 publique » (par. 8). On avait pris soin de faire en sorte que nul ne soit
                 privé de la protection accordée par le corpus juris gentium — par le droit
                 international conventionnel et coutumier — contre le travail forcé assimi-
                 lable à l’esclavage dans l’industrie de l’armement. Le jus gentium faisait
                 bénéficier tous les êtres humains de cette protection, bien avant le sinistre
                 cauchemar et les horreurs du IIIe Reich.
                    119. Dans le même ordre d’idées, dans ma précédente opinion dissi-
                 dente (par. 144-146) jointe à l’ordonnance de la Cour du 6 juillet 2010
                 dans la présente affaire des Immunités juridictionnelles de l’Etat (Alle‑
                 magne c. Italie) (demande reconventionnelle), j’appelais l’attention (à la
                 lumière des conclusions des Parties elles-mêmes, qui n’étaient pas néces-
                 sairement divergentes sur ce point) sur l’incidence du jus cogens en ce qui
                 concerne l’interdiction absolue du travail forcé dans l’industrie de guerre.
                 A cet égard, je faisais observer :
                          « En réalité, on peut remonter — même avant la deuxième confé-
                       rence de la paix de La Haye (1907) — à l’époque de la première
                       conférence de la paix de La Haye (1899)… A la fin du XIXe siècle, on
                       estimait, lors de la première conférence de la paix de La Haye, que
                       les Etats pourraient voir leur responsabilité délictuelle engagée en cas
                       de mauvais traitements infligés à des personnes (à raison, par

                     131 CICR, Droit international humanitaire coutumier — vol. I : Règles (dir. publ.,

                 J.‑M. Henckaerts et L. Doswald-Beck), Genève/Cambridge, CICR/Cambridge Univer-
                 sity Press, 2005, p. 330, et voir p. 331‑334 ; voir aussi CICR, Droit international humanitaire
                 coutumier — vol. II : Pratique, première partie (dir. publ., J.‑M. Henckaerts et L. Doswald-
                 Beck), Genève/Cambridge, CICR/Cambridge University Press, 2005, p. 2225‑2262.

                                                                                                           129




6 CIJ1031.indb 255                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   225

                      exemple, du transfert de civils pour travail forcé) ; cela annonçait
                      l’époque de la responsabilité pénale des agents individuels de l’Etat
                      qui suivit, avec la consécration des concepts de crimes de guerre et de
                      crimes contre l’humanité.
                         L’éveil progressif de la conscience humaine conduisit à l’évolution
                      allant de la consécration du concept des delicta juris gentium à celle
                      des violations du droit international humanitaire (sous la forme des
                      crimes de guerre et des crimes contre l’humanité) — représentant
                      l’héritage de Nuremberg — suivie de celle des violations graves du
                      droit international humanitaire (avec les quatre conventions de
                      Genève sur le droit international humanitaire de 1949 et leur proto-
                      cole additionnel I de 1977) 132. A la suite de cet éveil progressif de la
                      conscience humaine, les êtres humains cessèrent également d’être un
                      objet de protection pour être considérés comme des sujets de droits,
                      à commencer par le droit fondamental à la vie, comportant le droit
                      de vivre dignement.
                         Les êtres humains furent reconnus comme sujets de droits en
                      toutes circonstances, en temps de paix comme en temps de conflit
                      armé. Pour ce qui est du temps de paix, il convient de rappeler briè-
                      vement que, bien avant la Déclaration universelle des droits de
                      l’homme de 1948, les expériences pionnières du système des minori-
                      tés et du système des mandats mis en place dans le cadre de la Société
                      des Nations au cours de l’entre-deux-guerres octroyaient un accès
                      direct aux individus concernés aux instances internationales (respec-
                      tivement les Comités des minorités et la Commission permanente des
                      mandats) pour leur permettre de faire valoir les droits découlant
                      directement du droit des gens (le jus gentium en évolution). Pour ce
                      qui est de ce dernier également, à partir de la deuxième conférence de
                      la paix de La Haye, les êtres humains se voyaient reconnaître le droit
                      de revendiquer des réparations de guerre. » (C.I.J. Recueil 2010 (I),
                      pp. 385‑386, par. 144-146.)
                   120. Cela étant, les Etats ne peuvent dans leurs accords avec d’autres
                 Etats renoncer à ce droit de revendiquer des réparations de guerre,
                 reconnu bien avant la fin de la seconde guerre mondiale ; il était lié à
                 d’autres droits inhérents aux êtres humains victimes de la cruauté et de
                 souffrances indicibles causés par la détention arbitraire, la déportation et

                    132 Première convention de Genève, art. 49 et 50 ; deuxième convention de Genève,

                 art. 50 et 51 ; troisième convention de Genève, art. 129 et 130 ; quatrième convention de
                 Genève, art. 146 et 147 ; protocole additionnel I, art. 85 à 88. Le protocole additionnel I
                 de 1977 (art. 85) a préféré s’en tenir à cet égard à la terminologie des quatre conven-
                 tions de Genève de 1949 et a conservé l’expression d’« infractions graves » au droit inter-
                 national humanitaire, étant donné les « objectifs purement humanitaires » de ces traités
                 humanitaires ; il a néanmoins jugé nécessaire de préciser que les « infractions graves » à ces
                 traités (les quatre conventions de Genève et le protocole additionnel I) « [étaie]nt consi-
                 dérées comme des crimes de guerre » (art. 85, par. 5). Voir Y. Sandoz, Ch. Swinarski et
                 B. Zimmermann (dir. publ.), Commentaire sur les protocoles additionnels du 8 juin 1977
                 aux conventions de Genève du 12 août 1949, Genève, CICR/Nijhoff, 1987, p. 1016 et 1027.

                                                                                                          130




6 CIJ1031.indb 257                                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  226

                 le travail forcé dans les industries de guerre. J’ai déjà examiné ce point
                 dans la présente opinion dissidente (voir section VII supra). Suivant
                 l’ordre logique, je vais maintenant me pencher sur les plaidoiries des Par-
                 ties et de l’intervenant en ce qui concerne le jus cogens et le refus d’accor-
                 der l’immunité, puis sur le problème de l’opposition entre immunité de
                 l’Etat et droit d’accès à la justice de l’individu.


                        XIII. Plaidoiries des Parties et de l’État intervenant
                     concernant le jus cogens et le refus d’accorder l’immunité :
                                              évaluation

                    121. En ce qui concerne le jus cogens et l’immunité de l’Etat, l’Alle-
                 magne soutient que le jus cogens concerne les règles primaires du droit
                 international et non les règles secondaires (par exemple les conséquences
                 des violations) 133. Elle fait valoir qu’il ne peut s’agir d’un conflit entre
                 deux règles de droit international général mais qu’il s’agit uniquement de
                 la question de savoir si une règle a été modifiée par l’effet de l’autre, et,
                 dans la présente affaire, pour l’Allemagne, la pratique des Etats n’indique
                 pas que les règles de l’immunité de l’Etat aient été modifiées d’une manière
                 quelconque 134.
                    122. L’Italie, pour sa part, soutient que les normes du jus cogens ont
                 des effets dans le domaine de la responsabilité de l’Etat, de même qu’en ce
                 qui concerne la prévention des infractions au droit international 135. Selon
                 l’Italie, dans certains cas, le droit international permet de refuser d’accor-
                 der l’immunité afin de donner effet à des règles du jus cogens 136. C’est
                 pourquoi la décision de la Cour de cassation italienne d’écarter l’immu-
                 nité en cas de violation de règles du jus cogens était correcte, en ce qu’elle
                 mettait fin à la violation continue de l’Allemagne 137.
                    123. La Grèce fait quant à elle valoir que, selon les tribunaux grecs, s’il
                 y a eu violation de règles de caractère impératif, l’immunité de l’Etat ne
                 peut être invoquée 138 ; selon elle, il n’était pas juridiquement justifié de
                 tenter d’établir une distinction entre une règle substantielle (le jus cogens)
                 et une règle procédurale (l’immunité de l’Etat). Une règle procédurale ne
                 pouvait prévaloir sur une règle substantielle du jus cogens, car cela serait
                 incompatible avec l’objet et la raison d’être de la règle substantielle, et
                 reviendrait à accorder l’impunité aux Etats ayant commis des violations
                 graves de normes impératives 139. De plus — ajoutait-elle — une telle dis-

                     133 CR 2011/17, p. 49‑50, par. 3 ; il fait valoir en outre que le jus cogens ne peut être

                 compris comme exprimant des principes de droit de valeur supérieure qui primeraient tous
                 les autres principes, exprimant des valeurs moindres.
                     134 Ibid., p. 53, par. 6.
                     135 CR 2011/18, p. 47‑48, par. 25.
                     136 Ibid., p. 49, par. 28.
                     137 Ibid., p. 56‑58, par. 16-18.
                     138 CR 2011/19, p. 36, par. 98.
                     139 Ibid., p. 37, par. 102.



                                                                                                         131




6 CIJ1031.indb 259                                                                                               22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                    227

                 tinction entraverait l’exercice du droit à un recours effectif consacré dans
                 divers instruments internationaux 140 ; ainsi, l’accès effectif aux tribunaux
                 pour faire respecter de telles règles (sans que l’immunité fasse obstacle à
                 la compétence) devait être reconnu 141.
                    124. L’Allemagne a répondu à cela que décider d’écarter l’immunité dés-
                 tabiliserait les règlements de paix et le principe pacta sunt servanda lui-même,
                 car tous les traités de paix seraient compromis par des actions individuelles
                 en réparation (l’Italie elle-même pourrait se trouver confrontée à de tels pro-
                 cès) 142. Elle faisait aussi valoir que l’intérêt collectif ne devait pas être mis en
                 péril par celui de l’individu, et qu’on ne pouvait permettre que les droits de
                 l’homme portent ainsi atteinte à la structure de la société internationale.
                    125. L’Italie a répondu que ce qui était demandé à la Cour était d’exa-
                 miner la légalité de certaines décisions de tribunaux italiens sur la base
                 d’un contexte factuel très précis, qui rendait la présente affaire unique.
                 Ainsi, la décision que rendrait la Cour ne pouvait être considérée comme
                 risquant d’avoir les conséquences catastrophiques sur l’ensemble de l’ordre
                 juridique international qu’invoquait l’Allemagne 143. L’Italie ajoutait que
                 sa position se rapprochait du « principe de complémentarité », puisqu’elle
                 faisait valoir qu’un individu ne pouvait saisir ses tribunaux nationaux que
                 s’il avait vainement saisi ceux de l’Etat auteur de la violation 144.
                    126. Quant au jugement de l’Areios Pagos dans l’affaire du Massacre
                 de Distomo, la Grèce relate la procédure devant les tribunaux grecs et les
                 décisions de ceux-ci, et affirme que la Cour suprême spéciale grecque n’est
                 pas une « cour constitutionnelle » ; elle n’a vocation à apprécier la consti-
                 tutionnalité des lois que dans un nombre limité de situations et elle n’est
                 pas assimilable aux cours constitutionnelles d’autres Etats, dont les déci-
                 sions ont valeur de précédent dans leur ordre juridique interne 145. Ainsi,
                 l’impact de cette décision dans l’ordre juridique grec soulève des ques-
                 tions, mais on ne peut considérer qu’il a inversé la décision rendue par
                 l’Areios Pagos dans l’affaire du Massacre de Distomo 146.
                    127. A cet égard, l’Allemagne soutient que, quoi qu’en dise la Grèce,
                 c’est un fait que, à la suite de la décision de la Cour spéciale suprême dans
                 l’affaire Margellos, l’ordre juridique grec ne reconnaît aucune limite à
                 l’immunité souveraine pour les actes jure imperii, puisque la décision de

                     140 CR 2011/19, p. 38, par. 106.
                     141 Ibid.
                     142 CR 2011/17, p. 55‑56, par. 13. L’Allemagne affirme également qu’on risque ainsi

                 de créer une culture du « forum shopping », ce qui causerait de graves problèmes dans les
                 relations internationales et poserait un problème s’agissant des biens dont les Etats sont
                 propriétaires à l’étranger ; ibid., p. 59, par. 18.
                     143 CR 2011/21, p. 14‑16, par. 4-7. L’Italie contestait également qu’il existât, comme le

                 faisait valoir l’Allemagne, un risque réel de « forum shopping » ; pour l’Italie, sa position et
                 celle de la Cour de cassation italienne n’avaient rien à voir avec une quelconque « compé-
                 tence civile universelle » ; ibid., p. 49‑50, par. 31-33.
                     144 Ibid., p. 49‑50, par. 31-33.
                     145 CR 2011/19, p. 23‑24.
                     146 Ibid., p. 23‑24, par. 43 et 46.



                                                                                                            132




6 CIJ1031.indb 261                                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)    228

                 cette cour est un précédent qui s’impose à tous les tribunaux grecs 147. Elle
                 soutient aussi que la reconnaissance et l’exécution de la décision grecque
                 rendue dans l’affaire Distomo par les tribunaux italiens ont violé
                 son immunité 148. A cet égard, l’Allemagne relève également que l’agent
                 de l’Italie a admis l’illégalité de l’hypothèque judiciaire prise sur la
                 Villa Vigoni et la volonté de l’Italie de remédier à cette situation 149.
                    128. L’Italie fait valoir que l’exécution du jugement rendu dans l’affaire
                 Distomo n’a pas été la conséquence du « forum shopping » qu’aurait créé la
                 décision Ferrini, et qu’aucun principe ne confère d’immunité à l’Etat en
                 matière d’exequatur. Elle fait en outre valoir que, puisque les tribunaux
                 grecs n’ont pas reconnu l’immunité à l’Allemagne pour les mêmes raisons
                 que dans l’affaire Ferrini et dans des circonstances similaires, elle n’avait
                 aucune obligation d’accorder l’immunité à l’Allemagne 150.
                    129. Selon moi, ce qui compromet ou déstabilise l’ordre juridique
                 international, ce sont les crimes internationaux et non les actions en répa-
                 ration engagées par des individus souhaitant obtenir justice. A mon avis,
                 c’est l’occultation de tels crimes internationaux associés à l’impunité dont
                 bénéficient leurs auteurs, et non la quête de justice des victimes, qui
                 trouble l’ordre international. Lorsqu’un Etat mène une politique crimi-
                 nelle consistant à assassiner des segments de sa propre population et de la
                 population d’autres Etats, il ne peut, ultérieurement, se protéger en invo-
                 quant les immunités souveraines, qui n’ont jamais été conçues à cette fin.
                 Les violations graves des droits de l’homme et du droit international
                 humanitaire qui constituent des crimes internationaux ne sont pas du tout
                 des actes jure imperii. Il s’agit d’actes antijuridiques, de violations du
                 jus cogens, que l’on ne peut tout simplement pas faire disparaître ou jeter
                 aux oubliettes en invoquant l’immunité de l’Etat. Cela bloquerait l’accès
                 à la justice et ferait triompher l’impunité. En fait, c’est l’opposé qui
                 devrait se produire : les violations du jus cogens écartent les revendica-
                 tions d’immunité souveraine de manière à ce que justice puisse être faite.

                     XIV. L’immunité de l’État contre le droit d’accès à la justice

                       1. La tension existant dans la jurisprudence de la Cour européenne
                                              des droits de l’homme

                 a) L’affaire Al-Adsani (2001)
                    130. La tension entre le droit d’accès à la justice et l’immunité de l’Etat
                 s’est manifestée dans la jurisprudence récente de la Cour européenne des
                 droits de l’homme (CEDH). L’affaire Al-Adsani c. Royaume-Uni (2001),
                 qui a fait date, avait son origine dans une requête d’une personne ayant
                 la double nationalité britannique et koweïtienne qui faisait valoir que les
                     147 CR 2011/20, p. 19, par. 10.
                     148 Ibid., p. 28‑29, par. 28-30.
                     149 Ibid., p. 29, par. 31.
                     150 CR 2011/21, p. 28‑29, par. 1-4.



                                                                                            133




6 CIJ1031.indb 263                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)             229

                 tribunaux britanniques, en violation des articles 6 et 13 de la convention
                 européenne des droits de l’homme, n’avaient pas protégé son droit d’ac-
                 cès à un tribunal en accordant l’immunité à l’Etat koweïtien, contre lequel
                 il avait engagé une procédure devant les tribunaux civils en invoquant les
                 tortures subies alors qu’il était détenu par les autorités au Koweït.
                    131. Dans son arrêt du 21 novembre 2001, la CEDH (Grande Chambre),
                 tout en reconnaissant que l’interdiction de la torture avait acquis le statut de
                 norme de jus cogens en droit international, s’est néanmoins déclarée inca-
                 pable de discerner aucun élément solide lui permettant de conclure qu’un
                 Etat « ne jouit plus de l’immunité d’une action civile devant les cours et tri-
                 bunaux d’un autre Etat devant lesquels sont formulées des allégations de
                 torture » 151. Cette décision a été adoptée par la CEDH (Grande Chambre)
                 par neuf voix contre huit 152. Les carences du raisonnement majoritaire sont
                 bien formulées dans l’opinion dissidente commune des juges Rozakis et
                 Caflisch, auxquels se sont joints les juges Wildhaber, Costa, Cabral Barreto
                 et Vajić ; ils conclurent à juste titre que, lorsqu’il y a conflit entre une norme
                 du jus cogens et toute autre règle du droit international, la première prévaut,
                 avec la conséquence que la règle en conflit avec elle n’a pas d’effets juri-
                 diques contredisant le contenu de la norme impérative 153.
                    132. A mon avis, les juges dissidents ont relevé la carence fondamentale
                 du raisonnement de la majorité. A la différence de celle-ci, ils ont dûment tiré
                 la conséquence nécessaire de la conclusion selon laquelle l’interdiction de la
                 torture avait acquis le statut de norme du jus cogens, à savoir qu’un Etat ne
                 peut s’abriter derrière les règles de l’immunité de l’Etat pour se soustraire aux
                 conséquences de ses actes et échapper à une procédure civile découlant d’al-
                 légations de torture devant un tribunal étranger 154. Les juges dissidents ont
                 aussi fait valoir que la distinction faite par la majorité entre la procédure civile
                 et la procédure pénale ne s’accordait pas avec la finalité même des règles de
                 jus cogens : ils considèrent que la nature pénale ou civile de la procédure n’est
                 pas pertinente, car ce qui compte réellement est le fait qu’il y a eu violation
                 d’une norme du jus cogens et qu’ainsi l’obstacle juridictionnel a été écarté
                 « par l’interaction même des règles internationales en jeu » 155.
                    133. De même, dans son opinion dissidente, le juge Loucaides a fait
                 observer que, une fois que l’on acceptait que l’interdiction de la torture
                 était effectivement une norme du jus cogens, il en découlait qu’aucune
                 immunité ne pouvait être invoquée dans le cadre d’une procédure visant
                 à attribuer à une partie la responsabilité d’actes de torture 156. Il est effec-
                 tivement regrettable que dans son raisonnement la majorité de la Cour

                    151 CEDH, Al-Adsani c. Royaume-Uni, requête no 35763/97, arrêt du 21 novembre 2001,

                 par. 59-61.
                    152 Sur la question de la violation alléguée de l’article 6 de la convention.
                    153 CEDH, Al-Adsani c. Royaume-Uni, requête no 35763/97, arrêt du 21 novembre 2001,

                 opinion dissidente commune aux juges Rozakis et Caflisch, à laquelle se sont ralliés les
                 juges Wildhaber, Costa, Cabral Barreto et Vajić, par. 1.
                    154 Ibid., par. 3.
                    155 Ibid., par. 4.
                    156 Ibid., opinion dissidente du juge Loucaides, p. 1.



                                                                                                    134




6 CIJ1031.indb 265                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)               230

                 n’ait pas tiré les conclusions qui découlaient de la constatation que l’inter-
                 diction de la torture était une norme du jus cogens, ce qui, dans les cir-
                 constances de l’affaire Al-Adsani, aurait invalidé l’invocation de l’immunité
                 souveraine 157. Pourtant, la majorité de la Cour a au moins admis le carac-
                 tère de droit coutumier des règles sur l’immunité de l’Etat, en reconnais-
                 sant qu’elles étaient en transition et qu’il était possible de leur imposer des
                 limites (même lorsque les Etats agissaient jure imperii), ce qui semble lais-
                 ser la porte ouverte à une évolution future dans la bonne direction 158.
                    134. Dans la présente affaire opposant l’Allemagne à l’Italie, c’est à juste
                 titre que les tribunaux italiens ont tiré la conclusion juridique nécessaire de
                 l’effet des violations de normes qui ont le statut de jus cogens sur l’invoca-
                 tion de l’immunité de l’Etat dans des procédures civiles. Les faits dont
                 découle la présente affaire constituent des violations des normes impératives,
                 et la responsabilité de l’Allemagne n’est pas contestée s’agissant de ces viola-
                 tions. Ainsi, comme l’ont soutenu à juste titre les juges dissidents dans l’af-
                 faire Al-Adsani dont a connu la CEDH, la conséquence est que l’Allemagne
                 ne peut se cacher derrière les règles de l’immunité de l’Etat pour se soustraire
                 à des actions en réparation engagées devant une juridiction étrangère (Italie)
                 pour des violations de normes du jus cogens. A cet égard, il convient de
                 remarquer qu’à la différence de l’affaire Al-Adsani, dans laquelle les faits
                 visés n’avaient pas eu lieu dans l’Etat du for (mais au Koweït), certaines des
                 demandes introduites devant les tribunaux italiens concernaient des crimes
                 commis totalement ou en partie sur le territoire italien lui-même 159.
                 b) L’affaire McElhinney (2001)
                    135. L’affaire McElhinney c. Irlande (2001) concernait une demande en
                 dommages-intérêts, touchant une action en justice introduite en Irlande
                 contre le militaire britannique qui avait tiré sur le requérant et contre le
                 Secrétaire d’Etat à l’Irlande du Nord. Les tribunaux internes ont débouté
                 le requérant, le Royaume-Uni ayant invoqué l’immunité. La CEDH
                 (Grande Chambre), dans son arrêt du 21 novembre 2001, a jugé que, s’il
                 semblait exister en droit international et comparé « une tendance à limiter
                 l’immunité des Etats » en cas de dommages corporels dus à un acte ou à
                 une omission survenus dans l’Etat du for, cette pratique n’était « nulle-
                 ment universelle » (par. 38). Elle a donc décidé, par douze voix contre
                 cinq, que les décisions des juridictions irlandaises n’avaient pas outre-
                 passé « la marge d’appréciation reconnue aux Etats quand il s’agit de
                 limiter le droit d’accès d’un individu à un tribunal » (par. 40).
                    136. Deux des cinq juges dissidents (les juges Rozakis et Loucaides),
                 dans leurs opinions dissidentes respectives, ont considéré que la décision de
                 la majorité ne tenait pas compte de l’évolution du droit international et

                    157 Voir Ch. L. Rozakis, « The Law of State Immunity Revisited : The Case Law of the

                 European Court of Human Rights », Revue hellénique de droit international, vol. 61 (2008),
                 p. 579‑680.
                    158 Voir ibid., p. 593.
                    159 CR 2011/18, p. 41‑46.



                                                                                                      135




6 CIJ1031.indb 267                                                                                            22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    231

                 restreignait de manière disproportionnée le droit d’accès à un tribunal, por-
                 tant indûment atteinte à l’essence de ce droit. Le juge Loucaides ajoutait :
                          « Les immunités du droit international sont nées à une époque où
                       les droits individuels n’existaient pratiquement pas et où les Etats
                       avaient besoin de se protéger davantage contre un éventuel harcèle-
                       ment sous la forme de procédures judiciaires abusives. A l’époque
                       moderne, la théorie de l’immunité de l’Etat fait de plus en plus l’objet
                       de restrictions, la tendance étant à réduire son application en raison
                       de l’évolution qui a eu lieu dans le domaine des droits de l’homme et
                       qui renforce la position de l’individu. » (Par. 4.)
                    137. Les trois autres juges dissidents (les juges Caflisch, Cabral Barreto
                 et Vajić), dans leur opinion dissidente commune, ont également défendu
                 le respect du droit d’accès à un tribunal consacré au paragraphe 1 de l’ar-
                 ticle 6 de la convention européenne (restreint de manière disproportion-
                 née en l’espèce), indiquant que, aux termes de l’article 12 de la convention
                 des Nations Unies sur les immunités juridictionnelles des Etats et de leurs
                 biens, les Etats n’ont « aucune obligation internationale d’accorder l’im-
                 munité à d’autres Etats quand des actes dommageables d’agents de
                 ceux-ci sont en cause ». Ils ont fait observer ce qui suit :
                         « Le principe de l’immunité des Etats a cessé depuis longtemps
                      d’être une règle générale faisant échapper les Etats à la compétence
                      des tribunaux… [l]a construction de l’immunité absolue de juridic-
                      tion (et même d’exécution) a commencé à se fissurer dans le premier
                      quart du XXe siècle, avec l’avènement de l’Etat commerçant…
                         … Les législateurs et tribunaux nationaux, d’abord en Europe occi-
                      dentale continentale et, beaucoup plus tard, dans les pays de la com‑
                      mon law, ont peu à peu reconnu les exceptions à l’immunité absolue…
                         Les exceptions dont il s’agit, en particulier celles relatives aux
                      ­quasi-délits, se sont aussi introduites dans le droit international régis-
                       sant l’immunité des Etats. » (Par. 2-4.)
                    138. Dans la présente affaire des Immunités juridictionnelles de l’Etat
                 dont la Cour est saisie, il est révélateur, comme le fait valoir l’Italie, que
                 les plaignants aient saisi les tribunaux allemands, qui les ont déboutés.
                 Ainsi, le raisonnement de la CEDH dans l’affaire McElhinney, selon
                 lequel le requérant avait la faculté de saisir la justice en Irlande du Nord
                 (ce qu’il a effectivement fait), ne peut être appliqué tel quel aux circons-
                 tances de la présente affaire, puisque le plaignant initial a bien recouru à
                 d’autres voies de droit avant de se tourner vers les tribunaux italiens :
                 dans la présente espèce, il n’y avait pas d’autre moyen raisonnable de
                 protéger efficacement les droits en cause 160.
                    160 Voir contre-mémoire de l’Italie, par. 4.100. Voir également réponses écrites de l’Italie

                 aux questions posées par M. le juge Cançado Trindade au terme de l’audience publique du
                 16 septembre 2011, p. 9, document dans lequel l’Italie déclare que, « si les juges nationaux
                 n’avaient pas écarté l’immunité, il ne serait resté aux victimes de crimes de guerre aucun
                 autre moyen d’obtenir réparation ».

                                                                                                           136




6 CIJ1031.indb 269                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)             232

                 c) L’affaire Fogarty (2001)
                    139. L’affaire Fogarty c. Royaume-Uni (arrêt du 21 novembre 2001)
                 concernait un litige en matière d’emploi (une allégation de victimisation et
                 de discrimination formulée par une ex-employée de l’ambassade des Etats-
                 Unis à Londres). La CEDH a dans cette affaire fait observer qu’il existait
                 une tendance en droit international et comparé à limiter l’immunité des
                 Etats dans les litiges portant sur des questions liées à l’emploi. Elle a de plus
                 relevé que la CDI n’entendait pas exclure l’application de l’immunité des
                 Etats lorsque la procédure avait pour objet l’engagement d’une personne, y
                 compris l’engagement sur un poste d’une mission diplomatique.
                    140. La CEDH a conclu que la pratique des Etats concernant l’emploi
                 d’individus par l’ambassade d’un Etat étranger n’était pas uniforme. Elle
                 a fait observer que les limitations au droit d’accès à un tribunal « ne res-
                 treign[aien]t pas l’accès offert à l’individu d’une manière ou à un point tels
                 que le droit s’en trouve atteint dans sa substance même » (par. 33), mais
                 elle a tranché comme dans les affaires susmentionnées. Toutefois, dans les
                 circonstances de la présente affaire des Immunités juridictionnelles de
                 l’Etat, il semble, comme l’a fait valoir l’Italie, qu’« il ne serait resté aux
                 victimes de crimes de guerre aucun autre moyen d’obtenir réparation » 161.
                 d) L’affaire Kalogeropoulou et autres (2002)
                    141. Enfin, mais non moins importante, l’affaire Kalogeropoulou et
                 autres (2002) concerne une procédure engagée par des parents des vic-
                 times du massacre de Distomo. Les requérants invoquaient l’article 6 de
                 la convention européenne et l’article premier du protocole no 1 à celle-ci.
                 La Chambre de la CEDH saisie de l’affaire déclara la requête irrecevable
                 (décision du 12 décembre 2002) alors que, comme cela n’était pas le cas
                 dans l’affaire Al-Adsani, la requête concernait des crimes contre l’huma-
                 nité commis sur le territoire de l’Etat du for (c’est-à-dire la Grèce). Ce
                 nonobstant, la décision de la Chambre de la Cour reposait sur le postulat
                 que le droit d’accès à un tribunal pouvait être soumis à des restrictions
                 (proportionnelles au but poursuivi). Néanmoins, selon moi, de telles res-
                 trictions ne sauraient porter atteinte à l’essence même du droit d’accès à
                 un tribunal.
                    142. La conclusion à laquelle la Chambre de la Cour est parvenue était
                 que certaines restrictions au droit d’accès à un tribunal devaient être
                 considérées comme inhérentes à la garantie d’un procès équitable, et elle
                 a mentionné l’immunité des Etats ; mais elle a ajouté « ce qui n’exclut pas
                 un développement du droit international coutumier dans le futur » (p. 9).
                 Ce prononcé semble aller un peu plus loin que ce qu’a jugé la Cour dans
                 les affaires Al-Adsani et McElhinney, qui ne laissaient pas expressément la
                 « porte ouverte » à des développements futurs. Même si cette conclusion
                 selon laquelle « une porte est ouverte » pour des développements futurs ne
                    161 Réponses écrites de l’Italie aux questions posées par M. le juge Cançado Trindade

                 au terme de l’audience publique du 16 septembre 2011, p. 9.

                                                                                                    137




6 CIJ1031.indb 271                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    233

                 semble pas tout à fait suffisante pour la Chambre de la CEDH, elle a au
                 moins ainsi reconnu, il y a une décennie (en 2002), que le droit en la
                 matière était en transition 162.

                      2. La tension existant dans la jurisprudence des tribunaux internes
                     143. La tension susmentionnée, qui existe également dans la jurispru-
                 dence des tribunaux internes, a retenu l’attention des Parties dans le cadre
                 de leurs plaidoiries devant la Cour, en particulier lorsqu’elles ont exprimé
                 leur opinion sur l’arrêt rendu par la Cour de cassation italienne dans
                 ­l’affaire Ferrini (2004). L’Allemagne a affirmé que la Corte di Cassazione
                  avait décidé de se substituer au législateur et d’introduire une nouvelle
                  règle, qui n’était pas encore étayée au niveau international par la pratique
                  des Etats et la jurisprudence d’autres Etats 163 ; elle a également fait valoir
                 que la pratique des tribunaux internes attestait que la règle de l’immunité
                 des Etats était reconnue même dans le cas de crimes internationaux 164.
                  Sur ce point, l’Allemagne concluait que l’arrêt Ferrini de la Corte di Cas‑
                  sazione demeurait selon elle une décision isolée dans la pratique des Etats
                  et que l’immunité juridictionnelle à raison des actes jure imperii demeurait
                  une règle solidement établie en droit international 165.
                     144. L’Italie a quant à elle fait valoir que la décision Ferrini ne portait pas
                  atteinte à la règle de l’immunité, qui demeurait essentielle, mais la redéfinissait
                  afin d’assurer le respect des obligations fondamentales de la communauté
                  internationale 166 ; l’immunité souveraine pour les actes jure imperii ne devait
                  pas être considérée comme absolue, car elle était soumise à des exceptions
                  comme l’exception délictuelle. Selon elle, il appartenait aux tribunaux natio-
                  naux de classer et de définir les actes d’un Etat étranger pour décider s’ils
                  étaient ou non couverts par l’immunité 167. L’Italie faisait valoir en outre que,
                  comme dans l’affaire Ferrini, la Corte di Cassazione garantissait également
                 l’accès effectif à la justice aux victimes de violations, ce qui comportait deux
                 éléments constitutifs : le droit à un ­procès équitable et le droit à réparation.

                     162 La Chambre de la Cour a beaucoup insisté sur le fait qu’il était nécessaire, en

                 droit grec, que le ministre de la justice autorise les procédures d’exécution (article 923 du
                 code grec de procédure civile), une autorisation qui n’avait pas été obtenue en l’espèce
                 (voir p. 11‑12). En ce sens, l’affaire Ferrini jugée en Italie est différente, puisqu’en Italie
                 le consentement du ministre de la justice ne semble pas être nécessaire pour engager une
                 procédure d’exécution.
                     163 CR 2011/17, p. 21‑22, p. 29‑31, par. 16-17, et p. 27‑28, par. 13-14.
                     164 Ibid., p. 33, par. 27, et voir par. 26. Elle affirmait en outre que la décision Ferrini

                 ne distinguait pas entre les règles de fond et les règles de procédure, outre qu’elle ne tenait
                 pas compte du contexte systémique des réparations de guerre qui, selon elle, relevaient
                 de la compétence exclusive des Etats et reposaient sur des accords mutuels (ou l’action du
                 Conseil de sécurité) ; ibid., p. 25, par. 9. L’Allemagne affirmait en outre que l’arrêt Ferrini
                 confondait les notions d’immunité personnelle et d’immunité de l’Etat ; ibid., p. 26‑27,
                 par. 10-12.
                     165 Ibid., p. 61‑62.
                     166 CR 2011/18, p. 60, par. 24.
                     167 Ibid., p. 13, par. 9, et p. 16, par. 3.



                                                                                                           138




6 CIJ1031.indb 273                                                                                                 22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                234

                 Puisque, selon les tribunaux allemands, M. Ferrini et les autres victimes
                 n’avaient pas droit à des réparations sur la base de la législation allemande,
                 ils ne pouvaient avoir recours qu’aux tribunaux italiens, et la Corte di Cas‑
                 sazione avait donc ainsi ajusté le principe de l’immunité afin de préserver la
                 cohérence des règles internationales applicables dans cette affaire 168.
                    145. La décision rendue par la Corte di Cassazione dans l’affaire Fer‑
                 rini (2004) n’était qu’une des décisions de juridictions internes invoquées
                 par les Parties (l’Allemagne et l’Italie) et l’Etat intervenant (la Grèce) au
                 cours de la procédure dans la présente affaire des Immunités juridiction‑
                 nelles de l’Etat dont est saisie la Cour. Durant la procédure, les Parties
                 ainsi que l’Etat intervenant ont invoqué d’autres décisions de tribunaux
                 internes pour étayer leurs arguments. Ainsi, en ce qui concerne la pra-
                 tique des tribunaux nationaux relative à l’immunité des Etats, l’Alle-
                 magne a par exemple, pour étayer ses arguments, invoqué une décision
                 succincte récente de la cour de district israélienne de Tel-Aviv-Jaffa 169,
                 une décision du Tribunal fédéral de Rio de Janeiro 170 et une décision de
                 la Cour suprême polonaise 171.
                    146. L’Italie a pour sa part répliqué à ces arguments en affirmant que,
                 « face à des réclamations portant sur des violations de règles impératives du
                 droit international, les juridictions internes ont porté différentes apprécia-
                 tions sur la question de l’immunité dont jouit l’Etat fautif » 172. A l’appui de
                 cet argument, l’Italie cite, outre les jugements susmentionnés de l’Areios
                 Pagos grec dans l’affaire du Massacre de Distomo et de la Corte di Cassa‑
                 zione italienne dans l’affaire Ferrini, deux autres jugements récents, rendus
                 respectivement par la Cour supérieure du Québec 173 et la Cour de cassation
                 française 174, qui, selon elle, « tendent … à reconnaître que le principe de
                 l’immunité en matière d’actes se rattachant à l’exercice de droits souverains
                 peut faire l’objet de restrictions dans ce type d’affaires » 175.
                    147. La Grèce, pour sa part, fait observer que « l’argument de base
                 dans la thèse des tribunaux grecs s’affirme autour de la constatation qu’il

                     168CR 2011/18, p. 61‑62, par. 27.
                     169Affaire Orith Zemach et autres c. République fédérale d’Allemagne, cour de district
                 de Tel-Aviv-Jaffa, décision du 21 décembre 2009, affaire 2143-07, mentionnée par l’Alle-
                 magne dans ses plaidoiries : CR 2011/17, p. 32, par. 24.
                    170 Affaire Barreto c. République fédérale d’Allemagne, Justiça Federal, Seção Judiciária

                 do Rio de Janeiro, procédure ordinaire no 2006.5101016944-1, 9 juillet 2008, évoquée par
                 l’Allemagne dans ses plaidoiries : CR 2011/17, p. 32, par. 23. L’appel de cette décision est
                 encore pendant.
                    171 Affaire Natoniewski c. République fédérale d’Allemagne, Cour suprême polonaise,

                 décision du 29 octobre 2010, dossier IV CSK 465/09, évoquée par l’Allemagne dans ses
                 plaidoiries : CR 2011/17, p. 33, par. 25.
                    172 CR 2011/18, p. 40, par. 7.
                    173 Affaire Kazemi (succession de) et Hashemi c. Iran, ayatollah Ali Khamenei et autres,

                 Cour supérieure du Québec, 25 janvier 2011, 2011 QCCS 196, mentionnée par l’Italie dans
                 ses plaidoiries : CR 2011/18, p. 40, par. 7.
                    174 Cour de cassation, première chambre civile, France, 9 mars 2011, numéro de pourvoi

                 09-14743, invoquée par l’Italie dans ses plaidoiries : CR 2011/18, p. 40, par. 7.
                    175 CR 2011/18, p. 40, par. 7.



                                                                                                        139




6 CIJ1031.indb 275                                                                                              22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)               235

                 existe un droit individuel à la réparation en cas de violations graves du
                 droit humanitaire » 176. Elle fait valoir que
                           « l’obligation de l’Etat d’indemniser des individus pour violation des
                           règles de droit humanitaire semble dériver de l’article 3 de la qua-
                           trième convention de La Haye de 1907… Cela devient évident par le
                           fait qu’il n’y a pas exclusion des individus du texte de l’article 3. Ce
                           raisonnement ressort également des travaux préparatoires de la deu-
                           xième conférence de La Haye. » 177
                     La Grèce ajoute que l’obligation de verser des réparations qui incombe
                  à l’Etat ayant commis le fait illicite est, selon elle, bien établie en droit
                  international 178. Les traités relatifs aux droits de l’homme et au droit
                  international humanitaire contiennent certaines règles spécifiques énon-
                 çant à la charge de l’Etat une obligation de réparer au bénéfice des vic-
                 times individuelles de violations.
                     148. Il ressort globalement des plaidoiries devant la Cour qu’il existe
                 une tension entre la jurisprudence des tribunaux nationaux concernant
                 l’invocation de l’immunité de l’Etat et l’exercice du droit d’accès à la jus-
                 tice. Ainsi, la Cour ne peut guère s’appuyer sur la seule pratique des
                 ­tribunaux internes. Elle doit recourir à d’autres manifestations contempo-
                  raines du droit international, telles que celles énumérées à l’article 38 de
                  son Statut (les « sources » formelles du droit international) et aller au-delà,
                  comme elle l’a parfois fait par le passé. Ce n’est que de cette manière
                  qu’elle peut exercer sa fonction comme il convient, s’agissant de régler
                  une affaire contentieuse comme celle dont elle est saisie en sa qualité
                  d’« organe judiciaire principal des Nations Unies » (article 92 de la Charte
                 des Nations Unies).

                                 3. La tension susmentionnée à l’ère de l’état de droit
                                         aux niveaux national et international
                    149. Cela est encore plus justifié si l’on songe à la tension susmention-
                 née à l’heure actuelle, celle de l’état de droit aux niveaux national et inter-
                 national. Les origines de ce concept (l’état de droit, essentiellement au
                 niveau interne) dans les pays de droit civil et de common law remontent à
                 la fin du XVIIIe siècle, et il a progressivement pris forme tout au long du
                 XIXe siècle. Il en est arrivé à être perçu, spécialement au XXe siècle,
                 comme correspondant à une série de valeurs et principes fondamentaux,
                 et à l’idée qui le sous-tend d’une nécessaire limitation du pouvoir. L’un de
                 ces principes est celui de l’égalité de tous devant la loi.

                     176 CR 2011/19, p. 22.
                     177 Ibid., p. 22‑23.
                    178 Voir les passages cités p. 4 de la présente opinion. La Grèce mentionne la commis-

                 sion des réclamations Erythrée-Ethiopie à l’appui de son argument selon lequel « les indi-
                 vidus sont perçus, en droit international humanitaire, comme les titulaires de droit secon-
                 daire » ; CR 2011/19, p. 26.

                                                                                                       140




6 CIJ1031.indb 277                                                                                             22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   236

                    150. La notion d’état de droit s’écarte de la myopie du positivisme juri-
                 dique (avec la servilité devant les pouvoirs établis qui le caractérise) et se
                 rapproche de l’idée d’une justice « objective », aux niveaux national et
                 international, conformément à la doctrine du droit naturel. Dans le cadre
                 de cette dernière, il renvoie à la protection des droits de l’homme, anté-
                 rieurs et supérieurs à l’Etat. Il n’est pas non plus surprenant que la notion
                 d’état de droit ait aussi fait sentir sa présence dans les domaines contem-
                 porains du droit des organisations internationales, dans lequel elle s’est
                 propagée ces dernières années.
                    151. Nous sommes de nos jours les témoins, dans le cadre du phéno-
                 mène général de notre époque, de la juridictionnalisation de l’ordre juri-
                 dique international lui-même, avec l’expansion de la juridiction inter­
                 nationale (attestée par la création et la coexistence de multiples tribunaux
                 internationaux) 179 et l’élargissement rassurant de l’accès à la justice — au
                 niveau international — d’un nombre croissant de justiciables 180. Le thème
                 de l’état de droit (la primauté du droit) aux niveaux national et internatio-
                 nal a, cela n’est pas surprenant, récemment été inscrit à l’ordre du jour de
                 l’Assemblée générale des Nations Unies elle-même (depuis 2006), au sein
                 de laquelle une attention croissante lui est accordée 181.
                    152. J’ai appelé l’attention sur ce développement dans mon opinion
                 dissidente en l’affaire des Questions concernant l’obligation de poursuivre
                 ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance du
                 28 mai 2009, C.I.J. Recueil 2009 (p. 185, par. 55, et p. 199, par. 101). Une
                 impulsion a été donnée à cet égard dans le cadre de l’Assemblée générale
                 des Nations Unies par l’examen effectué en 2005 de la mise en œuvre de
                 la Déclaration du Millénaire et de la réalisation des Objectifs du Millé-
                 naire pour le développement. L’attention a été appelée à cette occasion
                 sur un groupe de traités multilatéraux fondamentaux 182, concernant, en
                 dernier ressort et dans une large mesure, les droits de la personne humaine.
                    153. Le document final du Sommet mondial adopté en septembre 2005
                 reconnaissait la nécessité de respecter et de réaliser l’état de droit aux

                     179 Voir par exemple Société française pour le droit international (SFDI), La juridiction‑

                 nalisation du droit international (colloque de Lille de 2002), Paris, Pedone, 2003, p. 3‑545 ;
                 A. A. Cançado Trindade, « Le développement du droit international des droits de l’homme
                 à travers l’activité et la jurisprudence des Cours européenne et interaméricaine des droits de
                 l’homme », Revue universelle des droits de l’homme, vol. 16 (2004), p. 177‑180.
                     180 Voir à cet égard A. A. Cançado Trindade, El Derecho de Acceso a la Justicia en su

                 Amplia Dimensión, Santiago du Chili, CECOH/Librotecnia, 2008, p. 61‑407.
                     181 Voir, sur la question « L’état de droit aux niveaux national et international »,

                 les résolutions ci-après de l’Assemblée générale des Nations Unies : A/RES/61/39 du
                 4 décembre 2006, A/RES/62/70 du 6 décembre 2007, A/RES/63/128 du 11 décembre
                 2008, A/RES/64/116 du 16 décembre 2009 et A/RES/65/32 du 6 décembre 2010. Pour un
                 examen récent de la question à la lumière de ces résolutions de l’Assemblée générale, voir
                 A. A. Cançado Trindade, Direito das Organizações Internacionais, 4e éd., Belo Horizonte/
                 Brésil, Edit. Del Rey, 2009, p. 584‑587 et 645-651.
                     182 Voir Nations Unies, Multilateral Treaty Framework : An Invitation to Universal

                 Participation — Focus 2005 : Responding to Global Challenges, New York, Nations Unies,
                 2005, p. 1‑154.

                                                                                                          141




6 CIJ1031.indb 279                                                                                                22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)     237

                 niveaux national et international. Les principaux résultats de ce sommet
                 mémorable peuvent donc être énoncés comme suit : premièrement, l’accent
                 mis comme on l’a vu sur les traités multilatéraux ; deuxièmement, la
                 recherche de la primauté de l’état de droit ; troisièmement, l’affirmation de
                 cette primauté aux niveaux national et international ; et, quatrièmement, le
                 dépassement de la conception purement étatique de la question.
                    154. Cela a à mon avis une incidence dans des domaines distincts du
                 droit international contemporain. En ce qui concerne les immunités de
                 l’Etat, par exemple, la convention européenne de 1972 sur l’immunité des
                 Etats (art. 11) et la convention de 2004 sur les immunités juridictionnelles
                 des Etats et de leurs biens (art. 12) prévoient l’exception délictuelle. Ces
                 deux conventions reconnaissent ainsi que leur sujet ne s’épuise pas dans
                 les relations purement interétatiques.
                    155. Il va en fait au-delà de celles-ci, en envisageant la manière dont les
                 Etats traitent les êtres humains placés sous leur juridiction. Les immunités
                 de l’Etat n’ont pas été conçues pour protéger les Etats qui commettent des
                 atrocités (delicta imperii). Avant de me pencher sur ce point, j’examinerai
                 dans les paragraphes qui suivent la vieille dichotomie entre actes jure impe‑
                 rii et actes jure gestionis (dans le cadre de la présente affaire) et le traite-
                 ment de la personne humaine face aux immunités de l’Etat, en soulignant
                 la myopie de la conception strictement interétatique et son dépassement.


                                XV. Les arguments des Parties en ce qui concerne
                                les actes jure imperii et les actes jure gestionis

                    156. Dans la présente affaire, qui oppose l’Allemagne à l’Italie devant
                 la Cour, les Parties avancent des arguments distincts en ce qui concerne la
                 distinction entre acta jure imperii et acta jure gestionis aux fins de l’appli-
                 cation de l’immunité souveraine et, plus généralement, sur la question de
                 l’évolution de l’immunité absolue à l’immunité relative. L’Allemagne fait
                 valoir pour l’essentiel qu’à l’époque de la présence allemande sur le sol
                 italien, de 1943 à 1945, « la doctrine de l’immunité souveraine absolue
                 régnait de manière incontestée ». Elle affirme que ce fut la « lettre Tate »
                 (Etats-Unis) qui, « fondée sur un consensus général, opéra un tournant
                 radical en 1952 ». Selon elle, depuis lors, « la pratique judiciaire distingue
                 deux catégories d’actes accomplis par l’Etat : les actes jure imperii et les
                 actes jure gestionis » 183.
                    157. L’Italie fait valoir pour sa part que, si au départ la compétence
                 était exercée exclusivement sur la base de la distinction entre acta jure
                 imperii et acta jure gestionis, « [p]lus récemment, le droit et la pratique de
                 nombreux pays » ont également admis « des exceptions à l’immunité des
                 Etats dans le cas de certaines activités relevant de la catégorie des actes
                 souverains » 184. Selon elle, l’évolution de l’immunité absolue à l’immunité

                     183   Mémoire de l’Allemagne, par. 91-92.
                     184   Contre-mémoire de l’Italie, p. 45, par. 4.13.

                                                                                             142




6 CIJ1031.indb 281                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)        238

                 relative a son origine dans les décisions successives des tribunaux internes.
                 Et la Grèce a réitéré cette opinion dans sa « déclaration écrite » du
                 4 août 2011 (par. 43-49). A cet égard, l’Italie renvoie à la jurisprudence
                 belge, qui a fait figure de pionnière dans l’évolution de l’exception à l’im-
                 munité pour les actes privés, et soutient que la jurisprudence italienne,
                 depuis le XIXe siècle, « applique d’une manière constante la distinction
                 entre l’Etat en tant qu’entité politique exerçant des pouvoirs souverains et
                 bénéficiant de l’immunité, et l’Etat en tant que personne morale, ne béné-
                 ficiant pas de l’immunité » 185.
                    158. L’Italie ajoute que « [l]es jurisprudences belge et italienne ne res-
                 tèrent pas longtemps isolées », et qu’il y eut aussi des répercussions dans
                 le même sens dans la doctrine juridique à partir de la fin du XIXe siècle 186.
                 L’Italie soutient ainsi que le tournant de la distinction entre acta jure
                 imperii et acta jure gestionis ne fut pas, comme le soutient l’Allemagne,
                 représenté par la « lettre Tate » de 1952, du fait que, « bien avant la
                 seconde guerre mondiale, le refus de l’immunité des Etats par les juridic-
                 tions nationales n’était pas considéré comme portant atteinte à la dignité
                 ou à la souveraineté d’un Etat étranger » et que « l’évolution vers l’immu-
                 nité restreinte a pour raison d’être la nécessité de protéger les personnes
                 privées ». Elle ajoute que « les exceptions à l’immunité ne se limitent pas
                 aux acta jure gestionis » 187.
                    159. Lors des plaidoiries devant la Cour, au sujet de l’exception délic-
                 tuelle — telle que prévue à l’article 12 de la convention des Nations Unies
                 sur les immunités juridictionnelles des Etats et de leurs biens (2004) —, l’Al-
                 lemagne a soutenu que cette disposition ne codifiait pas le droit coutumier et
                 ne s’appliquait pas aux actions des forces armées, et que la pratique des Etats
                 excluait les forces armées de toute exception à l’immunité 188. L’Italie, pour
                 sa part, affirme que l’exception délictuelle permet d’écarter l’immunité si
                 l’acte délictueux a été commis en tout ou en partie dans l’Etat du for, comme
                 c’est le cas dans la présente affaire 189. Elle soutient de plus que l’article 12 de
                 la convention des Nations Unies de 2004 ne fait aucune distinction entre actes
                 jure imperii et actes jure gestionis. Et elle ajoute que les actes dommageables
                 spécifiques commis par les forces allemandes en Italie n’étaient pas juste des
                 actes dommageables mais étaient de graves violations du jus cogens ; ainsi, la
                 tendance à reconnaître l’exception délictuelle pour accorder réparation et
                 ouvrir l’accès à la justice, associée à la tendance à écarter l’immunité en cas
                 de violation de normes impératives, signifiait que l’Italie n’était pas tenue
                 d’accorder l’immunité à l’Allemagne pour ces actes 190.
                    160. Ce débat entre les Parties s’est limité au paradigme des relations
                 interétatiques. Il ne s’est pas libéré des chaînes du lexique traditionnel

                     185 Contre-mémoire de l’Italie, par. 4.15-4.16.
                     186 Voir ibid., par. 4.17.
                     187 Ibid., par. 4.20-4.50.
                     188 CR 2011/17, p. 37‑38, par. 2-3.
                     189 CR 2011/18, p. 41, par. 9-11.
                     190 CR 2011/21, p. 35‑36, par. 16-17.



                                                                                                 143




6 CIJ1031.indb 283                                                                                      22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                 239

                 du droit international, à la seule exception d’une référence unique au
                 jus cogens. L’évolution du droit évoquée par les Parties, chacune d’elles
                 avançant à cet égard une opinion et une interprétation différentes, peut
                 être mieux appréciée dans un cadre plus large, en allant bien au-delà de la
                 stricte conception d’un ordre juridique interétatique. J’entends appeler
                 l’attention, dans les paragraphes qui suivent, sur ce point, de manière à
                 arriver à une meilleure compréhension de la question qui se pose.


                          XVI. La personne humaine et les immunités de l’État :
                           myopie de la perspective strictement interétatique

                    161. A cette fin, il convient de commencer par recenser les distorsions de
                 la vision de l’ordre juridique international centrée sur l’Etat, pour aboutir à
                 une prise de conscience du mythe entourant le rôle de l’Etat. Secoué par les
                 horreurs de la seconde guerre mondiale et l’effondrement de la raison (la
                 pensée rationnelle) dans les relations européennes, Ernst Cassirer (1874-
                 1945) a étudié le rôle joué par le mythe dans cet effondrement. Il a conclu
                 peu avant sa mort que, contrairement à l’opinion largement répandue, la
                 civilisation n’était pas solide du tout, mais n’était qu’une couche fragile sous
                 laquelle se cachait une violence extrême ayant donné lieu à des massacres et
                 à des atrocités tout au long de l’histoire 191. L’éminent penseur E. Cassirer,
                 axant sa réflexion sur le mythe de l’Etat en vogue au XXe siècle, a mis en
                 lumière l’influence délétère des traces de la pensée de Machiavel (rejet des
                 considérations éthiques ou indifférence à cet égard), de la pensée de Hobbes
                 (liens indissociables entre les dirigeants et les dirigés, ces derniers étant assu-
                 jettis aux premiers) et de la pensée de Hegel (l’Etat comme réalité historique
                 suprême qui doit se préserver et dont les intérêts sont au-dessus de tout, les
                 considérations éthiques étant sans pertinence) 192.
                    162. Il faut être prudent avec les mythes, avertissait en outre E. Cassirer,
                 y compris les « mythes politiques », en particulier ceux qui ont abouti, au
                 XXe siècle, à une violence extrême et au totalitarisme 193. Un autre penseur
                 éminent, l’historien Arnold Toynbee, a exprimé la même opinion sur ce sujet
                 particulier. Dans un essai pénétrant publié en 1948, A. Toynbee remettait en
                 cause les bases mêmes de ce qui était perçu comme la civilisation (« un mou-
                 vement et non un état »), caractérisant celle-ci comme n’étant rien de plus
                 que des avancées modestes aux niveaux social et éthique. Il ajoutait que sous
                 cette fine pellicule la barbarie malheureusement subsistait 194, comme l’avait
                 démontré la violence incontrôlée et extrême de son époque.

                     191 E. Cassirer, El Mito del Estado, Bogotá/Mexico, Fondo de Cultura Económica,

                 1996 (rééd.), p. 338‑339, et voir p. 347 et 350. Son ouvrage Le mythe de l’Etat a été publié
                 à titre posthume dans plusieurs langues (à partir de 1946).
                     192 Ibid., p. 168 (Machiavel), 207 (Hobbes), 311 et 313 (Hegel), et voir p. 323.
                     193 Ibid., p. 333‑336, 341-342, 344-345 et 351.
                     194 A. J. Toynbee, Civilization on Trial, Oxford/New York, Oxford University Press,

                 1948, p. 54‑55, 150-151, 159, 161, 213, 222 et 234.

                                                                                                        144




6 CIJ1031.indb 285                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    240

                     163. La mise en avant de l’Etat à l’exclusion de l’être humain a progres-
                  sivement fait des incursions dans la doctrine des publicistes, avec des consé-
                  quences désastreuses, comme l’illustrent les horreurs de la seconde guerre
                  mondiale et les atrocités successives dont tout le XXe siècle et le début du
                  XXIe siècle ont été les témoins. Le terme « souveraineté », par exemple, a
                  une histoire longue et troublante : depuis l’époque de Jean Bodin (1530-
                  1596) et d’Emerich de Vattel (1714-1767) jusqu’à nos jours, au nom de la
                  souveraineté de l’Etat, détournée indûment et par inadvertance des relations
                  interétatiques pour être introduite dans les relations intra-étatiques, des mil-
                  lions d’êtres humains ont été sacrifiés. Les abus de langage, ayant des réper-
                  cussions dans la doctrine des publicistes, ont voulu exercer une influence sur
                  la scène internationale, à quelques fins que ce soit, sans aucune considération
                  éthique.
                     164. On a compris bientôt qu’il devait y avoir des limites à ce que l’on
                  pouvait faire dans la sphère des relations interétatiques. La langue juri-
                  dique internationale s’est alors engagée dans la reconnaissance et la
                  construction du principe de l’égalité des Etats, mais là encore dans le
                  cadre de la souveraineté (interne et externe), suivant une perspective et
                  une réflexion essentiellement centrées sur l’Etat 195. Ce fut dans la perspec-
                  tive interétatique brouillée de souverainetés en confrontation potentielle
                  ou actuelle qu’un certain jargon, rappelant le paradigme westphalien,
                  devait faire florès. Tel fut le cas des immunités de l’Etat.
                     165. En fait, les origines du terme « immunité » (du latin immunitas, dérivé
                  de immunis) remontent au milieu du XVIIIe siècle ; le mot fut utilisé à partir
                  de cette époque pour désigner l’état de celui qui est exempté d’impôts, taxes
                  ou redevances. Vers la fin du XIXe siècle, le terme « immunité » a été
                 ­introduit dans le lexique du droit constitutionnel et du droit international
                  (en relation avec les parlementaires et les diplomates, respectivement) 196. En
                  droit pénal, il a été associé à « cause d’impunité » 197. En droit international,
                  ce terme peut également être utilisé en ce qui concerne les « prérogatives » de
                  l’Etat souverain 198.
                     166. Quoi qu’il en soit, en tant que tel, le terme « immunité » a toujours
                  été censé désigner quelque chose de totalement exceptionnel, une exemption
                  de la juridiction ou de l’exécution 199. Il n’a jamais été censé être un « prin-
                  cipe », ni une norme d’application générale. Il n’a assurément jamais été
                    195 S. Beaulac, The Power of Language in the Making of International Law, Leyde,

                 Nijhoff, 2004, p. 154‑155 et 188, et voir p. 29, 190-191 et 196.
                    196 Dictionnaire historique de la langue française (dir. publ., A. Rey), 3e éd., Paris,

                 Dictionnaires Le Robert, 2000, p. 1070‑1071 ; The Oxford English Dictionnary (dir. publ.,
                 J. A. Simpson et E. S. C. Weiner), 2e éd., vol. VII, Oxford, Clarendon Press, 1989, p. 691 ;
                 The Oxford Dictionary of English Etymology (dir. publ., C. T. Onions et al.), Oxford,
                 Clarendon Press, 1966, p. 463 ; Dictionnaire étymologique et historique du français (dir.
                 publ., J. Dubois, H. Mitterand et A. Dauzat), Paris, Larousse, 2007, p. 415.
                    197 G. Cornu/Association Henri Capitant, Vocabulaire juridique, 8e éd. rév., Paris, PUF,

                 2007, p. 467.
                    198 Ibid., p. 468.
                    199 Dictionnaire de droit international public (dir. publ., J. Salmon), Bruxelles, Bruylant,

                 2001, p. 559‑560.

                                                                                                           145




6 CIJ1031.indb 287                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                      241

                 conçu pour, par son invocation, exclure la compétence en cas de crimes inter-
                 nationaux ni pour couvrir ces crimes, sans parler des atrocités ou violations
                 graves des droits de l’homme ou du droit international humanitaire. Il n’a
                 assurément jamais été censé exclure les réparations dues aux victimes de telles
                 atrocités ou violations graves. Arguer le contraire non seulement éluderait la
                 question, mais constituerait une grave distorsion du terme « immunité ».
                    167. La théorie de l’immunité de l’Etat a été construite à une époque et
                 dans une atmosphère qui ne se préoccupaient guère du traitement dis-
                 pensé par les Etats aux êtres humains placés sous leur juridiction. Pro-
                 gressivement, dans une perspective interétatique atteinte de myopie, on
                 assista, vers la fin du XIXe siècle, dans une large mesure en raison de
                 l’activité des tribunaux italiens et belges et des tribunaux internes des
                 principales nations commerçantes, à l’introduction de la distinction entre
                 acta jure imperii et acta jure gestionis : l’immunité de l’Etat était alors limi-
                 tée aux premiers, les acta jure imperii.
                    168. Comme cette évolution se faisait jour, ceux qui en étaient respon-
                 sables n’avaient pas à l’esprit les crimes internationaux : leur souci était
                 plutôt, et principalement, les relations commerciales, et il s’agissait
                 d’exclure l’immunité lorsque l’Etat agissait comme une entité privée.
                 ­
                 La consécration de cette distinction dans des entreprises normatives,
                 y compris l’élaboration de conventions sur les immunités de l’Etat comme
                 la convention européenne de 1972 sur l’immunité des Etats, adop-
                 tée à Bâle il y a quatre décennies et entrée en vigueur en 1976, a au moins
                 servi à mettre fin à la notion d’immunité absolue 200. De même, sur le
                 continent américain, le comité juridique interaméricain de l’Organisation
                 des Etats américains (OEA) a conclu, en 1983, le projet de convention
                 interaméricaine sur les immunités juridictionnelles des Etats, qui tenait
                 compte de l’évolution en cours vers une restriction de l’immunité de
                 l’Etat.
                    169. Cette évolution a été suscitée par l’implication des Etats dans
                 les relations commerciales, exclues du domaine de l’immunité de l’Etat.
                 Le comité juridique interaméricain a mis en cause la « rigidité » de la dis­
                 tinction classique entre actes jure imperii et actes jure gestionis, et a refusé
                 de recourir à cette catégorisation traditionnelle 201. Quoi qu’il en
                 soit, il s’est délibérément écarté de l’immunité absolue. Le fait demeure
                    200 Voir en général, notamment, H. Fox, The Law of State Immunity, 2e éd., Oxford

                 University Press, 2008, p. 502‑598 ; M. Cosnard, La soumission des Etats aux tribunaux
                 internes face à la théorie des immunités des Etats, Paris, Pedone, 1996, p. 203‑403 ; T. R. Giut-
                 tari, The American Law of Sovereign Immunity — An Analysis of Legal Interpretation,
                 Londres, Praeger Publs., 1970, p. 63‑142 ; I. Sinclair, « The Law of Sovereign Immunity —
                 Recent Developments », RCADI, vol. 167 (1980), p. 121‑217 et 243-266 ; P. D. Trooboff,
                 « Foreign State Immunity : Emerging Consensus on Principles », RCADI, vol. 200 (1986),
                 p. 252‑274 ; W. W. Bishop Jr., « New United States Policy Limiting Sovereign Immunity »,
                 American Journal of International Law, vol. 47 (1953), p. 93‑106 ; J. Combacau, « L’immu-
                 nité de l’Etat étranger aux Etats-Unis : la lettre Tate vingt ans après », Annuaire français de
                 droit international, vol. 18 (1972), p. 455‑468.
                    201 Voir Comité Jurídico Interamericano, Informes y Recomendaciones, vol. XV (1983),

                 Washington D.C., OEA/Secretaría General, 1983, p. 48.

                                                                                                             146




6 CIJ1031.indb 289                                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)           242

                  que ­l’immunité restrictive est largement entrée dans le lexique du droit
                  inter­national moderne, mais, une fois encore, la préoccupation majeure
                  et prioritaire et la principale motivation concernaient le commerce,
                  essentiellement les relations et transactions commerciales, exclues de
                  ­
                  ­l’immunité.
                       170. Critiquant très vivement les immunités de l’Etat en 1951,
                   ­Hersch Lauterpacht a contesté les prérogatives de l’Etat souverain, les-
                    quelles p ­ rivaient les individus des recours juridiques pour faire valoir
                    leurs droits ; pour lui, l’immunité absolue était source d’injustice et la
                    transition vers l’immunité restrictive, sur la base de la distinction
                    entre actes jure imperii et jure gestionis, n’était pas non plus une
                 ­solution, en ce qu’elle n’offrait ni orientation ni fondement au déve­
                  loppement du droit international 202. Pour H. Lauterpacht, le concept de
                  l’immunité de l’Etat était quelque peu « absolutiste », une manifesta-
                    tion de la conception hobbesienne de l’Etat ; plutôt qu’un principe, il
                    s’agissait en fait d’une « anomalie » qu’il convenait de réévaluer dans le
                    cadre de la « progression générale vers l’état de droit à l’intérieur de
                    l’Etat » 203. Après tout, on ne pouvait plus « tolérer l’injustice » qui exis-
                    tait chaque fois qu’un Etat « s’abrite derrière le ­bouclier de l’immunité
                    pour faire échec à une réclamation légitime » 204.
                       171. Cela devient plus clair si nous nous éloignons du contexte histo-
                    rique assez circonscrit qui a motivé la formulation de la distinction entre
                    actes jure imperii et jure gestionis, à savoir les relations et opérations com-
                    merciales. Si l’on entre dans le domaine plus large du traitement dispensé
                    par l’Etat aux êtres humains placés sous sa juridiction, cette distinction
                    traditionnelle apparaît encore plus insuffisante et inadéquate. Il faut arri-
                    ver à surmonter définitivement la perspective exclusivement interétatique
                    du passé, stricte et dangereuse.


                                  XVII. La perspective interétatique viciée
                                        face à l’impératif de justice

                    172. Le début de la personnification de l’Etat — en fait, le début de la
                 théorie moderne de l’Etat — dans le domaine du droit international a eu
                 lieu au milieu du XVIIIe siècle avec l’œuvre d’Emer de Vattel (Le droit des
                 gens ou Principes de la loi naturelle appliqués à la conduite et aux affaires
                 des nations et des souverains, 1758), qui devait avoir de vastes répercus-
                 sions dans la pratique juridique internationale de son époque. L’accent
                 mis sur la personnalité et la souveraineté de l’Etat a abouti à la concep-
                 tion d’un droit international applicable strictement aux relations entre
                 Etats (le jus inter gentes, et non le jus gentium), c’est-à-dire un ordre juri-

                    202 H. Lauterpacht, « The Problem of Jurisdictional Immunities of Foreign States »,

                 British Yearbook of International Law, vol. 28 (1951), p. 220 et 226-227.
                    203 Ibid., p. 232‑233 et 249-250.
                    204 Ibid., p. 235.



                                                                                                  147




6 CIJ1031.indb 291                                                                                        22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    243

                 dique interétatique ; il s’agissait d’une perspective réductionniste dans le
                 cadre de laquelle les Etats étaient seuls et exclusivement considérés comme
                 des sujets du droit des nations 205.
                    173. Les conséquences de cette distorsion centrée sur l’Etat devaient se
                 révéler désastreuses pour les êtres humains, comme cela a été largement
                 reconnu au milieu du XXe siècle. A l’apogée de la frénésie interétatique,
                 les individus avaient été relégués au second rang. Pour G. W. F. Hegel
                 (1770-1831), apologiste de l’Etat prussien, par exemple, l’individu était
                 entièrement assujetti à l’Etat ; la société elle-même était aussi subordon-
                 née à l’Etat 206. L’Etat était une fin en soi (Selbstzweck) et la liberté ne
                 pouvait être que celle qu’il accordait lui-même 207. Hegel soutenait et jus-
                 tifiait l’Etat autoritaire et absolument souverain ; pour lui, l’Etat devait
                 être plus fort que la société, et les individus ne pouvaient poursuivre leurs
                 intérêts que dans le cadre de l’Etat souverain 208.
                    174. A partir de la fin du XIXe siècle, le positivisme juridique a totale-
                 ment personnifié l’Etat, le dotant d’une « volonté propre » et réduisant les
                 droits des êtres humains à ceux que l’Etat leur « concédait ». Le consen­
                 tement de la « volonté » des Etats (selon le positivisme volontariste) fut
                 érigé en critère prédominant en droit international, déniant tout jus standi
                 aux individus, aux êtres humains ; cela a rendu une compréhension appro-
                 priée de la communauté internationale difficile, et a porté atteinte au droit
                 international lui-même, le réduisant à un droit strictement interétatique,
                 non plus au-dessus des Etats souverains mais entre eux 209. En fait, lorsque
                 l’ordre juridique international s’est éloigné de la vision universelle des
                 « pères fondateurs » du droit des nations (le droit des gens, voir supra),
                 des atrocités successives ont été commises contre des êtres humains,
                 contre l’humanité.
                    175. Cette succession d’atrocités, crimes de guerre et crimes contre l’hu-
                 manité, est survenue alors que régnait le mythe de l’Etat tout-puissant,
                 et même le milieu social a été mobilisé à cette fin. Les politiques cri­
                 minelles de l’Etat qui ont progressivement pris forme depuis le déclenche-
                 ment de la première guerre mondiale s’appuyaient sur la « rationalité
                 technique » et l’organisation bureaucratique ; face aux crimes susmention-
                 nés, en l’absence de responsabilité, les individus sont devenus de plus en
                 plus vulnérables 210, sinon sans défense. Il est très vite apparu qu’il y avait
                 un immense besoin de justice, non seulement pour les victimes des crimes
                 des Etats et leurs proches, mais aussi pour le milieu social dans son en-

                    205 Voir par exemple E. Jouannet, Emer de Vattel et l’émergence doctrinale du droit

                 international classique, Paris, Pedone, 1998, p. 255, 311, 318-319, 344 et 347.
                    206 Eric Weil, Hegel et l’Etat [1950], 4e éd., Paris, Librairie philosophique J. Vrin, 1974,

                 p. 11, 24 et 44.
                    207 Ibid., p. 45 et 53.
                    208 Ibid., p. 55‑56, 59, 62, 100 et 103.
                    209 P. P. Remec, The Position of the Individual in International Law According to Grotius

                 and Vattel, La Haye, Nijhoff, 1960, p. 36‑37.
                    210 G. Bensoussan, Auschwitz en héritage ? D’un bon usage de la mémoire, 9e éd. rév.,

                 Paris, Mille et Une Nuits, 2006, p. 174, 183, 187, 197 et 246.

                                                                                                           148




6 CIJ1031.indb 293                                                                                                 22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)               244

                 semble ; à défaut, la vie deviendrait insupportable, étant donné le déni de
                 la personne humaine, son annihilation, perpétré par ces crimes d’Etat
                 ­successifs 211.
                     176. C’est à l’époque où la myopie interétatique prévalait que la pra-
                  tique de l’immunité de l’Etat a pris forme et a atteint son plein développe-
                  ment, refusant à l’individu toute possibilité d’agir en justice contre ce qui
                  en est arrivé à être considéré comme des « actes de l’Etat » souverain. Pour-
                  tant, la soumission de l’individu à la « volonté » de l’Etat n’a jamais été
                  convaincante pour tous, et elle a bientôt été ouvertement contestée par une
                  doctrine plus éclairée. L’idée de la souveraineté étatique absolue, qui a
                  abouti à l’irresponsabilité et à la prétendue omnipotence de l’Etat et n’a
                  pas empêché les atrocités successives commises par l’Etat (ou en son nom)
                  contre des êtres humains, est avec le passage du temps apparue comme
                  totalement infondée. L’Etat — cela est aujourd’hui reconnu — est respon-
                  sable de tous ses actes — aussi bien jure gestionis que jure imperii — ainsi
                  que de toutes ses omissions 212. En cas de violations (graves) des droits de
                 l’homme, l’accès direct des individus concernés à la justice internationale
                 est ainsi pleinement justifié, pour qu’ils puissent faire valoir leurs droits,
                 même contre leur propre Etat 213.


                             XVIII. La personne humaine et les immunités de l’État :
                           le dépassement de la perspective strictement interétatique

                    177. Dans la présente affaire concernant les Immunités juridictionnelles
                 de l’Etat (Allemagne c. Italie ; Grèce (intervenant)) dont la Cour est sai-
                 sie, nous sommes confrontés à une question totalement différente de celles
                 qui ont motivé les doctrines traditionnelles du passé. Nous sommes en
                 présence de l’invocation de l’immunité de l’Etat en ce qui concerne la
                 perpétration de crimes internationaux (des violations graves des droits de
                 l’homme et du droit international humanitaire) et le droit des victimes
                 individuelles d’avoir accès à la justice pour faire valoir leurs droits à répa-
                 ration en vertu du droit international général. En quoi la distinction entre
                 acta jure imperii et acta jure gestionis est-elle pertinente pour l’examen de
                 la présente affaire ? En rien.
                    178. Les crimes de guerre et les crimes contre l’humanité ne doivent
                 pas être considérés comme acta jure gestionis, autrement dit des « actes
                 privés » ; il s’agit de crimes. Ils ne doivent pas non plus être considérés
                 comme acta jure imperii ; il s’agit de delicta graves, de crimes. La distinc-
                 tion entre actes jure imperii et actes jure gestionis, entre actes souverains
                 ou officiels d’un Etat et actes de caractère privé, est un vestige de doc-

                     211Op. cit. supra note 210, p. 207.
                     212Ibid., p. 247‑259.
                     213S. Glaser, « Les droits de l’homme à la lumière du droit international positif »,
                 Mélanges offerts à H. Rolin — Problèmes de droit des gens, Paris, Pedone, 1964, p. 117‑118,
                 et voir p. 105‑106 et 114-116.

                                                                                                       149




6 CIJ1031.indb 295                                                                                             22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)    245

                 trines traditionnelles qui sont totalement inadéquates aux fins de l’exa-
                 men de la présente affaire. Ces théories traditionnelles, dans la myopie de
                 leur focalisation sur l’Etat, oublient les leçons des pères fondateurs du
                 droit des nations, qui indiquent qu’il faut reconnaître que les individus
                 sont des sujets du droit des nations (le droit des gens).
                     179. Aucun Etat ne peut, ni ne doit jamais être autorisé à, invoquer la
                 souveraineté pour réduire des êtres humains en esclavage et/ou les exter-
                 miner, et ensuite se soustraire aux conséquences juridiques en s’abritant
                 derrière le bouclier de l’immunité de l’Etat. Il n’y a pas d’immunité pour
                 les violations graves des droits de l’homme et du droit international
                 humanitaire, pour les crimes de guerre et les crimes contre l’humanité.
                 L’immunité n’a jamais été conçue pour permettre une telle inéquité.
                 S’obstiner à suivre une approche strictement étatique dans les relations de
                 responsabilité aboutit à une injustice manifeste. La présente affaire des
                 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (interve‑
                 nant)) en témoigne éloquemment.
                     180. Les individus sont effectivement des sujets de droit international
                 (pas seulement des « acteurs »), et, chaque fois que la doctrine juridique
                 s’est écartée de cette proposition, les conséquences et les résultats ont été
                 catastrophiques. Les individus sont titulaires de droits et débiteurs d’obli-
                 gations qui découlent directement du droit international (le jus gentium).
                 Les évolutions convergentes intervenues ces dernières décennies dans le
                 droit international des droits de l’homme, le droit international humani-
                 taire et le droit international des réfugiés, puis dans le droit international
                 pénal, en témoignent sans équivoque.
                     181. La doctrine des immunités souveraines, à laquelle la myopie d’une
                 approche centrée sur l’Etat, qui ne pouvait envisager que les relations
                 interétatiques, a permis de prospérer, a indûment sous-estimé et négligé
                 de manière irresponsable la situation de la personne humaine en droit
                 international, dans le droit des nations (droit des gens). La distinction
                 entre actes jure imperii et actes jure gestionis n’est d’aucune aide dans une
                 affaire comme la présente affaire. Les crimes internationaux ne sont pas
                 des actes d’Etat, pas plus qu’ils ne sont des « actes privés » ; un crime est
                  un crime, quel que soit son auteur.
                     182. L’histoire montre que les crimes de guerre et les crimes contre
                  l’humanité sont généralement commis par des individus avec l’appui des
                  services de renseignements (« intelligence ») de l’Etat (avec toute sa
                 cruauté), au moyen d’abus de langage et grâce aux ressources matérielles
                 et à l’appareil de l’Etat, dans la poursuite des politiques de celui-ci. Les
                 responsabilités de l’individu et de l’Etat pour de tels crimes sont ainsi
                 ­complémentaires, l’une n’exclut pas l’autre ; il n’y a aucune possibilité
                  d’invoquer les immunités de l’Etat face à de tels crimes.
                     183. Les auteurs de tels crimes, individus comme Etats, ne peuvent se
                  soustraire aux conséquences juridiques de ces actes antijuridiques, de ces
                  violations du jus cogens, en invoquant les immunités. La doctrine juri-
                 dique internationale contemporaine semble être au moins prête à recon-

                                                                                           150




6 CIJ1031.indb 297                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)               246

                 naître les obligations des Etats vis-à-vis des individus placés sous leur
                 juridiction 214. Tel aurait dû être le premier souci de la Cour dans la pré-
                 sente affaire.


                        XIX. Pas d’immunités de l’État en cas de delicta imperii

                    184. Cela m’amène au point suivant de mon examen, à savoir l’absence
                 ou l’inadmissibilité des immunités de l’Etat face à des delicta imperii, ou
                 crimes internationaux violant le jus cogens. Je vais me pencher sur deux
                 exemples de tels delicta imperii souvent mentionnés lors de la présente
                 procédure, à savoir les massacres de civils sans défense (illustrés notam-
                 ment par le massacre de Distomo en Grèce et le massacre de Civitella en
                 Italie), et la pratique de la déportation et du travail forcé dans les indus-
                 tries de guerre durant la seconde guerre mondiale. Ces delicta imperii, qui
                 sont à l’origine factuelle de l’invocation de l’immunité de l’Etat devant la
                 Cour, ont été commis avec une violence extrême et systématique qui s’est
                 manifestée dans plusieurs autres épisodes de la même espèce, non seule-
                 ment en Grèce et en Italie, mais aussi dans d’autres pays occupés durant
                 la seconde guerre mondiale.

                                        1. Massacres de civils sans défense
                 a) Le massacre de Distomo
                    185. Dans l’opinion individuelle que j’ai jointe à l’ordonnance rendue
                 par la Cour le 4 juillet 2011 sur la requête en intervention de la Grèce
                 dans la présente affaire, j’ai souvent mentionné le massacre de Distomo
                 (intervenu le 10 juin 1944), dans le cadre duquel 218 villageois (hommes,
                 femmes et enfants) ont été assassinés par les forces nazies, un massacre
                 qui a été porté à l’attention de la Cour durant la procédure. Dans cette
                 opinion individuelle, j’évoquais une des relations historiques de cet événe-
                 ment (par. 29).
                    186. Il existe en outre d’autres comptes rendus historiques de ce mas-
                 sacre, y compris un faisant état de la dévastation et de la désolation du
                 village grec de Distomo peu après sa commission : il émane de Sture Lin-
                 nér, qui était alors chef de la mission du Comité international de la Croix-
                 Rouge (CICR) en Grèce, qui est arrivé dans le village peu après le
                 massacre pour apporter son assistance. Le compte rendu qui suit (extraits)

                     214 Voir par exemple J. Stigen, « Which Immunity for Human Rights Atrocities ? »,

                 Protecting Humanity — Essays in International Law and Policy in Honour of N. Pillay (dir.
                 publ., C. Eboe-Osuji), Leyde, Nijhoff, 2010, p. 750-751, 756, 758, 775-779, 785 et 787 ;
                 M. Panezi, « Sovereign Immunity and Violation of Jus Cogens Norms », Revue hellénique
                 de droit international, vol. 56 (2003), p. 208‑210 et 213-214 ; P. Gaeta, « Are Victims of
                 Serious Violations of International Humanitarian Law Entitled to Compensation ? »,
                 ­International Humanitarian Law and International Human Rights Law (dir. publ.,
                  O. Ben-Naftali), Oxford University Press, 2011, p. 319‑320 et 325.

                                                                                                      151




6 CIJ1031.indb 299                                                                                            22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                 247

                 décrit les brutalités commises par les forces nazies, attestées par les corps
                 des victimes qu’il a trouvés dans le village de Distomo et sur la route y
                 menant :
                         « Il nous a fallu beaucoup trop de temps pour traverser les routes
                      détruites et les nombreux barrages pour atteindre, à l’aube, la route
                      centrale qui menait à Distomo. Sur les bords de la route, des vau-
                      tours ont pris de l’altitude, lentement et avec réticence, quand ils
                      nous ont entendus approcher. Sur chaque arbre, le long de la route
                      et sur des centaines de mètres, des corps humains pendaient, stabili-
                      sés par des baïonnettes, dont certains étaient encore en vie. Il s’agis-
                      sait des villageois punis de cette manière : ils étaient soupçonnés
                      d’avoir aidé les partisans de la région qui avaient attaqué un détache-
                      ment SS. L’odeur était insupportable.
                         A l’intérieur du village, les maisons étaient en cendres, mais le feu
                      brûlait encore. Des centaines de personnes, de tous âges, des per-
                      sonnes âgées aux nouveau-nés, étaient étendues sur le sol. Ils [les
                      nazis] avaient déchiré l’utérus et coupé les seins de nombreuses
                      femmes ; d’autres gisaient étranglées, les intestins encore enroulés
                      autour du cou. Il semblait que personne n’ait survécu.
                         Soudain, un vieil homme au bout du village ! Il avait miraculeuse-
                      ment survécu au massacre. Il était paralysé de terreur, son regard
                      était vide et ses paroles incompréhensibles. Nous sommes sortis de
                      la voiture au milieu du désastre et avons crié en grec : « La Croix-
                      Rouge, la Croix-Rouge ! Nous venons vous aider ». » 215
                   187. Dans le jugement de l’affaire du Massacre de Distomo, il découle
                 des décisions du tribunal de première instance de Livadia (affaire Préfec‑
                 ture de Voiotia c. République fédérale d’Allemagne, 1997) et de l’Areios

                    215 « Απαιτήθηκε ανυπόφορα μεγάλο χρονικό διάστημα έως ότου διασχίσουμε τους

                 χαλασμένους δρόμους και τα πολλά μπλόκα για να φτάσουμε, χαράματα πια, στον
                 κεντρικό δρόμο που οδηγούσε στο Δίστομο. Από τις άκρες του δρόμου ανασηκώνονταν
                 γύπες από χαμηλό ύψος, αργά και απρόθυμα, όταν μας άκουγαν που πλησιάζαμε. Σε
                 κάθε δέντρο, κατά μήκος του δρόμου για εκατοντάδες μέτρα, κρεμόντουσαν ανθρώπινα
                 σώματα, σταθεροποιημένα με ξιφολόγχες, κάποια εκ των οποίων ήταν ακόμη ζωντανά.
                 Ήταν οι κάτοικοι του χωριού που τιμωρήθηκαν με αυτόν τον τρόπο : θεω­            ρήθηκαν
                 ύποπτοι για παροχή βοήθειας στους αντάρτες της περιοχής, οι οποίοι επιτέθηκαν σε
                 δύναμη των Ες Ες. Η μυρωδιά ήταν ανυπόφορη.
                    Μέσα στο χωριό σιγόκαιγε ακόμη φωτιά στα αποκαΐδια των σπιτιών. Στο χώμα
                 κείτονταν διασκορπισμένοι εκατοντάδες άνθρωποι κάθε ηλικίας, από υπερήλικες
                 έως νεογέννητα. Σε πολλές γυναίκες είχαν σχίσει τη μήτρα με την ξιφολόγχη και
                 αφαιρέσει τα στήθη, άλλες κείτονταν στραγγαλισμένες, με τα εντόσθια τυλιγμένα γύρω
                 από το λαιμό. Φαινόταν σαν να μην είχε επιζήσει κανείς.
                    Μα να ! Ένας παππούς στην άκρη του χωριου ! Από θαύμα είχε καταφέρει να γλυτώσει
                 τη σφαγή. Ήταν σοκαρισμένος από τον τρόμο, με άδειο βλέμμα, τα λόγια του πλέον μη
                 κατανοητά. Κατεβήκαμε στη μέση της συμφοράς και φωνάζαμε στα ελληνικά : « Ερυθρός
                 Σταυρός ! Ερυθρός Σταυρός ! ‘Ήρθαμε να βοηθήσου­με’ » (Sture Linnér, Min Odyssé (1982),
                 reproduit dans Petros Antaios et al. (dir. publ.), Η Μαύρη Βίβλος της Κατοχής (Le livre noir
                 de l’occupation), 2e éd., Athènes, Conseil national des demandes de réparations dues par
                 l’Allemagne à la Grèce, 2006, p. 114‑115.) [Traduction non officielle.]

                                                                                                        152




6 CIJ1031.indb 301                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   248

                 Pagos (2001, sur appel de l’Allemagne) — que l’on soit ou non pleine-
                 ment d’accord avec l’ensemble de leur raisonnement — que les actes du
                 IIIe Reich (de ses forces armées) commis sur le territoire de l’Etat du for
                 (c’est-à-dire le massacre de Distomo en Grèce) étaient non pas des actes
                 jure imperii, mais bien des violations du jus cogens (non-respect des obli-
                 gations imposées par le Règlement annexé à la quatrième convention de
                 La Haye (1907) relatif au respect des lois et coutumes de la guerre sur
                 terre), ce qui élimine la possibilité d’invoquer l’immunité souveraine 216.
                    188. De plus, il convient de remarquer que, au cours de la procédure
                 devant la Cour dans la présente affaire concernant les Immunités juridic‑
                 tionnelles de l’Etat, le conseil de l’Allemagne a pris une initiative louable,
                 signe de maturité, en reconnaissant la responsabilité de l’Etat pour le
                 massacre de Distomo. A cet effet, en audience publique, après avoir rap-
                 pelé les origines de la demande formulée contre l’Allemagne « traitée dans
                 le jugement du tribunal de Livadia » concernant l’affaire du Massacre de
                 Distomo, le conseil de l’Allemagne — tout en affirmant que la question de
                 l’immunité de l’Etat était une question distincte — a déclaré :
                        « … Je ne le répéterai jamais assez : ce crime était abominable. En
                      tant que conseil de l’Allemagne, et au nom de cet Etat, nous déplo-
                      rons profondément les événements de Distomo, et ne parvenons pas
                      nous-mêmes à comprendre comment des militaires peuvent aller
                      au-delà de ce qu’exigent le droit et le principe d’humanité en assassi-
                      nant des femmes, des enfants et des personnes âgées… » 217
                 b) Le massacre de Civitella
                    189. Un autre massacre a été perpétré avec la même violence extrême
                 le 29 juin 1944 par les forces nazies dans la ville de Civitella (près
                 d’Arezzo), en Italie, au cours duquel 203 civils ont été tués. La question a
                 de nouveau été portée devant la Cour de cassation italienne, une demi-­
                 décennie après sa décision de 2004 dans l’affaire Ferrini. C’est ainsi que,
                 le 29 mai 2008, la Corte di Cassazione a rendu douze décisions identiques
                 reprenant la position qu’elle avait adoptée dans l’affaire Ferrini 218, à

                     216 Sur l’opinion selon laquelle l’accent mis sur la territorialité (par les décisions des

                 tribunaux grecs comme par celle de la Corte di Cassazione italienne dans l’affaire Ferrini
                 en 2004) aurait pu mettre davantage à l’épreuve les valeurs universelles partagées par la
                 communauté internationale, voir Xiaodong Yang, « Jus Cogens and State Immunity », New
                 Zealand Yearbook of International Law, vol. 3 (2006), p. 163‑164 et 167-169. Et, sur les
                 divergences de la pratique des Etats amenant une érosion des immunités de l’Etat face à
                 l’exigence croissante de protection des droits de la personne humaine, voir R. Garnett,
                 « Should Foreign State Immunity Be Abolished ? », Australian Year Book of International
                 Law, vol. 20 (1999), p. 175‑177 et 190.
                     217 CR 2011/20, p. 28, par. 28.
                     218 Voir R. Pavoni et S. Beaulac, « L’immunité des Etats et le jus cogens en droit

                 international — Etude croisée Italie/Canada », Revue juridique Thémis, vol. 43 (2009),
                 Montréal, p. 503‑506 et 515-516 ; et A. Atteritano, « Immunity of States and Their Organs :
                 The Contribution of Italian Jurisprudence over the Past Ten Years », Italian Yearbook of
                 International Law, vol. 19 (2009), p. 35.

                                                                                                          153




6 CIJ1031.indb 303                                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                   249

                 savoir que l’immunité des Etats ne s’applique pas dans les cas de crimes
                 internationaux (violations graves des droits de l’homme et du droit inter-
                 national humanitaire) constituant des violations du jus cogens.
                    190. Peu après, le 13 janvier 2009, la Cour de cassation italienne a
                 confirmé cette position (arrêt du 21 octobre 2008) dans l’affaire du Mas‑
                 sacre de Civitella. En fait, l’affaire Milde c. Civitella concernait une instance
                 pénale engagée contre un officier nazi, ancien membre de la Wehrmacht (les
                 forces armées), qui avait participé au massacre perpétré par la division blin-
                 dée Hermann-Göring le 29 juin 1944. La Corte di Cassazione, ayant jugé
                 que le massacre de Civitella constituait un crime international, a refusé
                 d’accorder l’immunité de juridiction civile et a confirmé le droit à répara-
                 tion des victimes ou de leurs parents survivants, un droit opposable à la
                 République d’Allemagne et à Milde (en tant que débiteurs solidaires).
                    191. Le point clé de la décision de la Cour de cassation italienne, dans
                 la ligne des directives d’interprétation de l’arrêt Ferrini 219, est qu’elle
                 déniait toute immunité à un Etat poursuivant une politique criminelle pro-
                 pice à la perpétration de crimes contre l’humanité. La décision de la Corte
                 di Cassazione dans l’affaire du Massacre de Civitella fut manifestement
                 axée sur les valeurs, au sens où un Etat ne peut se prévaloir de l’immunité
                 en cas de violations graves des droits de l’homme ; l’accent est mis, dans de
                 telles circonstances, sur le droit à réparation de la victime individuelle 220.

                            2. Déportation et travail forcé dans l’industrie de guerre
                    192. L’attention a déjà été appelée sur le fait qu’il est depuis longtemps
                 interdit, en droit international humanitaire, de maltraiter les civils, de les
                 déporter, ou de les forcer à travailler dans l’industrie de guerre dans des
                 conditions inhumaines. Cette interdiction, comme on l’a déjà souligné, est
                 énoncée au niveau normatif et figure dans des codifications du droit inter-
                 national. Elle relève des traitements cruels, inhumains ou dégradants
                 (dans le domaine du droit international des droits de l’homme) et du
                 domaine du jus cogens.
                    193. Ce crime international a rapidement été sanctionné par la justice,
                 non seulement dans le cadre des tribunaux pénaux internationaux, comme
                 lors des procès des tribunaux de Nuremberg et de Tokyo, mais aussi dans
                 le cadre des tribunaux internationaux des droits de l’homme, comme l’at-
                 teste le jugement rendu récemment par la CEDH dans l’affaire Kononov
                 c. Lettonie (2008-2010). Un tel crime n’est pas un acte jure imperii ni un
                 acte jure gestionis : il s’agit d’un crime international, quel que soit son
                 auteur, engageant et la responsabilité de l’Etat et celle de l’individu.

                    219 Voir A. Gianelli, « Crimini Internazionali ed Immunità degli Stati dalla Giurisdi-

                 zione nella Sentenza Ferrini », Rivista di Diritto Internazionale, vol. 87 (2004), p. 648‑650,
                 655-657, 660-667, 671-680 et 683-684.
                    220 A. Ciampi, « The Italian Court of Cassation Asserts Civil Jurisdiction over Germany

                 in a Criminal Case relating to the Second World War — The Civitella Case », Journal of
                 International Criminal Justice, vol. 7 (2009), p. 605 et 607-608 ; et voir p. 599‑601 sur le
                 caractère unique de l’affaire Civitella.

                                                                                                          154




6 CIJ1031.indb 305                                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                250

                    194. Parallèlement aux camps de concentration (d’extermination),
                 durant la seconde guerre mondiale l’Allemagne nazie a aussi créé un
                 réseau de camps de travail forcé, moins étudiés jusqu’ici par les historiens.
                 Ces camps visaient à exploiter le travail forcé de prisonniers originaires de
                 pays occupés. Il y eut de nombreux camps de ce type, également construits
                 par des entreprises privées dans des lieux leur appartenant ; dans ce
                 système « privatisé », le travail forcé des détenus fut exploité 221, sans
                 ­
                 même être rémunéré, dans des conditions de vie, ou plutôt de survie,
                 infra-humaines.
                    195. Les personnes soumises à cette épreuve étaient des civils et des
                 prisonniers de guerre des pays occupés, qui furent déportés pour travailler
                 dans l’industrie privée en Allemagne nazie ; ils y furent soumis au travail
                 forcé pour la production d’armes dans des conditions de travail sub­
                 humaines 222. Ils prirent place dans une vaste entreprise de production
                 visant à la destruction planifiée d’ennemis et la perpétration de massacres,
                 en une campagne d’extermination menée dans le cadre de la guerre
                 totale 223. Des civils et des prisonniers de guerre devenus des travailleurs
                 forcés 224 furent tous soumis à ce processus de déshumanisation de tous
                 ceux qui participèrent à cette entreprise.
                    196. Le régime de travail forcé durant la seconde guerre mondiale,
                 insuffisamment étudié à ce jour, fut marqué par des manipulations, dis-
                 torsions et mensonges. Selon les quelques comptes rendus historiques
                 existants, les travailleurs étaient constamment menacés, et le travail forcé
                 fut ramené à un travail d’esclave dans l’industrie de guerre de l’Allemagne
                 nazie 225. A partir de 1943, le travail forcé devint vital pour les efforts de
                 guerre de l’Allemagne nazie ; les travailleurs-esclaves espéraient survivre
                 en participant, sous la contrainte et la domination, à l’industrie de guerre
                 de ceux qui les persécutaient 226. Le travail forcé dans les pays occupés fut
                 mis en pratique par le IIIe Reich avec une projection à long terme, afin de
                 soutenir l’économie de guerre 227.

                    221 C. R. Browning, A l’intérieur d’un camp de travail nazi —Récits des survivants :

                 mémoire et histoire, Paris, Les Belles Lettres, 2010, p. 24.
                    222 E. Traverso, La Violencia Nazi — Una Genealogía Europea, Buenos Aires/

                 Mexico D.F., Fondo de Cultura Económica, 2002, p. 42‑43, et voir p. 92.
                    223 Le sinistre ouvrage de E. Ludendorff (La guerre totale [1935], Paris, Perrin, 2010

                 (rééd.), p. 49‑286), une exhortation brutale à la guerre totale (d’extermination) avec
                 la participation de l’ensemble de la population, publié en 1935, s’était en 1939 vendu à
                 quelque 100 000 exemplaires, anticipant la guerre totale d’Hitler de 1939-1945, avec ses
                 conséquences dévastatrices.
                    224 E. Traverso, op. cit. supra note 222, p. 96 et 100.
                    225 C. R. Browning, op. cit. supra note 221, p. 34 et 197.
                    226 Ibid., p. 350‑351.
                    227 A cet égard, Himmler aurait souligné, dans un discours prononcé devant les hauts

                 dirigeants de la SS en juin 1942, que, « si nous ne remplissons pas nos camps d’esclaves …,
                 même après des années de guerre nous n’aurons pas assez d’argent pour équiper nos colo-
                 nies de telle manière que le vrai peuple germanique puisse y vivre et y prendre racine dès
                 la première génération » ; cité dans M. Mazower, Hitler’s Empire — Nazi Rule in Occupied
                 Europe, Londres, Penguin Books, 2009, p. 309.

                                                                                                       155




6 CIJ1031.indb 307                                                                                             22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)             251

                    197. Des membres des populations civiles des pays occupés durant la
                 seconde guerre mondiale furent déportés et astreints à travailler comme
                 esclaves dans l’industrie de guerre en Allemagne. De même, comme le
                 révèle la présente affaire, outre des civils, des membres des forces armées
                 italiennes se virent dénier le statut de prisonnier de guerre (et les protec-
                 tions en découlant) et furent forcés à travailler dans l’industrie de guerre
                 allemande. Ces crimes, commis avec une grande cruauté 228, ont suscité,
                 cela n’est pas surprenant, beaucoup de ressentiment dans les pays occu-
                 pés, et incité les mouvements de résistance organisés de ces pays à les
                 combattre 229.
                    198. On estime que, « à l’automne 1944, 7,7 millions de travailleurs
                 étrangers se trouvaient en Allemagne » 230. La « réduction en esclavage »
                 ­
                 et le « travail forcé » ont été ainsi définis par la loi allemande sur les
                 ­réparations 231 :
                         « [Réduction en esclavage :] Travail accompli de force dans un
                      camp de concentration (tel que défini dans la loi allemande d’indem-
                      nisation) ou un ghetto ou un autre lieu de détention dans des condi-
                      tions de pénibilité comparables, telles que définies par la fondation
                      allemande.
                         [Travail forcé :] Travail exécuté de force (autre que la « réduction
                      en esclavage ») sur le territoire du Reich allemand ou dans une zone
                      occupée par l’Allemagne, et hors du territoire de l’Autriche, dans une
                      situation comparable à la détention et dans des conditions de vie
                      extrêmement dures ; ou travail exécuté de force dans le cadre d’un
                      programme de mise en œuvre de la politique nationale-socialiste
                      d’« extermination par le travail » (Vernichtung durch Arbeit) hors du
                      territoire de l’Autriche. » 232



                   228 Dans l’un des témoignages les concernant, de Maideneck (Communiqué de la

                 Commission extraordinaire polono-soviétique), on peut lire ce qui suit :
                          « Les Allemands ont fait faire un travail au-dessus de leurs forces — le trans-
                      port de pierres lourdes — à de nombreux groupes (1 200 personnes) de profes-
                      seurs, ­ médecins, ingénieurs et autres spécialistes amenés de la Grèce. Les SS
                      ­frappaient à mort les savants qui tombaient, affaiblis par ce lourd travail. Tout
                       ce groupe de savants grecs a été exterminé en cinq semaines par un système de
                       famine, de travail épuisant, de matraquages et de meurtres. » Cité dans Paroles
                       de déportés — Témoignages et rapports officiels, Paris, Bartillat, 2009 (rééd.),
                       p. 113.
                    229 J. Bourke, La Segunda Guerra Mundial — Una Historia de las Víctimas, Barcelone,

                 Paidós, 2002, p. 43, et voir p. 144 et 175.
                    230 J. Authers, « Making Good Again : German Compensation for Forced and Slave

                 Labourers », The Handbook of Reparations (dir. publ., P. de Greiff), Oxford University
                 Press, 2006, p. 421‑422.
                    231 Article 11 de la loi de 2000 (sur les « Personnes pouvant prétendre à

                 réparations »).
                    232 Cité dans J. Authers, op. cit. supra note 230, p. 435.



                                                                                                    156




6 CIJ1031.indb 309                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    252

                              XX. La prévalence du droit d’accès à la justice
                                de l’individu : l’invocation par les Parties
                              de l’affaire Goiburú et autres (CIADH, 2006)

                    199. Il résulte selon moi de tout ce qui précède que ce n’est pas du tout
                 l’immunité de l’Etat qui ne peut être écartée, comme continuent de l’affir-
                 mer certains « droit-d’étatistes » même de nos jours, apparemment inca-
                 pables de tirer des leçons de l’histoire (y compris de l’histoire juridique
                 internationale). Il n’y a pas d’immunité pour les crimes contre l’humanité.
                 En cas de crimes internationaux, de delicta imperii, ce qui ne peut être
                 écarté, selon moi, c’est le droit de l’individu d’accéder à la justice, qui com-
                 prend le droit à réparation pour les violations graves des droits de l’homme
                 qui lui sont inhérents en tant qu’être humain. En l’absence de ce droit, il n’y
                 a absolument aucun système juridique crédible, au plan national ou inter-
                 national.
                    200. Il y a quelques décennies, sur la base d’un aphorisme kantien
                 (« On n’a jamais rien fabriqué de droit à partir du tronc tordu de l’huma-
                 nité »), Isaiah Berlin se demandait si « [l]a première obligation publique
                 est d’éviter les extrêmes de la souffrance » 233. Forcer les gens à porter des
                 « uniformes soignés » comme l’exigeaient les dogmatismes, ajoutait-il, est
                 « presque toujours la voie de l’inhumanité » ; les atrocités sans précédent
                 du XXe siècle montrent qu’il est possible de parvenir à un « haut degré de
                 connaissance et de compétence scientifique » et pourtant de soumettre,
                 d’humilier et « de détruire d’autres personnes sans pitié » 234.
                    201. La tragédie, distincte d’une simple catastrophe, est due à des
                 « erreurs humaines inévitables », dont certaines ont eu des conséquences
                 dévastatrices. Au final, concluait I. Berlin, on en revient toujours à
                 l’idée d’une justice « objective », à des principes universels, dans la ligne
                 du droit naturel, interdisant de traiter les êtres humains comme des
                 « moyens de réaliser des objectifs » 235. A cet égard, un autre grand pen-
                 seur du XXe siècle, Simone Weil, soulignait dans un essai éclairant (de
                 1934, republié depuis dans divers pays et diverses langues) 236 que, depuis
                 le temps de L’Iliade d’Homère jusqu’à nos jours, l’influence de la guerre
                 sur les êtres humains avait toujours révélé un « mal essentiel » de l’huma-
                 nité, à savoir « le remplacement des fins par les moyens » ; la recherche
                 du pouvoir se substitue aux fins, et transforme la vie de l’homme en un
                 moyen, qui peut être sacrifié 237.
                    202. Depuis L’Iliade d’Homère jusqu’à nos jours, ajoutait-elle, les exi-
                 gences déraisonnables de la lutte pour le pouvoir ne laissent pas le temps

                    233 I. Berlin, The Crooked Timber of Humanity — Chapters in the History of Ideas

                 [1959], Princeton University Press, 1991, p. 17, et voir p. 18‑19.
                    234 Ibid., p. 19 et 180.
                    235 Ibid., p. 185, 204-205 et 257.
                    236 S. Weil, « Réflexions sur les causes de la liberté et de l’oppression sociale », Œuvres,

                 Paris, Quarto Gallimard, 1999, p. 273‑347.
                    237 S. Weil, Reflexiones sobre las Causas de la Libertad y de la Opresión Social, Barce-

                 lone, Ed. Paidós/Universidad Autónoma de Barcelona, 1995, p. 81‑82.

                                                                                                           157




6 CIJ1031.indb 311                                                                                                 22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)           253

                 de penser à ce qui est réellement important ; les individus sont « complète-
                 ment abandonnés à une collectivité aveugle », incapables d’« assujettir
                 leurs actions à leurs pensées », incapables de penser 238. Les termes
                 « oppresseurs et opprimés » et la distinction entre eux perdent presque
                 leur sens, étant donné l’« impuissance » de tous les individus face à la
                 « machine sociale » de destruction de l’esprit et de fabrication de l’in-
                 conscience ; nous commençons tous à vivre — ou plutôt à survivre —
                 dans le domaine douloureux de l’inhumain, dans un monde où « rien n’est
                 à la mesure de l’homme », ou l’on ne prête nulle attention aux besoins de
                 l’esprit 239.
                    203. La primauté du droit d’accès à la justice de l’individu ne peut être
                 contestée même à la lumière du mécanisme judiciaire interétatique strati-
                 fié devant la CIJ. A cet égard, dans l’opinion dissidente que j’ai jointe à
                 l’ordonnance rendue par la Cour le 28 mai 2009 dans l’affaire des Ques‑
                 tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Séné‑
                 gal), j’ai jugé bon de faire observer ce qui suit :
                              « Les faits tendent à précéder les normes, qui doivent dès lors être
                           capables de s’étendre aux situations nouvelles qu’elles visent à régle-
                           menter, compte dûment tenu des valeurs supérieures 240. Devant la
                           Cour, jus standi et locus standi in judicio demeurent certes le propre des
                           Etats, en ce qui concerne les demandes en indication de mesures
                           conservatoires, mais cela ne s’est pas révélé incompatible avec la pro-
                           tection des droits de la personne humaine, couplés à ceux des Etats.
                           Après tout, les bénéficiaires ultimes des droits à sauvegarder ainsi sont,
                           le plus souvent, des êtres humains en même temps que leurs Etats.
                           Réciproquement, les Etats demandeurs eux-mêmes ont, dans leurs
                           exposés devant la Cour, dépassé cette ancienne vision purement interé-
                           tatique, en invoquant des principes et des normes du droit internatio-
                           nal relatif aux droits de l’homme et du droit international humanitaire
                           pour assurer la sauvegarde des droits fondamentaux de la personne
                           humaine.
                              Du point de vue du droit matériel ou des règles de fond, la struc-
                           ture interétatique des procédures de la Cour n’a jamais constitué un
                           obstacle insurmontable empêchant de défendre ainsi le respect des
                           principes et normes du droit international relatif aux droits de
                           l’homme et du droit international humanitaire… » (Mesures conser‑
                           vatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 174‑175,
                           par. 23-24.)
                    204. De plus, dans l’opinion individuelle que j’ai jointe à l’avis consul-
                 tatif rendu avant-hier par la Cour dans la procédure concernant le Juge‑
                 ment no 2867 du Tribunal administratif de l’Organisation internationale du

                     238Op. cit. supra note 237, p. 84 et 130.
                     239Ibid., p. 130‑131.
                    240 Voir notamment G. Morin, La révolte du droit contre le code — La révision néces‑

                 saire des concepts juridiques, Paris, Libr. Rec. Sirey, 1945, p. 2, 6-7 et 109-115.

                                                                                                   158




6 CIJ1031.indb 313                                                                                         22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                254

                 Travail sur requête contre le Fonds international de développement agricole,
                 je m’arrêtais plus avant sur ce point particulier. Je n’ai pas l’intention de
                 reprendre ici les réflexions critiques que j’ai développées il y a deux jours
                 (en ayant à l’esprit la mission de la Cour en tant qu’organe judiciaire
                 principal des Nations Unies) dans l’opinion individuelle que j’ai jointe à
                 cet avis consultatif. Je me limite donc aux réflexions qui y figurent et sont
                 pertinentes aux fins de la présente opinion dissidente.
                    205. Au cours de la procédure dans la présente affaire des Immunités
                 juridictionnelles de l’Etat, aussi bien l’Allemagne que l’Italie ont expres-
                 sément évoqué le jugement du 22 septembre 2006 de la CIADH dans
                 l’affaire Goiburú et autres c. Paraguay. L’Italie a été la première à invo-
                 quer ce jugement, dans son contre-mémoire en date du 22 décembre 2009,
                 à l’appui de son argument selon lequel, « dans tous les systèmes relatifs
                 à la protection des droits de l’homme », le droit d’accès à la justice « est
                 conçu comme un complément nécessaire des droits substantiels garan-
                 tis » (par. 4.94). Elle ajoute :
                             « Il n’est donc pas surprenant que la Cour interaméricaine des
                           droits de l’homme ait caractérisé l’accès à la justice comme étant une
                           norme impérative du droit international, dans une affaire où les
                           droits substantiels auxquels il était porté atteinte étaient également
                           garantis par des règles de jus cogens. » 241 (Par. 4.94.)
                    206. L’Allemagne a pour sa part évoqué le jugement rendu par la
                 CIADH dans l’affaire Goiburú et autres durant le premier tour de plaidoi-
                 ries pour répondre à l’argument de l’Italie sur ce point. L’Allemagne fait
                 tout d’abord valoir que l’affaire Goiburú et autres (comme d’autres affaires
                 tranchées par la CIADH) « ne concerne pas les dommages de guerre »
                 (par. 25). L’Allemagne ajoute que cette affaire portait sur l’accès à la jus-
                 tice dans l’Etat responsable du fait illicite et ne concerne donc en aucune
                 manière la règle de l’immunité des Etats étrangers (par. 25) 242.
                    207. L’affaire Goiburú et autres concernait l’« opération Condor », dans
                 le cadre de laquelle les Etats du cône sud de l’Amérique du Sud, durant la
                 période de dictature des années 1970, ont organisé un réseau de collabo-
                 ration de leurs « services de renseignements » pour mettre en œuvre au
                 niveau interétatique leurs politiques criminelles communes de répression.
                 Il s’agissait de politiques d’Etat coordonnées d’extermination de certains
                 segments de leurs populations respectives, qui consistaient en des opéra-
                 tions « contre-insurrectionnelles » transfrontières, à savoir des détentions
                 illégales ou arbitraires, des enlèvements, des actes de torture, des meurtres
                 et des exécutions extrajudiciaires, ainsi que des disparitions forcées. Plani-
                 fiée au plus haut niveau de l’Etat, l’« opération Condor » assurait égale-

                     241 Contre-mémoire de l’Italie, p. 76‑77.
                     242 CR 2011/17, p. 44, par. 25 ; l’Allemagne évoquait également « une approche simi-
                 laire à celle de la Cour interaméricaine des droits de l’homme » adoptée une année plus tard
                 par le Comité des droits de l’homme des Nations Unies dans son « observation générale
                 no 32 sur l’article 14 du Pacte international relatif aux droits civils et politiques ».

                                                                                                        159




6 CIJ1031.indb 315                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                     255

                 ment que les opérations resteraient secrètes et donc l’irresponsabilité et
                 l’impunité absolues des agents de l’Etat responsables 243.
                     208. Dans le cas d’espèce dont était saisie la CIADH, l’Etat défendeur
                  lui-même a reconnu, dans un esprit louable de coopération procédurale,
                  sa propre responsabilité internationale en raison de l’existence, à l’époque
                  où les violations graves ont été commises, d’une politique d’Etat crimi‑
                 nelle. Il s’agissait de crimes d’Etat, comparables par leur gravité aux
                 crimes perpétrés en Asie durant les années 1970 également, en Europe
                 trois décennies auparavant, et en Europe de nouveau, ainsi qu’en Afrique,
                 deux décennies plus tard. A maintes reprises, des générations qui se sont
                 succédé ont été les témoins, dans différentes régions du monde, de la per-
                 pétration de véritables crimes d’Etat (que certains segments de la doctrine
                 juridique internationale aiment ou non cette expression).
                     209. Dans son arrêt du 22 septembre 2006 dans l’affaire Goiburú et
                 autres, concernant le Paraguay, la CIADH a établi que des violations graves
                 des droits de l’homme s’étaient produites et, en conséquence, a ordonné
                 des réparations. Dans un obiter dictum, elle a fait observer que, si l’Etat,
                 par le truchement de ses institutions, mécanismes et pouvoirs, devait fonc-
                 tionner « de manière à assurer une protection contre le crime », en l’espèce
                 le pouvoir de l’Etat avait été instrumentalisé pour violer les droits qu’il
                 était censé protéger : pire encore, les violations reposaient sur la « collabo-
                 ration interétatique », l’Etat devenant « le principal auteur des crimes
                 graves commis, instaurant clairement une situation de « terrorisme
                 d’Etat » » (par. 66-67).
                     210. Dans mon opinion dissidente dans l’affaire Goiburú et autres, j’es-
                 sayais notamment de recenser les éléments d’approximation et de complé-
                 mentarité (sur lesquels la doctrine ne s’est pas suffisamment penchée à ce
                 jour) entre le droit international des droits de l’homme et le droit pénal
                 international, à savoir : a) la personnalité juridique internationale (active
                 et passive) de l’individu ; b) la complémentarité de la responsabilité
                 ­internationale de l’Etat et de celle de l’individu ; c) la conceptualisation
                  des crimes contre l’humanité ; d) la prévention et les garanties de non-­
                  répétition (des violations graves des droits de l’homme) ; et e) la justice
                  réparatrice à la jonction du droit international des droits de l’homme et
                  du droit pénal international (par. 34) 244.
                     211. Bien que l’« opération Condor » appartienne au passé, elle a laissé
                  des cicatrices qui ne disparaîtront probablement jamais. Les pays dans les-
                  quels elle a été organisée luttent toujours avec leur passé, chacun d’une
                  manière qui lui est propre. Pourtant, l’Amérique du Sud étant une région
                  où la doctrine internationale est traditionnellement forte, des avancées
                  dans la justice internationale s’y sont produites, certaines affaires et
                  d’autres situations du même genre ayant été portées devant la justice inter-
                  nationale, devant la CIADH, et aucun Etat de la région n’ose aujourd’hui

                    243 A. A. Cançado Trindade, Evolution du droit international au droit des gens — L’accès

                 des individus à la justice internationale : le regard d’un juge, Paris, Pedone, 2008, p. 174‑175
                    244 Ibid., p. 139 et 167.



                                                                                                             160




6 CIJ1031.indb 317                                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)       256

                 invoquer l’immunité de l’Etat en ce qui concerne ces crimes. Qu’il me soit
                 permis de rappeler ici, dans une perspective historique, que l’article 8 de la
                 Déclaration universelle des droits de l’homme de 1948 a, en ce qui concerne
                 le droit à un recours effectif devant les juridictions nationales compétentes
                 contre les actes violant les droits fondamentaux, une origine latino-­
                 américaine, comme ses travaux préparatoires l’attestent, et constitue une
                 contribution latino-américaine à la Déclaration universelle.
                    212. En fait, retenir l’immunité de l’Etat dans les cas les plus graves
                 constitue une parodie ou un déni de justice, non seulement du point de
                 vue des victimes (et de leurs familles), mais aussi de celui du milieu social
                 concerné dans son ensemble. Admettre l’immunité de l’Etat en faisant
                 abstraction de la gravité des violations en cause revient à dénier la justice
                 à toutes les victimes (y compris leurs familles en tant que victimes indi-
                 rectes, voire directes). De plus, cette acceptation empêche abusivement
                 l’ordre juridique de réagir en proportion du dommage causé par les atro-
                 cités commises en exécution des politiques de l’Etat.
                    213. La constatation de violations particulièrement graves des droits
                 de l’homme et du droit international humanitaire constitue selon moi un
                 critère précieux pour lever tout obstacle à la compétence, afin de réaliser
                 la justice. En résumé et pour conclure sur ce point : a) il n’y a pas d’im-
                 munité de l’Etat dans de tels cas de gravité extrême, les cas de delicta
                 imperii ; et b) les violations graves des droits de l’homme et du droit inter-
                 national humanitaire impliquent nécessairement l’obligation de réparer
                 au profit des victimes.


                           XXI. Le droit d’accès à la justice de l’individu :
                        évolution de la jurisprudence sur la loi du jus cogens

                    214. A la différence de la CIADH, la CEDH s’était penchée sur un
                 droit fondamental, comme le droit d’accès à la justice et à un procès équi-
                 table (articles 6, paragraphe 1, et 13 de la convention européenne des
                 droits de l’homme), en s’intéressant également aux restrictions admissibles
                 ou im­plicites. Ainsi, dans sa jurisprudence constante (arrêts rendus dans
                 les ­affaires Ashingdane c. Royaume-Uni, le 28 mai 1985 ; Waite et Kennedy
                 c. Allemagne, le 18 février 1999 ; T. P. et K. M. c. Royaume-Uni, le
                 10 mai 2001 ; Z. et autres c. Royaume-Uni, le 10 mai 2001 ; Cordova c. Ita‑
                 lie, le 30 janvier 2003 ; Ernst c. Belgique, le 15 juillet 2003, entre autres), la
                 CEDH a énoncé les critères appliqués pour déterminer si une restriction
                 est admissible, à savoir la poursuite d’un objectif légitime, la proportion-
                 nalité et l’absence d’atteinte à l’essence du droit.
                    215. Cette souplesse a été utile à la majorité de la CEDH (Grande
                 Chambre) dans les décisions rendues en matière d’immunité (voir sec-
                 tion XII supra). Mais il convient de remarquer que l’affaire Ashingdane, la
                 première dans laquelle la CEDH a adopté cette approche insuffisante
                 d’un droit fondamental comme le droit d’accès à la justice, n’était pas une
                 affaire de violations graves des droits de l’homme concernant plusieurs

                                                                                               161




6 CIJ1031.indb 319                                                                                    22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                257

                 victimes ; il s’agissait d’un cas individuel unique de violations alléguées
                 des paragraphes 1 et 4 de l’article 5 et du paragraphe 1 de l’article 6 de la
                 convention européenne, la CEDH n’ayant relevé aucune violation de ce
                 dernier. En résumé, c’est selon moi en tant que tel, et non du point de vue
                 des restrictions admissibles ou « implicites », qu’un droit fondamental doit
                 être envisagé.
                    216. De l’autre côté de l’Atlantique, la CIADH a pour sa part accordé
                 beaucoup plus d’attention à l’essence du droit fondamental d’accès à la
                 justice lui-même, et non à ses « restrictions ». Ces dernières n’ont jamais été
                 utilisées ni invoquées — à ce jour — pour admettre l’immunité de l’Etat.
                 La CEDH a laissé une « marge d’appréciation » aux Etats contractants,
                 mais la CIADH n’a pas fait la même chose (au moins pas à l’époque où
                 j’en étais membre). De ce fait, cette dernière a envisagé le droit d’accès à la
                 justice (articles 8 et 25 de la convention américaine relative aux droits de
                 l’homme) comme un véritable droit fondamental, ne laissant pas beaucoup
                 de place aux « restrictions ». Le principal souci a été de garantir ce droit.
                    217. Le jugement par la CIADH d’affaires de violations des droits de
                 l’homme d’une certaine gravité a amené une évolution jurisprudentielle
                 soulignant le caractère fondamental du droit d’accès à la justice. Ce droit
                 revêt un caractère impératif face à un crime d’Etat : c’est un véritable droit
                 au Droit, un droit à un ordre juridique qui protège effectivement les droits
                 fondamentaux de la personne humaine 245, qui assure l’intangibilité des
                 garanties judiciaires (articles 8 et 25 de la convention américaine) en
                 toutes circonstances. Nous sommes ici, pour résumer, dans le domaine du
                 jus cogens 246, comme la CIADH elle-même l’a reconnu dans ses arrêts
                 dans les affaires Goiburú et autres c. Paraguay (du 22 septembre 2006) et
                 La Cantuta c. Pérou (du 29 novembre 2006) 247.
                    218. La CEDH aurait pu parvenir à une conclusion similaire si sa
                 majorité avait développé son raisonnement sur les dispositions correspon-
                 dantes (articles 6, paragraphe 1, et 13 de la convention européenne) en
                 faisant porter son attention sur l’essence du droit d’accès à la justice et
                 non sur ses « restrictions » admissibles ou implicites. Si elle l’avait fait,

                     245 CIADH, affaire Myrna Mack Chang c. Guatemala, arrêt du 25 novembre 2003,

                 opinion individuelle du juge Cançado Trindade, par. 9-55.
                     246 CIADH, affaire du Massacre de Pueblo Bello, concernant la Colombie, arrêt du

                 31 janvier 2006, opinion individuelle du juge Cançado Trindade, par. 60-62 et 64.
                     247 Par. 131 et 160, respectivement. Sur cette construction jurisprudentielle, voir

                 A. A. Cançado Trindade, « The Expansion of the Material Content of Jus Cogens : The
                 Contribution of the Inter-American Court of Human Rights », La convention européenne
                 des droits de l’homme, un instrument vivant — Mélanges en l’honneur de Ch. L. Rozakis (dir.
                 publ., D. Spielmann et al.), Bruxelles, Bruylant, 2011, p. 27‑46 ; A. A. Cançado Trindade,
                 « Jus Cogens : The Determination and the Gradual Expansion of Its Material Content in
                 Contemporary International Case Law », XXXV Curso de Derecho Internacional Organi‑
                 zado por el Comité Jurídico Interamericano — 2008, Washington D.C., Secrétariat général
                 de l’OEA, 2009, p. 3‑29 ; A. A. Cançado Trindade, « La Ampliación del Contenido Mate-
                 rial del Jus Cogens », XXXIV Curso de Derecho Internacional Organizado por el Comité
                 Jurídico Interamericano — 2007, Washington D.C., Secrétariat général de l’OEA, 2008,
                 p. 1‑15.

                                                                                                       162




6 CIJ1031.indb 321                                                                                             22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)             258

                 comme elle aurait dû, la majorité de la Cour n’aurait pas admis l’immu-
                 nité de l’Etat (voir section XII supra). Selon moi, les articles 6 et 13 de la
                 convention européenne — comme les articles 8 et 25 de la convention
                 américaine — indiquent une direction totalement différente, et ne sont
                 pas du tout « limités » en ce qui concerne l’immunité de l’Etat.
                    219. Autrement, les Etats pourraient perpétrer de graves violations des
                 droits de l’homme (par exemple massacrer des êtres humains ou les
                 contraindre à un travail forcé) et s’en tirer en invoquant l’immunité de
                 l’Etat, une situation de non-droit. Bien au contraire, les Etats parties sont
                 tenus, en application des articles 6 et 13 de la convention européenne, d’ac-
                 corder des recours (internes) effectifs et un procès équitable, avec toutes les
                 garanties judiciaires nécessaires, en toutes circonstances. C’est le propre de
                 l’état de droit, visé dans le préambule de la convention européenne. Il n’y a
                 pas de place ici pour le privilège de l’immunité de l’Etat 248 ; lorsqu’il n’y a
                 pas de droit d’accès à la justice, il n’y a pas du tout de système juridique. Le
                 respect du droit d’accès à la justice est impératif, il n’est pas « limité » par
                 l’immunité de l’Etat ; nous sommes ici dans le domaine du jus cogens.
                    220. Peu importe que l’acte préjudiciable violant gravement les droits
                 de l’homme ait été commis par un gouvernement (jure imperii) ou par
                 une personne privée avec l’acquiescement de l’Etat (jure gestionis), ou
                 qu’il ait été commis ou non entièrement dans l’Etat du for (déportation
                 en vue d’un travail forcé dans le cadre d’un crime transfrontière). Cette
                 formulation traditionnelle — dont la pauvreté théorique est manifeste —
                 n’a rien à voir avec ce qui nous importe ici, à savoir l’impératif de réalisa-
                 tion de la justice dans les cas de violations graves des droits de l’homme
                 et du droit international humanitaire. L’immunité de l’Etat n’a pas cours
                 dans le domaine de la réparation des violations graves de droits fonda-
                 mentaux de la personne humaine.


                               XXII. Sortir du non-droit : le droit au Droit
                                        de la victime individuelle

                    221. Cela m’amène au droit d’accès à la justice, dans la dimension qui
                 lui est propre : le droit d’accès à la justice lato sensu comprend non seule-
                 ment l’accès formel à la justice (le droit d’engager une instance judiciaire)
                 au moyen d’un recours effectif, mais aussi les garanties d’une procédure
                 régulière (l’égalité des armes assurant un procès équitable) jusqu’au juge-
                 ment (en tant que prestation juridictionnelle), son exécution scrupuleuse
                 et l’octroi de la réparation due. La réalisation de la justice est en elle-
                 même une forme de réparation, accordant satisfaction à la victime. De

                    248 Voir, sur ce point, J. Bröhmer, State Immunity and the Violation of Human Rights,

                 La Haye, Nijhoff, 1997, p. 164, 181 et 186-188 ; W. P. Pahr, « Die Staatenimmunität
                 und Artikel 6 Absatz 1 der Europäischen Menschenrechtkonvention », Mélanges offerts
                 à P. Modinos — Problèmes des droits de l’homme et de l’unification européenne, Paris,
                 Pedone, 1968, p. 222‑232.

                                                                                                    163




6 CIJ1031.indb 323                                                                                          22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                259

                 cette manière, les victimes de l’oppression voient leur droit au Droit
                 dûment réalisé.
                    222. Je n’ai pas l’intention de m’attarder beaucoup plus sur ce point, je
                 l’ai fait ailleurs 249, mais seulement de le mentionner dans le cadre de mon
                 raisonnement dans la présente opinion dissidente. Je me contenterai de
                 rappeler que, dans sa jurisprudence constante, la CIADH a à juste titre
                 tenu compte en même temps des dispositions connexes sur le droit à un
                 recours effectif et les garanties judiciaires (articles 8 et 25 de la conven-
                 tion américaine relative aux droits de l’homme), alors que la CEDH n’a
                 commencé que plus récemment, durant la dernière décennie, à partir de
                 l’affaire Kudla c. Pologne (arrêt du 18 octobre 2000), à suivre la même
                 approche, en réunissant les articles 6, paragraphe 1, et 13 de la conven-
                 tion européenne des droits de l’homme. Cela est rassurant, car ces deux
                 dispositions se renforcent mutuellement, au bénéfice des personnes proté-
                 gées. La construction jurisprudentielle de ces deux juridictions internatio-
                 nales des droits de l’homme est en train de converger en ce qui concerne
                 le droit d’accès à la justice lato sensu.
                    223. Le droit de l’individu à réparation, comme je l’ai déjà souligné,
                 fait partie du droit d’accès à la justice. Dans l’affaire Hornsby c. Grèce
                 (arrêt du 19 mars 1997), la CEDH, après avoir rappelé le droit d’engager
                 une instance devant un tribunal et le droit à des garanties procédurales, a
                 ajouté que le droit d’accès à la justice serait « illusoire » si le système juri-
                 dique ne prévoyait pas une décision judiciaire contraignante finale et opé-
                 rante ; pour la CEDH, un jugement qui n’est pas dûment exécuté aboutit
                 à une situation incompatible avec l’état de droit que les Etats parties se
                 sont engagés à respecter lorsqu’ils ont ratifié la convention européenne.
                    224. La construction jurisprudentielle faisant entrer le droit d’accès à la
                 justice dans le domaine du jus cogens (supra) est selon moi extrêmement
                 pertinente en l’espèce, pour asseoir l’évolution en cours du droit internatio-
                 nal contemporain sur des fondements humanistes. Dans cette perspective, il
                 est extrêmement regrettable que la convention des Nations Unies sur les
                 immunités juridictionnelles des Etats et de leurs biens de 2004 ignore de
                 manière olympienne les incidences du jus cogens. Les travaux préparatoires
                 montrent que ses rédacteurs ont eu l’occasion d’en tenir dûment compte,
                 mais ils ont tout simplement préféré ne pas le faire : ils ont abandonné la
                 question en 1999, lorsque le groupe de travail de la CDI a été évasif sur ce
                 point, et que le groupe de travail de la Sixième Commission de l’Assemblée
                 générale des Nations Unies a affirmé que la question « ne sembl[ait] pas
                 assez mûre » pour être codifiée (affirmation que la Cour a rappelée en l’ap-
                 prouvant dans le présent arrêt, par. 89).
                    225. Cela n’est tout simplement pas vrai car, à cette époque, la CIADH
                 et le Tribunal pénal international pour l’ex-Yougoslavie (TPIY) étaient
                 déjà en train, dans leur jurisprudence, d’élargir la portée matérielle du
                 jus cogens (il s’agit des deux juridictions internationales contemporaines

                    249 A. A. Cançado Trindade, Evolution du droit international au droit des gens — L’accès

                 des individus à la justice internationale…, op. cit. supra note 243, p. 113‑119.

                                                                                                       164




6 CIJ1031.indb 325                                                                                             22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)            260

                 qui ont le plus contribué à cette évolution à ce jour) 250. Il existait, en outre,
                 d’autres manifestations du droit international contemporain qui auraient
                 pu être prises en compte, mais ne l’ont pas été. La convention des
                 Nations Unies de 2004, qui n’est pas encore entrée en vigueur, a été vive-
                 ment critiquée 251 pour n’avoir pas abordé le problème des immunités juri-
                 dictionnelles de l’Etat face aux violations graves des droits de l’homme et
                 du droit international humanitaire.
                    226. Les rédacteurs de cette convention étaient conscients du pro-
                 blème, mais le groupe de travail de la CDI ainsi que celui de la Sixième
                 Com­mission de l’Assemblée générale, estimant que la question n’était
                 « pas mûre », ont choisi la facilité afin que la convention soit conclue et
                 approuvée, le problème restant sans solution et empreint d’incertitude,
                 comme en témoigne la présente affaire concernant les Immunités juridic‑
                 tionnelles de l’Etat. Pire encore, la majorité de la CEDH (Grande
                 Chambre), dans l’affaire Al-Adsani (voir supra), a invoqué cette omission
                 des rédacteurs de la convention des Nations Unies de 2004 pour aboutir
                 à sa décision très critiquée en 2001 252 et, plus d’une décennie plus tard, la
                 majorité de la Cour fait la même chose dans l’arrêt (par. 89-90) adopté
                 aujourd’hui dans la présente affaire. Je ne puis en aucune manière accep-
                 ter que le droit international contemporain soit ainsi « gelé », d’où le soin
                 que j’ai pris pour élaborer et présenter mon opinion dissidente.


                                XXIII. Vers la primauté de la recta ratio,
                                          qui ne disparaît jamais

                    227. Les violations graves des droits de l’homme et du droit internatio-
                 nal humanitaire constituent des violations du jus cogens qui engagent la
                 responsabilité de l’Etat avec des circonstances aggravantes, et ouvrent un
                 droit à réparation aux victimes. Cela est conforme à l’idée de rectitude
                 (conformément à la recta ratio du droit naturel), qui sous-tend la concep-
                 tion du droit (dans les différents systèmes juridiques — Recht/diritto/droit/
                 direito/derecho/right) dans son ensemble. Avant de passer à mon point
                 suivant, je me permettrai, à ce stade de la présente opinion dissidente, de
                 soulever simplement les questions que de fait je juge approprié de poser.
                     250Voir note 247 supra.
                     251Par exemple L. Caflisch, « Immunité des Etats et droits de l’homme : Evolution
                 récente », Internationale Gemeinschaft und Menschenrecht — Festschrift für G. Ress,
                 Cologne/Berlin, C. Heymanns Verlag, 2005, p. 937‑938, 943 et 945 ; C. Keith Hall,
                 « U N Convention on State Immunity : The Need for a Human Rights Protocol », Inter‑
                 national and Comparative Law Quarterly, vol. 55 (2006), p. 412‑413 et 426 ; L. McGregor,
                 « Torture and State Immunity : Deflecting Impunity, Distorting Sovereignty », European
                 Journal of International Law, vol. 18 (2007), p. 903‑904, 914 et 918-919 ; L. McGregor,
                 « State Immunity and Jus Cogens », International and Comparative Law Quarterly, vol. 55
                 (2006), p. 437‑439 et 445.
                    252 La CEDH (Grande Chambre) a évoqué en détail cette omission du groupe de travail

                 de la CDI en 1999 aux paragraphes 23-24, 62-63 et 65-67 de son arrêt du 21 novembre 2001
                 dans l’affaire Al-Adsani.

                                                                                                    165




6 CIJ1031.indb 327                                                                                          22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                      261

                 Quand les êtres humains tireront-ils des enseignements du passé ? Quand
                 tireront-ils des enseignements des souffrances terribles des générations
                 précédentes, du type de celles constituant les origines factuelles de la pré-
                 sente affaire ? S’ils n’ont (comme il semble) rien appris jusqu’ici, peut-être
                 n’apprendront-ils jamais rien.
                    228. Quand cesseront-ils de déshumaniser leurs frères humains ?
                 Comme ils n’ont pas cessé à ce jour, peut-être ne le feront-ils jamais.
                 Quand traduiront-ils dans leurs lois les valeurs supérieures (neminem lae‑
                 dere) nécessaires pour vivre dans la paix et la justice ? Comme ils ne l’ont
                 pas encore fait, peut-être ne le feront-ils jamais. Selon toute probabilité,
                 ils continueront à vivre avec le mal, en se soumettant à lui. Pourtant,
                 même dans cette sombre perspective, les tentatives faites pour assurer la
                 primauté de la recta ratio ne semblent non plus jamais disparaître, don-
                 nant à penser que, dans la quête éternelle de la justice, un espoir demeure
                 qui n’aboutit jamais, comme dans le mythe de Sisyphe.
                    229. Il n’est ainsi pas surprenant de constater que le problème (sous-
                 jacent) du mal a été tout au long de l’histoire de la pensée humaine et
                 demeure une préoccupation majeure. Comme le révérend père Sertillanges
                 l’a souligné avec lucidité après la seconde guerre mondiale, durant des
                 siècles philosophes, théologiens et écrivains ont appelé l’attention sur ce
                 problème, sans toutefois y trouver une solution définitive et entièrement
                 satisfaisante. Pour lui, « l’angoisse du mal s’impose à toutes les âmes, à
                 tous les groupes et à toutes les civilisations… Le problème du mal met en
                 cause la destinée de chacun, l´avenir du genre humain. » 253
                    230. Les effets des politiques étatiques criminelles planifiées du IIIe Reich
                 ont été décrits par divers contemporains de ces années de pénombre. Les
                 romans historiques des années 1930 d’une personne sensible comme Klaus
                 Mann, par exemple, tout en critiquant les intellectuels qui se sont laissé
                 coopter par le nazisme (dans Mephisto, publié en 1936) ou en décrivant le
                 drame de ceux qui se sont exilés pour échapper aux persécutions (dans Le
                 volcan, publié en 1939), sont empreints de prémonitions du cataclysme
                 sociétal qui allait bientôt se produire (comme un volcan déjà en éruption)
                 et devait victimiser des millions d’êtres humains 254, parmi lesquels des res-
                 sortissants des pays occupés astreints au travail forcé.

                    231. En fait, tout au long du siècle dernier, des Etats ont effectivement
                 mené des politiques criminelles par l’intermédiaire de ceux qui parlaient et
                 agissaient en leur nom (car les institutions n’ont pas de conscience morale)
                 et victimisé des millions d’êtres humains, engageant leur responsabilité pour
                 toutes sortes de violations graves des droits de l’homme et du droit interna-
                 tional humanitaire. Les faits sont pleinement documentés aujourd’hui par
                 les historiens. Ce qui doit être davantage développé, cette fois par les

                     253   A.‑D. Sertillanges, Le problème du mal — L’histoire, Paris, Aubier, 1948, p. 5.
                    254 Voir K. Mann, Mefisto [Mephisto, 1936], Barcelone, Debolsillo, 2006 (rééd.),

                 p. 31‑366 ; K. Mann, Le volcan [1939], Paris, Grasset, 1993, p. 9‑404.

                                                                                                              166




6 CIJ1031.indb 329                                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                262

                 juristes, c’est la responsabilité des Etats eux-mêmes (outre celle de leurs
                 agents) pour les crimes perpétrés, responsabilité qui de temps à autre, au fil
                 des décennies, a fait l’objet d’études assez solitaires mais pénétrantes 255.
                    232. La souffrance humaine causée par ces atrocités (relatées dans les
                 comptes rendus et témoignages historiques de survivants) ne peut guère être
                 mesurée, dépasse l’imagination et est tout simplement dévastatrice. De plus,
                 la souffrance se projette dans le temps, en particulier si les victimes de viola-
                 tions graves de leurs droits n’ont pas obtenu justice. D’après mon expérience
                 de l’examen des affaires de massacres par une juridiction internationale (la
                 CIADH), il existe des cas dans lesquels, de nombreuses années après les faits,
                 les victimes survivantes (ou leurs ayants droit) continuent de rechercher une
                 reconnaissance judiciaire de leur souffrance 256. Contrairement à ce que l’on
                 aurait tendance à supposer, la souffrance humaine ne s’efface pas toujours
                 avec le passage du temps : elle peut aussi augmenter face à l’injustice mani-
                 feste, en particulier dans les cultures qui cultivent avec sagesse les liens entre
                 les vivants et leurs morts. La souffrance humaine, dans les cas d’injustice
                 persistante, peut se projeter dans la dimension intergénérationnelle.
                    233. Le lucide penseur allemand Max Scheler (1874-1928), dans un
                 essai publié après sa mort (Le sens de la souffrance, 1951), se déclarait
                 convaincu que toutes les souffrances des êtres humains ont un sens et que
                 plus elles étaient profondes, plus dure était la lutte contre leurs causes 257.
                 Et, dans un de ses écrits pénétrants des années suivant la seconde guerre
                 mondiale (un essai initialement publié en 1953), l’éminent philosophe alle-
                 mand Karl Jaspers (1883-1969) a fait observer que la raison n’existe « que
                 par décision », elle « découle de la liberté », elle est inséparable de l’exis-
                 tence elle-même ; bien que nous sachions que nous sommes tous à la merci
                 d’événements échappant à notre contrôle, « [l]a raison ne peut être solide
                 que dans la force de la Raison elle-même » 258.
                    234. Peu après, dans son ouvrage Origine et sens de l´histoire (1954),
                 Karl Jaspers a clairement exprimé sa conviction selon laquelle :
                        « … C’est sur [le droit naturel] que se fonde le droit des gens, sur lui
                      que se constituerait une juridiction, dans l´ordre mondial, pour proté-
                      ger l’individu contre les abus de l’Etat en lui permettant de recourir à
                      une justice efficace, exercée au nom de l’humanité souveraine.
                        … [O]n peut démontrer que l’Etat totalitaire, la guerre totale sont
                      contraires au droit naturel, non seulement parce qu’ils prennent pour

                    255 Voir par exemple Vespasien V. Pella, La criminalité collective des Etats et le droit

                 pénal de l’avenir, Bucarest, Imprimerie de l’Etat, 1925, p. 1‑340 ; Roberto Ago, « Le délit
                 international », RCADI, vol. 68 (1939), p. 419‑545 ; Pieter N. Drost, The Crime of State —
                 Book I : Humanicide, Leyde, Sijthoff, 1959, p. 1‑352 ; J. Verhaegen, Le droit international
                 pénal de Nuremberg — Acquis et régressions, Bruxelles, Bruylant, 2003, p. 3‑222.
                    256 Voir A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —

                 Memorias de la Corte Interamericana de Derechos Humanos, Belo Horizonte/Brésil, Edit.
                 Del Rey, 2011, p. 159‑165.
                    257 M. Scheler, Le sens de la souffrance, Paris, Aubier, 1951, p. 5 et 27.
                    258 K. Jaspers, Reason and Anti-Reason in Our Time [1953], Hamden/Conn., Archon

                 Books, 1971 (rééd.), p. 50, 59 et 84.

                                                                                                       167




6 CIJ1031.indb 331                                                                                             22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                  263

                           un but ce qui est moyens et conditions de la vie, mais aussi parce
                           qu’ils proclament la valeur absolue des moyens, détruisant ainsi le
                           sens de l’ensemble, les droits de l’homme.
                             Le droit naturel se borne à organiser les conditions vitales[,] …
                           actualiser en ce monde la condition humaine dans son intégralité. » 259
                    235. Dans un essai éclairant publié en Allemagne peu après la guerre,
                 en 1946 (sous le titre Die Schuldfrage/La question de la culpabilité), tiré d’un
                 cours donné durant l’hiver 1945-1946 à l’Université d’Heidelberg, et qui a
                 toujours été réédité depuis et a survécu au passage du temps, K. ­Jaspers
                 distinguait entre culpabilité pénale, culpabilité politique, culpabilité morale
                 et culpabilité métaphysique, en s’efforçant d’établir, dans la responsabilité
                 personnelle, des degrés proportionnels à la participation aux faits en cause.
                 Dans un passage de cet essai, K. Jaspers, au sujet de la « différenciation de
                 la culpabilité allemande », rejetant les excuses se fondant sur la souveraineté
                 de l’Etat, affirmait, en ce qui concerne la seconde guerre mondiale :
                              « Cette fois il n’est pas douteux que l’Allemagne ait préparé méthodi-
                           quement la guerre et qu’elle l’ait commencée sans provocation venue de
                           l’autre côté. C’est tout différent de 1914… [L’] Allemagne a commis de
                           nombreuses actions … contraires au droit des gens, qui menaient à l’ex-
                           termination de populations entières et à d’autres faits inhumains. » 260
                    236. Il a ensuite énoncé la question, en ces termes : « Comment peut-on
                 parler de crime dans le domaine de la souveraineté politique ? », évoquant
                 « une habitude de pensée issue de la tradition de la vie politique en
                 Europe ». Et il a ajouté que
                           « les chefs d’Etat … sont des hommes, et ils sont responsables de leurs
                           actes… Les actes de l’Etat sont en même temps des actes personnels. Ce
                           sont des individus qui en portent la responsabilité… [A]u sens de l’hu-
                           manité, des droits de l’homme et du droit naturel … il existe déjà des
                           lois pouvant servir de normes à la détermination des crimes. » 261
                 En fait, tout au long de la procédure devant la Cour dans la présente
                 affaire des Immunités juridictionnelles de l’Etat, l’Allemagne a reconnu sa
                 responsabilité en tant qu’Etat (voir par. 24-31) à raison des faits histo-
                 riques qui sont à l’origine du présent cas d’espèce.
                    237. De plus, durant les dernières décennies, elle a accordé des indemni-
                 sations en des occasions et circonstances distinctes. En outre, à plusieurs
                 occasions, l’Allemagne — patrie de penseurs et d’auteurs universels comme,
                 par exemple, E. Kant (1724-1804) et J. W. Goethe (1749-1832) — a exprimé

                     259   K. Jaspers, Origine et sens de l’histoire, Paris, Libr. Plon, 1954, p. 245.
                    260 K. Jaspers, The Question of German Guilt, New York, Fordham University Press,

                 2001 (rééd.), p. 47 ; et voir K. Jaspers, La culpabilité allemande, Paris, Editions de Minuit,
                 2007 (rééd.), p. 64‑65.
                    261 K. Jaspers, The Question of German Guilt, op. cit. supra note 260, p. 49‑50 ; et voir

                 K. Jaspers, La culpabilité allemande, op. cit. supra note 260, p. 66.

                                                                                                          168




6 CIJ1031.indb 333                                                                                                22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    264

                 des excuses publiques, dont la fameuse excuse silencieuse de l’ex-chancelier
                 Willy Brandt à Varsovie (Pologne) le 7 décembre 1970 est un exemple,
                 parmi d’autres actes de contrition successifs. Cela étant, je me demande
                 pourquoi l’Allemagne n’a pas encore versé de réparations aux internés mili-
                 taires italiens survivants qui n’en ont pas reçu à ce jour (voir infra), au lieu
                 de porter la présente affaire devant la Cour.
                    238. Selon moi, dans le présent arrêt, la Cour pouvait et devait faire
                 davantage qu’estimer « surprenant » et « regrettable » (par. 99) que la situa-
                 tion des internés militaires italiens ne soit toujours pas réglée. En effet,
                 tenter de faire abstraction des graves violations des droits de l’homme et du
                 droit international humanitaire, ou tenter de les assimiler à un quelconque
                 « délit civil », est comme essayer de bloquer la lumière du soleil avec un
                 bandeau. Même dans le domaine des immunités de l’Etat proprement dit,
                 il a été reconnu qu’une évolution était intervenue dans le sens d’une limita-
                 tion ou d’un refus de ces immunités en cas de violations graves, en raison
                 de l’apparition du droit international des droits de l’homme, l’attention
                 s’étant portée sur le droit d’accès à la justice et l’obligation internationale
                 de rendre des comptes 262.
                    239. Il existe aujourd’hui dans l’opinion une tendance croissante en
                 faveur de l’absence d’immunité en cas de crimes internationaux dont les
                 victimes demandent réparation 263. En effet, admettre l’absence d’immunité
                 de l’Etat en matière de relations commerciales ou en ce qui concerne les
                 quasi-délits (par exemple les accidents de la route), et insister dans le même
                 temps pour que les Etats puissent s’abriter derrière l’immunité en cas de
                 crimes internationaux — marqués par des violations graves des droits de
                 l’homme et du droit international humanitaire — en exécution de poli-
                 tiques (criminelles) d’Etat, constitue selon moi une absurdité juridique.


                               XXIV. Le droit des individus à réparation
                     en tant que victimes de violations graves des droits de l’homme
                                 et du droit international humanitaire

                                 1. Obligation de l’Etat d’accorder une réparation
                                             aux victimes individuelles
                   240. Dès 1927-1928, la CPJI a expressément conféré une reconnais-
                 sance judiciaire à un précepte du droit international coutumier, reflétant
                 un principe fondamental du droit international, estimant que

                    262 Voir [divers auteurs], Le droit international des immunités : contestation ou consolida‑

                 tion ? (colloque de Paris de 2003, dir. publ., J. Verhoeven), Paris/Bruxelles, LGDJ/Larcier,
                 2004, p. 6‑7, 52-53 et 55.
                    263 Voir ibid., p. 121, et voir p. 128‑129, 138 et 274. Voir aussi M. Frulli, Immunità e

                 Crimini Internazionali — L’Esercizio della Giurisdizione Penale e Civile nei Confronti degli
                 Organi Statali Sospettati di Gravi Crimini Internazionali, Turin, G. Giappichelli Edit., 2007,
                 p. 135, 140 et 307-309 ; [divers auteurs], Droit des immunités et exigences du procès équitable
                 (colloque de Paris de 2004, dir. publ., I. Pingel), Paris, Pedone, 2004, p. 20, 31, 150 et 152.

                                                                                                           169




6 CIJ1031.indb 335                                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)     265

                           « la violation d’un engagement entraîne l’obligation de réparer dans
                           une forme adéquate. La réparation est donc le complément indispen-
                           sable d’un manquement à l’application d’une convention. » (Usine de
                           Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 21.)
                 La CPJI ajoutait que la réparation « doit, autant que possible, effacer
                 toutes les conséquences de l’acte illicite et rétablir l’état qui aurait vrai-
                 semblablement existé si ledit acte n’avait pas été commis » (Usine de
                 Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 29 et 47-48).

                    241. Dans la présente affaire concernant les Immunités juridictionnelles
                 de l’Etat, comme on l’a indiqué, l’Allemagne elle-même a reconnu sa res-
                 ponsabilité en tant qu’Etat pour les violations graves des droits de
                 l’homme et du droit international humanitaire qui sont à l’origine de la
                 présente affaire (voir section III supra). L’obligation de l’Etat de réparer
                 en découle nécessairement, en tant que « complément indispensable » de
                 ces violations graves. Comme l’indique en outre la jurisprudence constante
                 de la CPJI, déjà entre les deux guerres, cette obligation est régie par le
                 droit international dans tous ses aspects (par exemple quant à sa portée,
                 ses formes et ses bénéficiaires) ; son exécution ne saurait être soumise à
                 modification ou à suspension par l’Etat défendeur en invoquant les dispo-
                 sitions, interprétations ou difficultés touchant son droit interne (Compé‑
                 tence des tribunaux de Dantzig, avis consultatif, 1928, C.P.J.I. série B
                 no 15, p. 26‑27 ; « Communautés » gréco-bulgares, avis consultatif, 1930,
                 C.P.J.I. série B no 17, p. 32 et 35 ; Zones franches de la Haute-Savoie et du
                 Pays de Gex, arrêt, 1932, C.P.J.I. série A/B no 46, p. 167 ; Traitement des
                 nationaux polonais et des autres personnes d’origine ou de langue polonaise
                 dans le territoire de Dantzig, avis consultatif, 1932, C.P.J.I. série A/B
                 no 44, p. 24).
                    242. Le droit des individus à réparation en tant que victimes de viola-
                 tions graves des droits de l’homme et du droit international humanitaire a
                 été beaucoup débattu devant la Cour dans la présente espèce. A cet égard,
                 l’Allemagne a fait valoir qu’en droit international général il n’existe pas de
                 droit individuel à réparation, « et en tout cas pas en ce qui concerne les
                 dommages de guerre » 264. Selon elle, « l’article 3 de la quatrième conven-
                 tion de La Haye de 1907 ainsi que l’article 91 du premier protocole addi-
                 tionnel de 1977 aux quatre conventions de Genève ne portent [en raison de
                 leur structure même] que sur la responsabilité interétatique et ne peuvent
                 donc avoir d’effet direct pour les personnes physiques » 265. Sur le point
                 plus précis de savoir si les victimes individuelles ont des droits susceptibles
                 d’être invoqués devant les tribunaux, l’Allemagne fait observer que
                           « on imagine difficilement comment l’alliage peu naturel de deux
                           concepts différents, dont l’un — le droit à l’accès à la justice — est
                           soumis à différentes limites et l’autre — le prétendu droit d’agir en

                     264   CR 2011/17, p. 42.
                     265   Ibid.

                                                                                             170




6 CIJ1031.indb 337                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                    266

                           conséquence d’un crime de guerre — n’existe tout simplement pas de
                           lege lata, peut constituer une super règle du jus cogens » 266.
                    243. L’Italie affirme quant à elle que « la protection des droits indivi-
                 duels face à un privilège injuste, l’accès individuel à la justice et la répara-
                 tion des préjudices ont également marqué l’évolution ultérieure de la règle
                 de l’immunité et des exceptions à celle-ci » 267. Elle soutient en outre que
                           « [l]a restriction de l’immunité dans les cas où des personnes phy-
                           siques intentent des actions en justice pour obtenir réparation à la
                           suite d’une violation grave des principes les plus fondamentaux de la
                           dignité humaine garantis par des règles de jus cogens apparaît comme
                           une solution raisonnablement équilibrée ». 268
                    Elle affirme de plus que, « [l]orsque les victimes de violations de règles
                 fondamentales de l’ordre juridique international, privées de tout autre
                 moyen de réparation, s’adressent aux juridictions nationales, les obstacles
                 d’ordre procédural tenant à l’immunité des Etats ne sauraient avoir pour
                 effet de les priver du seul recours disponible » 269.
                    244. La Grèce estime, elle aussi, à cet égard que « [l]’argument de base
                 dans la thèse des tribunaux grecs s’affirme autour de la constatation qu’il
                 existe un droit individuel à la réparation en cas de violations graves du
                 droit humanitaire » 270. Elle fait valoir que
                           « l’obligation de l’Etat d’indemniser les individus pour violations des
                           règles du droit humanitaire semble dériver de l’article 3 de la qua-
                           trième convention de La Haye de 1907, même si elle n’y est pas expli-
                           citement exprimée et même si les individus avaient besoin de la
                           médiation de l’Etat ménagée par des traités interétatiques… Cela est
                           attesté par le fait qu’il n’y a pas exclusion des individus du texte de
                           l’article 3. Ce raisonnement ressort également des travaux prépara-
                           toires de la deuxième Conférence [de paix] de La Haye. » 271
                    245. Le droit individuel à réparation est bien établi en droit international
                 des droits de l’homme, et il repose sur une très abondante jurisprudence des
                 tribunaux internationaux des droits de l’homme (par exemple les cours euro-
                 péenne et interaméricaine) en la matière 272. En outre, le droit international
                     266 CR 2011/17, p. 45.
                     267 Contre-mémoire de l’Italie, par. 4.22.
                     268 Ibid., par. 4.101.
                     269 Ibid., par. 4.103.
                     270 CR 2011/19, p. 22.
                     271 Ibid., p. 22‑23.
                     272 La jurisprudence en la matière de la CIADH a été particulièrement remarquée, pour

                 la diversité des formes des réparations qu’elle a accordées aux victimes ; voir par exemple
                 [divers auteurs], Réparer les violations graves et massives des droits de l’homme : la Cour
                 interaméricaine, pionnière et modèle ?, op. cit. supra note 67, p. 17‑334 ; [divers auteurs], Le
                 particularisme interaméricain des droits de l’homme (dir. publ., L. Hennebel et H. Tigroudja),
                 Paris, Pedone, 2009, p. 7‑413 ; [divers auteurs], Reparations for Victims of Genocide, War
                 Crimes and Crimes against Humanity — Systems in Place and Systems in the Making (dir.
                 publ., C. Ferstman, M. Goetz et A. Stephens), Leyde, Nijhoff, 2009, p. 217‑282.

                                                                                                            171




6 CIJ1031.indb 339                                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                      267

                 public lui-même a connu une évolution continue en ce qui concerne les répa-
                 rations en cas de demandes individuelles liées à la guerre, considérées tradi-
                 tionnellement comme étant comprises dans les accords de paix entre Etats. A
                 partir des années 1990, on a tenté de restructurer cette approche classique
                 dans le cadre de la démarche nouvelle consistant à faire juger les demandes
                 individuelles par les « tribunaux de droit commun » 273. Après tout, les vic-
                 times ultimes des violations du droit international humanitaire sont des indi-
                 vidus, non des Etats.
                    246. Les individus contraints au travail forcé dans l’industrie de guerre
                 allemande (1943-1945), ou les proches parents de ceux qui ont été assassi-
                 nés à Distomo (Grèce) ou à Civitella (Italie) en 1944, durant la seconde
                 guerre mondiale, ou ont été victimes d’autres atrocités d’Etat, sont (avec
                 leurs ayants droit) les titulaires du droit à réparation correspondant. Les
                 victimes sont de véritables titulaires de droits, y compris le droit à répara-
                 tion, comme cela est généralement reconnu de nos jours. Des illustrations
                 en existent également dans le domaine du droit international humanitaire.
                 Une étude du Comité international de la Croix-Rouge (CICR) sur les
                 règles du droit international humanitaire coutumier 274 peut être évoquée
                 à cet égard. La règle 150 se lit comme suit : « L’Etat responsable de viola-
                 tions du droit international humanitaire est tenu de réparer intégralement
                 la perte ou le préjudice causé. » 275 Quant à la question plus précise de « la
                 réparation … demandée directement par des personnes privées », la
                 règle 150 indique que la « tendance est de plus en plus à autoriser les per-
                 sonnes victimes de violations du droit international humanitaire à deman-
                 der directement réparation à l’Etat responsable » 276.
                    247. De plus, dans son rapport de 2004 au Secrétaire général des
                 Nations Unies, la commission internationale d’enquête sur le Darfour,
                 après avoir affirmé que les violations graves des droits de l’homme et du
                 droit international humanitaire « pouvaient engager non seulement la res-
                 ponsabilité pénale individuelle de leur auteur mais aussi la responsabilité
                 internationale de l’Etat (ou de l’entité quasi étatique) dont celui-ci est
                 l’agent », a ajouté que cette responsabilité internationale signifie que
                 « l’Etat (ou l’entité quasi étatique) doit verser une indemnisation aux vic-
                 times » (par. 593).
                     273 R. Dolzer, « The Settlement of War-Related Claims : Does International Law Reco-

                 gnize a Victim’s Private Right of Action ? Lessons After 1945 », Berkeley Journal of Inter‑
                 national Law, vol. 20 (2002), p. 296.
                     274 CICR, Droit international humanitaire coutumier (dir. publ., J.‑M. Henckaerts et

                 L. Doswald-Beck), vol. I : Règles, Genève/Cambridge, Cambridge University Press, 2005,
                 en particulier p. 537‑550.
                     275 Ibid., p. 537 ; selon le commentaire joint à la règle, selon la pratique des Etats, cette

                 règle constitue « une norme de droit international coutumier applicable dans les conflits
                 armés tant internationaux que non internationaux ».
                     276 Ibid., p. 541 ; à cet égard, la règle 150 renvoie au paragraphe 2 de l’article 33 des

                 articles de la CDI sur la responsabilité de l’Etat et au commentaire y relatif, et affirme que
                 des réparations ont été accordées directement aux victimes individuelles dans le cadre de
                 différentes procédures allant de mécanismes mis en place par des accords interétatiques à des
                 actions en réparation intentées par des individus directement devant les tribunaux nationaux.

                                                                                                             172




6 CIJ1031.indb 341                                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)           268

                    248. Après avoir souligné l’impact du droit international des droits de
                 l’homme dans les domaines de la responsabilité de l’Etat, la commission
                 a déclaré dans le même rapport de 2004 que de nos jours « la tendance
                 majoritaire [voulait] que l’indemnisation, au titre de la responsabilité des
                 Etats, soit versée non seulement aux Etats mais aussi aux particuliers »
                 (p. 151, note 217). La commission concluait dans ce rapport que, eu égard
                 au droit international des droits de l’homme,
                      « il est permis d’affirmer qu’à l’heure actuelle, en cas de violation
                      grave des droits de l’homme constituant un crime de droit internatio-
                      nal, le droit international coutumier non seulement reconnaît la res-
                      ponsabilité pénale des auteurs de la violation, mais aussi impose à
                      l’Etat ou aux Etats dont ils sont ressortissants ou dont ils sont, en
                      droit ou en fait, les agents l’obligation de réparer (y compris par une
                      indemnisation) le préjudice causé » (par. 598).
                    249. On peut également évoquer le régime juridique de la commission
                 des réclamations Ethiopie-Erythrée : aux termes du paragraphe 1 de l’ar-
                 ticle 5 de l’accord du 12 décembre 2000 entre les gouvernements de l’Etat
                 d’Erythrée et de la République fédérale démocratique d’Ethiopie, la com-
                 mission a été créée pour
                      « statuer dans le cadre d’un arbitrage obligatoire sur toutes les
                      demandes à raison de pertes, dommages ou préjudices formulées par
                      un gouvernement contre l’autre, et par les nationaux … d’une partie
                      contre le gouvernement de l’autre partie ou des entités appartenant
                      ou contrôlées par l’autre partie ».
                 De plus, le projet de déclaration de 2010 des principes de droit internatio-
                 nal sur la réparation en faveur des victimes de conflit armé (questions de
                 fond) du comité international de l’ADI sur la réparation en faveur des
                 victimes de conflit armé, lorsqu’il envisage le droit à réparation (à l’ar-
                 ticle 6), reconnaît que les individus sont dans une meilleure situation en
                 droit international des droits de l’homme et ne voit aucune raison pour
                 laquelle leur situation serait plus précaire au regard des règles du droit
                 international applicables dans les conflits armés.
                    250. Dans la même veine, les « principes fondamentaux et directives
                 concernant le droit à un recours et à réparation des victimes de violations
                 flagrantes du droit international des droits de l’homme et de violations
                 graves du droit international humanitaire » adoptés en 2005 277 énoncent,
                 au paragraphe 15, l’obligation des Etats d’accorder réparation aux vic-
                 times :
                        « Conformément à sa législation interne et à ses obligations juri-
                      diques internationales, l’Etat assure aux victimes la réparation des
                      actes ou omissions qui peuvent lui être imputés et qui constituent des

                    277 Adoptés et proclamés par l’Assemblée générale des Nations Unies dans sa résolu-

                 tion 60/147 du 16 décembre 2005.

                                                                                                  173




6 CIJ1031.indb 343                                                                                        22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  269

                      violations flagrantes du droit international des droits de l’homme ou
                      des violations graves du droit international humanitaire. »
                 Tous ces développements récents vont au-delà de la dimension stricte-
                 ment interétatique traditionnelle en énonçant le droit à réparation des
                 victimes individuelles de violations graves des droits de l’homme et du
                 droit international humanitaire.
                    251. Il serait bizarre, sinon surréel, de ne pas tenir compte dans le
                 domaine de l’immunité de l’Etat de cette importante évolution intervenue
                 ces dernières années. Les titulaires du droit à réparation pour ces viola-
                 tions graves sont les victimes individuelles qui les ont subies. Comme je
                 l’ai soutenu dans l’opinion dissidente (par. 178) que j’ai jointe à l’ordon-
                 nance de la Cour du 6 juillet 2010 (déclarant irrecevable la demande
                 reconventionnelle de l’Italie) dans la présente affaire concernant les Immu‑
                 nités juridictionnelles de l’Etat, les Etats ne peuvent absolument pas renon-
                 cer à des droits qui ne leur appartiennent pas. On ne peut absolument pas
                 ignorer les développements importants intervenus dans certains domaines
                 du droit international, comme le droit international des droits de l’homme
                 et le droit international humanitaire, pour priver la personne humaine de
                 son droit à réparation. Cela aboutirait à une injustice manifeste.
                    252. Il me semble infondé d’affirmer que les régimes de réparation
                 pour les violations graves des droits de l’homme et du droit international
                 humanitaire s’épuiseraient au niveau interétatique au détriment des indi-
                 vidus ayant souffert des conséquences de crimes de guerre et de crimes
                 contre l’humanité. Après tout, ces individus sont les titulaires du droit à
                 réparation découlant de ces graves violations du droit international qui
                 leur ont été infligées. Interpréter le régime des réparations comme relevant
                 exclusivement du domaine interétatique traduirait en outre une concep-
                 tion totalement erronée de la situation de l’individu dans l’ordre juridique
                 international. Selon ma propre conception, « la personne humaine s’est
                 émancipée de son propre Etat, avec la reconnaissance de ses droits, qui
                 sont antérieurs et supérieurs à ce dernier » 278. Ainsi, le régime des répara-
                 tions pour les violations graves des droits de l’homme et du droit inter­
                 national humanitaire ne peut s’épuiser au niveau interétatique, en laissant
                 finalement l’individu sans aucune réparation.

                    253. Il faut aussi se souvenir que les tribunaux internes ne sont pas la
                 seule voie ouverte aux victimes pour obtenir réparation des violations
                 graves des droits de l’homme et du droit international humanitaire. Il y a
                 en fait d’autres voies, dans les instances internationales, permettant aux
                 individus de demander et d’obtenir réparation. On peut citer à cet égard
                 les tribunaux et commissions mixtes des réclamations, et les organes quasi
                 judiciaires créés soit par le Conseil de sécurité de l’ONU, soit par des
                    278 A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford

                 University Press, 2011, p. 209 ; A. A. Cançado Trindade, Evolution du droit international au
                 droit des gens — L’accès des individus à la justice internationale…, op. cit. supra note 243,
                 p. 29 et 146.

                                                                                                         174




6 CIJ1031.indb 345                                                                                               22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)               270

                 traités de paix ou à l’initiative d’Etats ou de sociétés, et les arbitrages
                 relatifs à des « réclamations en sommeil » 279. Ainsi, les tribunaux natio-
                 naux constituent une voie permettant aux victimes d’obtenir réparation
                 en fonction des circonstances de l’espèce, mais ce n’est pas la seule. En
                 droit international contemporain, les tribunaux nationaux et internatio-
                 naux sont en contact de plus en plus étroit, dans des domaines distincts.
                    254. Par exemple, dans la protection des droits de l’individu, où il y a
                 convergence entre le droit public national et le droit international, ils le
                 sont du fait de l’obligation des Etats d’ouvrir des recours effectifs 280.
                 Dans le domaine du droit de l’intégration régionale, la procédure de la
                 décision préliminaire (par exemple au titre de l’article 234 du traité créant
                 la Communauté européenne) constitue un autre exemple. En droit pénal
                 international, le principe de complémentarité en est encore un autre. Et
                 les exemples se multiplient, finissant par révéler l’unité du droit. En fait, ce
                 qui compte en dernière analyse est la réalisation de la justice aux niveaux
                 national et international. Après tout, les crimes internationaux ne sont
                 pas des actes jure imperii, ils demeurent des crimes quels que soient leurs
                 auteurs ; il s’agit de violations graves des droits de l’homme et du droit
                 international humanitaire dont les victimes ont droit à réparation ; l’invo-
                 cation de l’immunité de l’Etat ne peut écarter l’obligation de celui-ci d’ac-
                 corder réparation aux victimes individuelles.
                    255. En fait, la reconnaissance du droit de l’individu à réparation (qui
                 correspond à cette obligation de l’Etat), en tant qu’élément du droit d’ac-
                 cès à la justice lato sensu de l’individu, reconnu judiciairement aujourd’hui
                 par la CIADH et la CEDH, s’impose encore plus pour ce qui est des
                 violations graves des droits de l’homme et du droit international humani‑
                 taire, comme celles qui forment le contexte factuel de la présente affaire
                 des Immunités juridictionnelles de l’Etat. Les immunités ne peuvent guère
                 être envisagées dans un vide juridique. Dès le début de la présente affaire,
                 durant la procédure écrite et jusqu’à la fin de la procédure orale, le punc‑
                 tum pruriens d’une divergence d’opinions majeure entre les Parties a pré-
                 cisément été l’opposition des immunités de l’Etat à l’obligation de l’Etat
                 d’accorder réparation aux victimes de violations graves des droits de
                 l’homme et du droit international humanitaire.

                    256. La thèse de l’Allemagne, clairement exposée dans son mémoire,
                 est que l’Italie « est … tenue de respecter le principe de l’immunité souve-
                 raine, qui empêche les personnes physiques d’engager des poursuites
                 contre un autre Etat devant les juridictions de l’Etat du for » (par. 47).

                    279 Voir par exemple E.‑C. Gillard, « Reparation for Violations of International Huma-

                 nitarian Law », International Review of the Red Cross, vol. 85 (septembre 2003), note 851,
                 p. 539‑545 ; et voir généralement [divers auteurs], Redressing Injustices through Mass
                 Claims Processes — Innovative Responses to Unique Challenges, Oxford University Press/
                 PCA, 2006, p. 3‑425.
                    280 A. A. Cançado Trindade, « Exhaustion of Remedies in International Law and

                 the Role of National Courts », Archiv des Volkerrechts, vol. 17 (1977-1978), Tübingen,
                 p. 333‑370.

                                                                                                      175




6 CIJ1031.indb 347                                                                                            22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)            271

                 Pour elle, « [r]ien ne justifie qu’elle méconnaisse l’immunité de l’Alle-
                 magne en vertu de ce principe » (par. 47). A l’opposé, la thèse de l’Italie,
                 exposée dans son contre-mémoire, est que
                      « les Etats ayant commis des violations graves des règles fondamen-
                      tales ne sauraient être considérés comme ayant le droit de se préva-
                      loir de l’immunité pour leurs faits illicites, même si ces derniers
                      doivent être qualifiés d’actes jure imperii. Si l’immunité était accor-
                      dée, cela aboutirait à un déni de justice absolu pour les victimes ainsi
                      qu’à l’impunité de l’Etat. » (Par. 4.110.)
                 Selon elle,
                      « [l]’ordre juridique international ne saurait, d’une part, prévoir qu’il
                      existe certaines règles matérielles fondamentales auxquelles il n’est
                      pas permis de déroger et dont la violation ne saurait être tolérée, tout
                      en accordant d’autre part l’immunité à l’auteur des violations de ces
                      règles fondamentales dans des situations où il est clair que l’immu-
                      nité équivaut essentiellement à l’impunité » (par. 4.111).
                    257. Il n’est pas possible d’éluder l’examen de cette question, celle de
                 l’obligation de l’Etat d’accorder réparation aux victimes individuelles de
                 violations graves des droits de l’homme et du droit international humani-
                 taire. Il s’agit d’une obligation de l’Etat en vertu du droit international
                 coutumier et d’un principe général fondamental du droit. Cela m’amène
                 maintenant à la question de l’exécution ou de l’inexécution, par l’Etat
                 responsable, de son obligation d’accorder réparation aux victimes men-
                 tionnées par l’Italie pour les violations graves commises durant la seconde
                 guerre mondiale. Je me pencherai successivement sur les points suivants :
                 premièrement, les catégories de victimes en l’espèce, deuxièmement, le
                 cadre juridique de la fondation « Mémoire, responsabilité et avenir »
                 (2000) et, troisièmement, l’évaluation des conclusions des Parties.

                                     2. Les catégories de victimes en l’espèce
                  258. Selon l’Italie, il y a trois catégories de victimes des violations sus-
                 mentionnées 281 ayant droit à réparation, à savoir :
                      « i) les soldats emprisonnés qui s’étaient vu refuser le statut de pri-
                      sonniers de guerre et furent soumis au travail forcé [les « internés
                      militaires italiens »] ; ii) les civils qui furent détenus et transférés dans
                      des camps de détention où ils furent soumis au travail forcé ; et iii) les
                      populations civiles qui furent massacrées dans le cadre d’une straté-
                      gie de terreur et de représailles contre les actions des combattants
                      pour la libération » 282.

                     281 L’Allemagne range également les victimes dans les trois catégories définies par

                 l’Italie ; voir mémoire de l’Allemagne, par. 13.
                     282 Contre-mémoire de l’Italie, par. 2.8.



                                                                                                   176




6 CIJ1031.indb 349                                                                                         22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                       272

                     259. L’Italie affirme que, parmi ces catégories, « quasiment aucune n’a
                 été indemnisée jusqu’à présent » 283. Elle fait valoir en outre, en ce qui
                  concerne M. Ferrini en particulier, qu’il entre dans la catégorie ii) des
                  civils placés en détention et transférés dans les camps de détention pour y
                  être astreints au travail forcé 284. Si M. Ferrini avait déjà engagé une ins-
                 tance devant le Tribunale di Arezzo en 1998, il a aussi cherché à obtenir
                 réparation auprès des autorités allemandes. L’Italie fait valoir que
                 M. Ferrini a décidé de ne pas présenter de demande d’indemnisation en
                 vertu de la loi du 2 août 2000 (créant la fondation « Mémoire, responsa-
                 bilité et avenir ») « en raison du fait qu’il n’avait pas été détenu dans un
                 « autre lieu de détention » au sens du premier alinéa du paragraphe 1 de
                 l’article 11 de la loi portant création de la fondation et qu’en outre il
                 n’était pas en mesure de démontrer qu’il remplissait les conditions défi-
                 nies dans les lignes directrices de la fondation » 285.
                     260. L’Italie ajoute que, « [e]n 2001, M. Ferrini, conjointement avec
                  d’autres demandeurs, forma également un recours constitutionnel concer-
                 nant les paragraphes 1 de l’article 10, 3 de l’article 11 et 1 et 2 de
                 ­l’article 16 de la loi portant création de la fondation devant la Cour
                  constitutionnelle fédérale » et que « ce recours fut par la suite rejeté par
                  cette dernière » 286. Gardant ces faits à l’esprit, je vais maintenant exami-
                  ner le cadre juridique de la fondation « Mémoire, responsabilité et ave-
                  nir », créée en 2000.

                                     3. Le cadre juridique de la fondation « Mémoire,
                                             responsabilité et avenir » (2000)
                    261. En 1999-2000, l’Allemagne a mené des négociations diploma-
                 tiques avec plusieurs Etats, anciennes parties belligérantes lors de la
                 seconde guerre mondiale, concernant l’octroi de réparations aux indivi-
                 dus qui avaient été durant la guerre astreints à un travail forcé dans des
                 sociétés allemandes et dans le secteur public 287. Selon l’Italie, ces négocia-
                 tions furent suscitées par des actions en justice introduites par d’anciens
                 travailleurs forcés contre des entreprises allemandes devant les tribunaux


                     283    Contre-mémoire de l’Italie, par. 2.8.
                     284    Selon l’Italie :
                              « Des crimes de guerre furent commis en masse contre la population civile, et des
                           milliers de civils aptes au service militaire, dont M. Ferrini, M. Mantelli et M. Maietta
                           (dont les affaires sont citées par le demandeur dans son mémoire), furent également
                           transférés dans des camps de détention situés en Allemagne ou sur des territoires
                           contrôlés par cette dernière, où ils furent astreints au travail forcé, une autre forme
                           de représailles contre la population civile italienne. » (Ibid., par. 2.7.)
                    285 Ibid., par. 2.43 (note 43). Voir le résumé des faits dans Associazione Nazionale Reduci

                 dalla Prigionia dall’Internamento e dalla Guerra di Liberazione (ANRP) et 275 autres plai‑
                 gnants c. Allemagne, p. 5 (annexe 10 du contre-mémoire de l’Italie).
                    286 Contre-mémoire de l’Italie, par. 2.43 (note 43).
                    287 Ibid., par. 2.27. Et voir généralement J. Authers, op. cit. supra note 230, p. 420‑449.



                                                                                                               177




6 CIJ1031.indb 351                                                                                                     22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)          273

                 des Etats-Unis et, dans ce contexte, l’Allemagne et les Etats-Unis conclurent
                 un traité prévoyant la mise en place d’un mécanisme pour le traitement
                 des demandes de réparation d’anciens travailleurs forcés 288.
                    262. Suite à la conclusion de cet accord, le 2 août 2000, une loi fédérale
                 allemande fut adoptée qui portait création de la fondation « Mémoire,
                 responsabilité et avenir » 289. Cette fondation avait pour objet d’indemni-
                 ser financièrement les personnes qui avaient été soumises au travail forcé
                 « et à d’autres injustices au cours de la période nationale-socialiste »
                 (article 2, paragraphe 1, de la loi). La fondation ne versait pas directe-
                 ment de réparations aux individus définis dans la loi mais les versait à des
                 « organisations partenaires » qui recevaient des sommes forfaitaires déter-
                 minées (article 9 de la loi) 290.
                    263. Les catégories de personnes ayant droit à réparation étaient ainsi
                 définies à l’article 11 de la loi portant création de la fondation : a) les
                 individus « détenus dans un camp de concentration, une autre prison ou
                 un autre camp, ou dans un ghetto dans des conditions comparables, et
                 astreints au travail forcé » (art. 11, par. 1) ; b) les individus « déportés
                 depuis leur pays d’origine vers le territoire du Reich allemand selon les
                 frontières de 1937, ou vers un territoire occupé par l’Allemagne, et ayant
                 été astreints au travail forcé dans une entreprise commerciale ou au ser-
                 vice d’autorités publiques sur place, ou … [en] détention ou dans des
                 conditions de vie extrêmement difficiles de nature similaire » (art. 11,
                 par. 2) ; et c) il était expressément indiqué, ce qui est important pour la
                 procédure en l’espèce, que le statut des prisonniers de guerre ne donne pas
                 droit à des versements ou des prestations en vertu de la loi (art. 11,
                 par. 3) 291.
                    264. Ainsi, bien que la loi portant création de la fondation eût été spé-
                 cifiquement adoptée pour couvrir les catégories de victimes ne relevant
                 pas des autres accords de réparation conclus par l’Allemagne, le para-
                 graphe 3 de l’article 11 de la loi portant création de la fondation excluait
                 expressément les prisonniers de guerre de son champ d’application, indi-
                 quant que « [l]e droit à réparation ne peut être fondé sur le statut de pri-
                 sonnier de guerre ». Pour ce qui est de la portée de cette disposition, le
                 commentaire officiel de la loi indique ce qui suit :
                           « le Gouvernement fédéral a expliqué cette clause d’exclusion comme
                           suit :
                                  « Les prisonniers de guerre astreints à un travail forcé n’ont en
                               principe pas droit à des versements parce que les règles du droit
                               international autorisent la puissance qui les détient à engager les

                     288 Contre-mémoire de l’Italie, par. 2.27.
                     289 Ci-après « la fondation ».
                    290 Voir B. Fassbender, « Compensation for Forced Labour in World War II : The

                 German Compensation Law of 2 August 2000 », Journal of International Criminal Justice,
                 vol. 3 (2005), p. 244‑245 ; voir également contre-mémoire de l’Italie, par. 2.27-2.28.
                    291 Voir B. Fassbender, « Compensation for Forced Labour in World War II… »,

                 op. cit. supra note 290, p. 246.

                                                                                                  178




6 CIJ1031.indb 353                                                                                        22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)                       274

                               prisonniers de guerre comme travailleurs. Toutefois, les personnes
                               libérées comme prisonniers de guerre et transformées en « travail-
                               leurs civils » (Zivilarbeiter) peuvent avoir droit à indemnisation
                               en vertu de la [loi portant création de la fondation] si les autres
                               conditions sont réunies. »
                              Toutefois, dans des « directives » adoptées en août 2001 en accord
                           avec le ministère fédéral des finances, le conseil d’administration de
                           la fondation a encore limité l’effet d’exclusion de cette clause en déci-
                           dant que « les prisonniers de guerre qui ont été internés dans un camp
                           de concentration » ne sont pas exclus du bénéfice de la loi « parce que
                           dans un tel cas la discrimination et les mauvais traitements particu-
                           liers subis en raison de l’idéologie nationale-socialiste sont pertinents,
                           et que l’emprisonnement dans un camp de concentration ne peut être
                           considéré comme un sort habituel en temps de guerre ». » 292
                     265. Dans ce contexte, l’avis d’un spécialiste (C. Tomuschat) concer-
                 nant la question du droit à réparation des « internés militaires italiens » au
                 regard de la loi portant création de la fondation 293 doit être cité ici. Selon
                  cet avis adressé au Gouvernement allemand, bien que l’Allemagne ait
                  traité les personnes devant recevoir le statut de prisonniers de guerre
                  comme les travailleurs forcés, elles avaient effectivement le statut de pri-
                  sonniers de guerre. Selon l’avis, les « internés militaires italiens » « possé-
                  daient, jusqu’à leur libération finale à la fin de la seconde guerre mondiale,
                  le statut de prisonniers de guerre en application des règles du droit inter-
                  national, bien que le Reich allemand ait massivement contrevenu à ce
                  statut. En conséquence, la clause d’exclusion [article 11, paragraphe 3, de
                 la loi portant création de la fondation] peut en principe leur être appli-
                  quée » 294.
                     266. Ainsi, cet avis juridique a donné la priorité au statut de jure des
                  internés militaires, statut (avec tous les droits qui s’y attachent) qui leur a en
                  fait été dénié, sur leur traitement de facto. Au regard de cet avis juridique, de
                  nombreuses victimes relevaient de l’exception prévue au paragraphe 3 de
                  l’article 11 de la loi portant création de la fondation (supra) et furent donc
                  exclues du régime de réparation. Dans ce contexte, l’Italie fait valoir que
                  depuis 2000 « des milliers d’[internés militaires italiens] et de civils italiens
                  ayant été soumis au travail forcé avaient présenté des demandes d’indemni-
                  sation » en vertu de la loi portant création de la fondation et que « la
                 ­quasi-totalité de ces demandes avaient été rejetées ». Elle ajoute que,
                           « [e]n 2003, les juridictions administratives allemandes rejetèrent les
                           recours formés par un certain nombre d’[internés militaires italiens].
                           A la seule exception de l’affaire Ferrini, toutes les actions devant les

                     292Op. cit. supra note 290, p. 246.
                     293Contre-mémoire de l’Italie, annexe 8.
                     294Cet avis concluait toutefois qu’il fallait évaluer différemment la situation des
                 « internés militaires italiens » qui, outre qu’il avait été porté atteinte à leur statut de prison-
                 niers de guerre, subirent des mesures de persécution raciste.

                                                                                                               179




6 CIJ1031.indb 355                                                                                                     22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                     275

                       juridictions italiennes ont été introduites après 2004. A cette époque,
                       il était déjà évident que les travailleurs forcés italiens n’avaient pas
                       la possibilité d’obtenir une indemnisation de la part des autorités
                       allemandes. » 295
                    267. Selon moi, il est regrettable que les « internés militaires italiens »
                 aient été effectivement exclus du bénéfice des réparations sur la base d’un
                 statut qui en fait leur avait été dénié. Il s’agit là précisément d’une des
                 nombreuses violations commises par l’Allemagne nazie contre ces per-
                 sonnes : le déni de leur droit, en droit international, d’être traitées comme
                 des prisonniers de guerre. Invoquer cette violation pour en commettre
                 une autre, le déni de réparation, aboutit, comme le dit l’Italie, à « un vide
                 juridique kafkaïen » 296, de même qu’à une double injustice 297.

                                      4. Evaluation des conclusions des Parties
                    268. Je vais maintenant me pencher sur les arguments des Parties
                 concernant la question des réparations dues aux victimes mentionnées par
                 l’Italie, tels qu’elles les ont présentés lors des procédures écrite et orale
                 dans la présente affaire. Les pièces et conclusions de l’Allemagne n’in-
                 diquent pas généralement quelles victimes précises ont en fait bénéficié de
                 réparations. Si l’Allemagne ne rend pas pleinement compte des répara-
                 tions qu’elle a versées après 1945 en déclarant qu’« [i]l n’y a[vait] pas lieu
                 de dresser ici un bilan complet de l’ensemble des réparations que les Puis-
                 sances alliées ont reçues de l’Allemagne après 1945 », elle fait néanmoins
                 valoir que, dans le cadre des deux accords conclus par l’Allemagne et
                 l’Italie en 1961, « des sommes considérables ont été versées à l’Italie » 298 ;
                 elle ajoute qu’elle a indemnisé l’Italie « pour des raisons d’équité », malgré
                 la clause de renonciation que contenait le traité de paix 299.
                    269. L’observation la plus révélatrice de l’Allemagne est celle où elle
                 admet clairement que les « internés militaires italiens » n’ont pas reçu de
                 réparations en raison de l’interprétation donnée à la loi portant création
                 de la fondation :
                    295 Contre-mémoire de l’Italie, par. 2.43. Des articles de doctrine attestent également

                 que les internés militaires italiens n’avaient pas reçu de réparations pour leur travail
                 forcé ; voir R. Buxbaum, « German Reparations after the Second World War », African-­
                 American Law and Policy Report, vol. 6 (2004) p. 39.
                    296 CR 2011/18, p. 33, par. 28.
                    297 On a fait observer à cet égard que « [l]es Italiens n’étaient pas des prisonniers de

                 guerre qui se trouvèrent également astreints à un travail forcé. En effet, l’exploitation de
                 leur travail forcé était la principale raison de leur maintien en détention en Allemagne »
                 (B. Fassbender, « Compensation for Forced Labour in World War II… », op. cit. supra
                 note 290, p. 251). De plus, « les conditions de vie des Italiens étaient pires que celles des
                 soldats alliés occidentaux capturés par l’Allemagne. En particulier, les détenus italiens
                 étaient mal nourris. » Durant une troisième période, entre août 1944 et la fin de la guerre,
                 on conféra aux soldats italiens détenus le statut de « travailleurs civils » (Zivilarbeiter) afin
                 de pouvoir « exploiter leur force de travail de manière plus efficace » (ibid., p. 244 (note 2)).
                    298 Réplique de l’Allemagne, par. 30-33.
                    299 Ibid., par. 33.



                                                                                                            180




6 CIJ1031.indb 357                                                                                                   22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)        276

                              « Ce n’est qu’après que l’Allemagne a adopté la loi de 2000 sur la
                           fondation « Mémoire, responsabilité et avenir » que l’Italie a fait des
                           représentations auprès de celle-ci au sujet de l’exclusion des internés
                           militaires italiens de la portée ratione personae de cette loi. En tant
                           que prisonniers de guerre, les membres de ce groupe n’avaient pas
                           été pris en compte dans ce régime de réparation mis en place
                           ­tardivement. » 300
                    270. Pour sa part, dans ses écritures, l’Italie relève qu’« [u]n très grand
                 nombre de victimes n’étaient pas visées et n’ont jamais été dûment indem-
                 nisées » 301. Si l’Italie reconnaît que l’Allemagne a adopté et mis en œuvre
                 au cours des dernières décennies diverses mesures en réponse aux
                 demandes de réparations des victimes d’atrocités de guerre, et relève que
                 deux lois importantes (la loi fédérale d’indemnisation de 1953 et la loi
                 portant création de la fondation du 2 août 2000) ont été adoptées, elle
                 ajoute qu’aucune de ces deux lois ne pouvait constituer une voie de droit
                 effective permettant aux victimes italiennes d’obtenir réparation 302. A cet
                 égard, l’Italie fait valoir que, dans le cadre de la loi fédérale d’indemnisa-
                 tion de 1953, les étrangers étaient généralement exclus du bénéfice d’une
                 indemnisation et que, en ce qui concerne la loi portant création de la
                 fondation,
                           « même si plus de 130 000 travailleurs forcés italiens présentèrent des
                           demandes d’indemnisation au titre de la loi du 2 août 2000, la grande
                           majorité de ces demandes (plus de 127 000) furent rejetées à cause
                           des critères indûment restrictifs prévus par ce texte pour bénéficier de
                           l’indemnisation » 303.
                     271. L’Italie affirme également que
                           « les mesures adoptées jusqu’à présent par l’Allemagne (en vertu
                           aussi bien d’accords pertinents que d’actes unilatéraux) se sont révé-
                           lées insuffisantes, en particulier parce que plusieurs catégories de vic-
                           times, parmi lesquelles les internés militaires italiens et les victimes
                           des massacres perpétrés par les forces allemandes pendant les der-
                           niers mois de la guerre, n’en ont pas bénéficié. » 304
                 L’Allemagne pour sa part ne mentionne pas de victimes spécifiques et se
                 contente de faire valoir de manière générale que des réparations furent
                 versées dans le cadre d’« un régime global bénéficiant à tous les pays
                 concernés et couvrant l’ensemble des dommages de guerre » 305.
                   272. L’Allemagne rappelle également les montants forfaitaires versés
                 à l’Italie et à la Grèce, et affirme qu’« [e]nviron 3 400 civils italiens ont

                     300 Réplique de l’Allemagne, par. 13 (les italiques sont de moi).
                     301 Contre-mémoire de l’Italie, par. 2.18.
                     302 Ibid., par. 2.20-2.21.
                     303 Ibid., par. 2.21.
                     304 Ibid., par. 7.9.
                     305 CR 2011/20, p. 11‑12.



                                                                                                181




6 CIJ1031.indb 359                                                                                     22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)         277

                   été indemnisés par la fondation « Mémoire, responsabilité et avenir »
                   pour [leur] travail forcé » et que « quelque 1 000 internés militaires italiens
                   ont été indemnisés pour cause de travail forcé dans le cadre du régime
                   mis en place par ladite fondation » 306. Quant à ce dernier groupe de
                  ­victimes, l’Allemagne fait valoir qu’elle a décidé, « en 2000, de verser
                   aux anciens travailleurs forcés une indemnisation ex gratia », mais
                   admet ensuite que « les prisonniers de guerre ne bénéficiaient pas de
                   ce régime particulier » ; seuls « les internés militaires qui avaient égale­
                 ment subi une persécution raciale ou idéologique avaient droit à des
                 ­indemnités » 307.
                      273. Il ressort des écritures susvisées que tous les « internés militaires
                   italiens » n’ont pas reçu de réparations, mais seulement ceux qui avaient
                   aussi été victimes d’« une persécution raciale ou idéologique » 308. L’Italie
                   répond à cet argument allemand que la question qui sous-tend le présent
                   différend ne concerne pas ces dernières victimes mais bien l’« obligation
                   d’accorder réparation à plusieurs milliers d’Italiens victimes de crimes de
                   guerre qui n’ont reçu de réparation sous aucune forme que ce soit, ce que
                   l’Allemagne a indirectement reconnu » 309. L’Italie conclut ainsi que « l’Alle-
                   magne a donc reconnu de manière claire et sans réserve que le reste des
                   victimes — autrement dit, pas les victimes de persécutions mais toutes les
                   autres, qui représentent une large majorité — n’avaient nullement obtenu
                   satisfaction » 310.
                      274. Comme je l’ai déjà souligné, à la fin de l’audience de la Cour du
                   16 septembre 2011, l’une des questions que j’ai posées aux Parties visait à
                  clarifier ce point de fait particulier : j’ai demandé si « les victimes italiennes
                  auxquelles le défendeur se réfère spécifiquement [avaient] … effectivement
                  été indemnisées » et, si tel n’était pas le cas, si « elles [avaient] droit à une
                  telle réparation et comment elles [pouvaient] être effectivement indemni-
                   sées, si ce n’est par une procédure de droit interne » 311. Les réponses des
                   Parties à cette question ont contribué à clarifier leurs positions respectives
                   en la matière.
                      275. L’Allemagne pour sa part a semblé éluder la question en se réfé-
                   rant à l’ordonnance de la Cour du 6 juillet 2010 (demande reconvention-
                   nelle) en affirmant que « la question de savoir si des réparations à raison
                   d’actes commis pendant la seconde guerre mondiale étaient toujours dues
                   ne constituait pas l’objet du présent différend porté devant la Cour » 312.



                     306
                       CR 2011/20, p. 12‑13.
                     307
                       Ibid., p. 13, par. 10.
                   308 Auxquels l’Italie a déjà reconnu que des réparations ont été accordées, voir

                 CR 2011/21, p. 25, par. 33.
                   309 Ibid.
                   310 Ibid., p. 26, par. 35.
                   311 Ibid., p. 54.
                   312 Réponse écrite de l’Allemagne aux questions posées par M. le juge Cançado Trin-

                 dade au terme de l’audience publique du 16 septembre 2011, p. 3.

                                                                                                  182




6 CIJ1031.indb 361                                                                                       22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  278

                 Elle a aussi fait valoir que le régime de réparation mis en place après la
                 seconde guerre mondiale était un régime de réparation interétatique clas-
                 sique et global 313, et ajouté que les victimes qui s’estimaient fondées à le
                 faire pouvaient intenter une action contre l’Allemagne devant les tribunaux
                 allemands 314. L’Allemagne ne répond donc aucunement à la question fac-
                 tuelle de savoir si ces victimes spécifiques ont été indemnisées ; elle semble
                 éluder cette question en invoquant, de manière quelque peu équivoque,
                 l’ordonnance de la Cour du 6 juillet 2010 (demande reconventionnelle).
                    276. L’Italie pour sa part a répondu clairement à cette question précise
                 en affirmant sans ambiguïté qu’« [a]ucune des victimes entrant dans les
                 catégories mentionnées dans les affaires qui sont à l’origine du présent
                 différend n’a reçu d’indemnisation » 315. Elle ajoute que certaines de ces
                 victimes n’ont jamais eu la possibilité de demander réparation parce
                 qu’aucun mécanisme n’a été mis en place alors que d’autres tentaient en
                 vain depuis presque une décennie d’obtenir réparation. L’Italie fait valoir
                 en outre que les autorités allemandes semblent très réticentes à conclure
                 un accord en vue d’indemniser ces catégories de victimes. Elle affirme éga-
                 lement que la question de l’indemnisation des internés militaires italiens a
                 été évoquée par l’ambassadeur d’Italie à Berlin lors de pourparlers relatifs
                 à une éventuelle indemnisation par la fondation 316.
                    277. L’Italie fait également valoir que, pour l’instant, il n’y a d’autres
                 recours pour ces catégories de victimes que les recours internes et que, si ses
                 tribunaux internes n’avaient pas refusé l’immunité, les victimes de crimes de
                 guerre n’auraient disposé d’aucun autre recours pour obtenir réparation 317.
                 Dans ses observations sur la réponse écrite de l’Allemagne à ma question,
                 l’Italie affirme en outre que les arguments de l’Allemagne démontrent clai-
                 rement que de nombreuses victimes italiennes de crimes de guerre n’ont eu
                 droit à aucune réparation, puisque l’Allemagne justifie son refus de les
                 indemniser en soutenant que la clause de renonciation contenue dans l’ar-
                 ticle 77 du traité de paix de 1947 l’a exonérée de son obligation 318. L’Alle-

                     313 L’Italie conteste l’affirmation de l’Allemagne selon laquelle le régime de réparation

                 mis en place après la seconde guerre mondiale était « global ». Elle fait valoir que l’Alle-
                 magne elle-même, tant dans ses écritures que dans ses plaidoiries, admet n’avoir indemnisé
                 que « partiellement » les victimes italiennes de crimes de guerre. Elle ajoute que l’accord
                 de 1961 ne prévoyait que l’indemnisation des victimes de persécution. Elle estime donc que
                 l’assertion selon laquelle le régime de réparation était « global » ne peut être tenue pour
                 exacte, en particulier en ce qui concerne les victimes italiennes de crimes de guerre. Obser-
                 vations de l’Italie sur la réponse écrite de l’Allemagne aux questions posées par M. le juge
                 Cançado Trindade au terme de l’audience publique du 16 septembre 2011, p. 1‑2.
                     314 Réponse écrite de l’Allemagne aux questions posées par M. le juge Cançado Trin-

                 dade au terme de l’audience publique du 16 septembre 2011, p. 3.
                     315 Réponse écrite de l’Italie aux questions posées par M. le juge Cançado Trindade au

                 terme de l’audience publique du 16 septembre 2011, p. 12.
                     316 Op. cit. supa note 315, p. 12‑13.
                     317 Ibid.
                     318 Observations de l’Italie sur la réponse écrite de l’Allemagne aux questions posées

                 par M. le juge Cançado Trindade au terme de l’audience publique du 16 septembre 2011,
                 p. 2.

                                                                                                         183




6 CIJ1031.indb 363                                                                                               22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                 279

                 magne n’a pas contesté l’assertion claire de l’Italie selon laquelle « [a]ucune
                 des victimes entrant dans les catégories mentionnées dans les affaires qui
                 sont à l’origine du présent différend n’a reçu d’indemnisation » 319 ; dans ses
                 observations sur la réponse de l’Italie à ma question, l’Allemagne avait la
                 possibilité de réfuter cette affirmation pour rétablir les faits. Or, elle est
                 restée muette sur cette affirmation catégorique 320, et cela mérite de retenir
                 l’attention.
                    278. Comme je l’ai déjà indiqué, la question de savoir si des répara-
                 tions ont ou non été versées doit être évaluée à la lumière du dossier de la
                 Cour ; de larges possibilités ont été données aux parties de clarifier cette
                 question dans leurs écritures et leurs plaidoiries. Je les ai en outre priées
                 de répondre clairement à une question factuelle simple. L’Italie l’a fait ;
                 l’Allemagne a éludé la question, faisant valoir que la question des répara-
                 tions était exclue du présent différend par l’effet de l’ordonnance rendue
                 par la Cour le 6 juillet 2010 (demande reconventionnelle). Cela est loin
                 d’être convaincant ; si l’Allemagne avait répondu clairement à ma ques-
                 tion, elle aurait aidé la Cour à clarifier encore cette question factuelle. Sur
                 la base de ce qui précède, il ressort des pièces produites par les Parties et
                 de leurs écritures que les victimes spécifiques visées dans la jurisprudence
                 italienne récente n’ont pas en fait reçu de réparations.
                    279. Pour conclure sur cette question, le dossier de la Cour montre que
                 l’Italie a affirmé à maintes reprises lors de la présente procédure qu’au-
                 cune des victimes visées dans la jurisprudence italienne récente n’avait
                 reçu de réparations. Il s’agit là d’un argument fondamental, sur lequel
                 repose la thèse de l’Italie. L’Allemagne a eu largement la possibilité, dans
                 ses écritures et ses plaidoiries ainsi que dans ses réponses aux questions
                 que j’ai posées aux Parties (supra), de même que dans ses observations
                 relatives à ces réponses, de réfuter cet argument. Elle n’a pas produit
                 d’éléments attestant qu’une réparation avait été versée à ces victimes spé-
                 cifiques et s’est contentée de références générales à des paiements, tout en
                 admettant que les « internés militaires italiens » étaient exclus du régime
                 de réparation de la fondation « Mémoire, responsabilité et avenir ».
                    280. En résumé, comme je l’ai déjà indiqué, l’Allemagne, en se fondant
                 sur l’avis d’un expert (C. Tomuschat), n’a pas accordé de réparations par
                 l’intermédiaire de la fondation aux prisonniers de guerre italiens utilisés
                 comme travailleurs forcés (les « internés militaires italiens »). Elle a recouru
                 à une évaluation qui l’a amenée à traiter ces victimes d’une manière qui
                 selon moi aboutit à une double injustice. Premièrement, quand ils auraient
                 pu bénéficier des droits attachés au statut de prisonniers de guerre, ce statut
                 leur a été dénié ; et deuxièmement, maintenant qu’ils demandent réparation
                 pour les violations du droit international humanitaire dont ils ont été vic-

                    319 Réponse écrite de l’Italie aux questions posées par M. le juge Cançado Trindade au

                 terme de l’audience publique du 16 septembre 2011, p. 12.
                    320 Observations de l’Allemagne sur la réponse écrite de l’Italie à la question posée par

                 M. le juge Cançado Trindade à l’audience publique tenue le 16 septembre 2011, p. 1‑2.


                                                                                                        184




6 CIJ1031.indb 365                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                 280

                 times (y compris la violation consistant à leur dénier le statut de prisonniers
                 de guerre), ils se voient traités comme des prisonniers de guerre.
                    281. Il est malheureusement trop tard pour les considérer comme des
                 prisonniers de guerre (et, pire encore, pour leur refuser réparation) : ils
                 auraient dû être considérés ainsi durant la seconde guerre mondiale et
                 dans la période qui a immédiatement suivi (aux fins de protection), mais
                 ils ne l’ont pas été. Tels sont les faits, incontestés et bouleversants. Sur la
                 base de ce qui précède, on peut donc enfin conclure, à partir du dossier de
                 la Cour, que de nombreuses victimes des violations graves des droits de
                 l’homme et du droit international humanitaire commises par l’Allemagne
                 nazie n’ont en fait pas été indemnisées.


                         XXV. L’impératif d’accorder réparation aux victimes
                        individuelles de violations graves des droits de l’homme
                                 et du droit international humanitaire

                         1. La réalisation de la justice en tant que forme de réparation
                    282. Selon moi, il est impératif d’accorder réparation aux victimes
                 individuelles de violations graves des droits de l’homme et du droit inter-
                 national humanitaire en cause dans la présente espèce. Le droit à répara-
                 tion de la victime individuelle est inéluctablement lié aux violations graves
                 des droits de l’homme et du droit international humanitaire dont elle a
                 souffert. Dans la présente affaire concernant les Immunités juridiction‑
                 nelles de l’Etat, les invocations concurrentes du droit à des réparations de
                 guerre et des immunités de l’Etat n’auraient pas du tout dû être disso-
                 ciées, et assurément pas de la manière dont elles l’ont été par la Cour dans
                 son ordonnance du 6 juillet 2010 rejetant sommairement la demande
                 reconventionnelle italienne. Cette décision a été prise par la Cour (avec
                 ma vigoureuse opinion dissidente) sans tenir d’audience publique sur le
                 fondement de deux paragraphes succincts (28 et 29) contenant chacun
                 une petitio principii, une simple pétition de principe 321.
                    283. Néanmoins, comme je l’ai souligné dans la présente opinion dissi-
                 dente (par. 18-23 supra), les Parties, l’Allemagne et l’Italie, ont continué à
                 évoquer le contexte factuel et historique de la présente affaire, formulant
                 leurs arguments opposés sur les immunités de l’Etat. Ce n’est pas surpre-
                 nant, car les demandes concernant les immunités de l’Etat et les réparations
                 de guerre sont, dans les circonstances de la présente espèce, inévitablement
                 liées comme les deux faces d’une même médaille. C’est l’une des nom-
                 breuses leçons à tirer de la présente affaire. Son contexte factuel confirme
                 que, chaque fois qu’un Etat veut se placer au-dessus de la loi, des abus sont
                     321 Voir Jugement no 2867 du Tribunal administratif de l’Organisation internationale

                 du Travail sur requête contre le Fonds international de développement agricole, avis consul‑
                 tatif, C.I.J. Recueil 2012 (I), opinion individuelle de M. le juge Cançado Trindade, p. 91,
                 par. 111.

                                                                                                        185




6 CIJ1031.indb 367                                                                                              22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                    281

                 commis contre des êtres humains 322, notamment des violations graves des
                 droits de l’homme et du droit international humanitaire.
                    284. L’état de droit implique des restrictions imposées au pouvoir de
                 l’Etat par le droit, car aucun Etat n’est au-dessus de celui-ci ; l’état de droit
                 vise à préserver et garantir certaines valeurs fondamentales, conformément
                 à la doctrine du droit naturel. Lorsque ces valeurs sont oubliées dans l’édi-
                 fication d’un appareil étatique d’oppression aboutissant à des violations
                 systématiques et graves des droits de l’homme et du droit international
                 humanitaire, le droit réagit. Et la réalisation de la justice, qui intervient
                 aussi pour mettre un terme à l’impunité, constitue selon moi en elle-même
                 une forme pertinente de réparation (satisfaction) au profit des victimes.

                     2. La réparation en tant que réaction du droit aux violations graves
                    285. Elle ressemble effectivement à une réaction du droit à la violence
                 extrême s’abattant sur des êtres humains. Nous entrons ici dans le domaine
                 du jus cogens (voir infra) ; le droit réagit pour affirmer sa primauté sur la
                 force brutale, pour essayer de réguler les relations humaines selon les pré-
                 ceptes de la recta ratio (du droit naturel) et pour atténuer les souffrances
                 humaines. D’où l’impératif que justice soit faite et d’accorder une réparation
                 aux victimes. Dans son ouvrage L’Ordinamento Giuridico (initialement
                 publié en 1918), le philosophe du droit italien Santi Romano soutenait que
                 la sanction n’était pas circonscrite à des formes juridiques spécifiques mais
                 était immanente à l’ordre juridique dans son ensemble, opérant comme une
                 « garantie effective » de tous les droits subjectifs existant dans cet ordre 323.
                 Face à des actes d’une violence extrême dont sont victimes des êtres humains,
                 et qui violent les droits fondamentaux qui leur sont inhérents, l’ordre juri-
                 dique (national et international) réagit afin d’assurer la primauté de la jus-
                 tice et de permettre la réparation (satisfaction) au bénéfice des victimes.
                    286. J’ai eu l’occasion, il y a une décennie, de me pencher sur ce point
                 particulier lors du jugement d’une affaire par une autre juridiction inter­
                 nationale (la CIADH). J’ai fait observer à cette occasion que le droit, qui
                 émane en dernière analyse de la conscience humaine qui le fait évoluer, est
                 là pour accorder la reparatio (du latin reparare, « préparer de nouveau ») ;
                 et le droit intervient en outre pour garantir la non-répétition des actes
                 dommageables 324. La reparatio ne met pas fin aux violations des droits de
                 l’homme déjà commises 325, mais au moins elle évite l’aggravation (par l’in-
                 différence du milieu social, par l’impunité ou par l’oubli) du mal déjà fait.

                    322 E. Cassirer, El Mito del Estado, op. cit. supra note 191, p. 311‑319 ; A. Ross, Sobre el

                 Derecho y la Justicia, 2e éd., Buenos Aires, Eudeba, 1997, p. 314‑315.
                    323 Santi Romano, L’ordre juridique (trad., 2e éd.), Paris, Dalloz, 2002 (rééd.), p. 16.
                    324 CIADH, affaire Bulacio c. Argentine, arrêt du 18 septembre 2003, opinion indivi-

                 duelle du juge Cançado Trindade, par. 35.
                    325 La capacité de l’homme de promouvoir le bien commun comme de commettre

                 le mal n’a pas cessé d’attirer l’attention des penseurs tout au long des siècles ; voir par
                 exemple F. Alberoni, Las Razones del Bien y del Mal, Mexico, Gedisa Edit., 1988, p. 9‑196 ;
                 A.‑D. Sertillanges, Le problème du mal, op. cit. supra note 253, p. 5‑412.

                                                                                                           186




6 CIJ1031.indb 369                                                                                                 22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)              282

                    287. Dans cette perspective, la reparatio revêt selon moi une double
                 signification que j’ai définie en cette occasion :
                      « elle donne satisfaction (comme forme de réparation) aux victimes,
                      ou aux membres de leur famille, dont les droits ont été violés, et dans
                      le même temps rétablit l’ordre juridique rompu par ces violations, un
                      ordre juridique édifié dans le respect intégral des droits inhérents à la
                      personne humaine. L’ordre juridique, ainsi rétabli, exige la garantie
                      de la non-répétition des actes dommageables…
                         La reparatio redispose, réorganise la vie des survivants victimisés,
                      mais elle ne réussit pas à éliminer la souffrance qui a déjà été inévita-
                      blement incorporée à leur existence quotidienne. La perte est, de ce
                      point de vue, rigoureusement irréparable. Pourtant, la reparatio
                      constitue une obligation à laquelle ceux qui ont la responsabilité de
                      faire justice ne peuvent se soustraire. A un stade avancé du dévelop-
                      pement de la conscience humaine, et donc du droit lui-même, il n’est
                      pas douteux que la réalisation de la justice surmonte tous les obsta-
                      cles, y compris ceux qui découlent de l’invocation abusive de règles
                      ou institutions du droit positif, rendant ainsi imprescriptibles les vio-
                      lations graves des droits de l’homme… La reparatio est une réaction,
                      au niveau du droit, à la cruauté humaine, qui se manifeste sous les
                      formes les plus diverses : la violence dans le traitement d’êtres
                      humains semejantes, l’impunité dont bénéficient les responsables de
                      la part des pouvoirs publics, l’indifférence et l’oubli du milieu social.
                         Cette réaction de l’ordre juridique rompu (dont le substratum est pré-
                      cisément le respect des droits de l’homme) est suscitée, en dernière ana-
                      lyse, par l’esprit de solidarité humaine… La réparation, ainsi comprise,
                      qui inclut, dans le cadre de la réalisation de la justice, la satisfaction
                      accordée aux victimes (ou aux membres de leur famille) et la garantie
                      de non-répétition des actes dommageables … revêt une importance
                      indéniable. Le rejet de l’indifférence et de l’oubli, et la garantie de la
                      non-répétition des violations, sont des manifestations des liens de soli-
                      darité entre ceux qui ont été victimisés et ceux qui peuvent l’être, dans
                      le monde violent, dépourvu de valeurs, dans lequel nous vivons. Cela
                      constitue en dernière analyse une expression éloquente des liens de soli-
                      darité qui unissent les vivants à leurs morts 326… » 327


                                      XXVI. La primauté du jus cogens :
                                     une réfutation de sa déconstruction

                   288. Cela m’amène à ma dernière série de considérations. Dans la pré-
                 sente opinion dissidente, j’ai déjà exprimé ma ferme opposition à la pos-
                    326 Sur ces liens de solidarité, voir mes opinions individuelles dans l’affaire Bámaca

                 Velásquez c. Guatemala, arrêts de la CIADH sur le fond du 25 novembre 2000 et sur les
                 réparations du 22 février 2002.
                    327 CIADH, affaire Bulacio c. Argentine, arrêt du 18 septembre 2003, opinion indivi-

                 duelle du juge Cançado Trindade, par. 36 et 38-40.

                                                                                                     187




6 CIJ1031.indb 371                                                                                           22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)                  283

                 ture de stagnation adoptée en ce qui concerne le jus cogens chaque fois que
                 l’immunité de l’Etat est invoquée (par. 224-227 supra). En fait, à cet égard
                 comme à d’autres (méthodologie, approche adoptée et suivie, raisonne-
                 ment et conclusions), il semble y avoir un abîme entre ma propre position
                 et celle de la majorité de la Cour dans la présente affaire concernant les
                 Immunités juridictionnelles de l’Etat. J’ai exposé les fondements de ma
                 position personnelle sur les questions envisagées dans le présent arrêt, mais
                 je souhaiterais maintenant axer mon opinion dissidente, enfin, sur un point
                 qui m’est particulièrement cher : la consolidation et la primauté du
                 jus cogens en droit international. En effet, sans la primauté du jus cogens,
                 l’avenir du droit international serait bien sombre. Je ne pourrais l’accepter,
                 car alors tout espoir d’un avenir meilleur disparaîtrait.
                    289. Je suis un juge survivant de l’exercice douloureux de la fonction
                 judiciaire internationale dans une série d’affaires de massacres récemment
                 portées devant une juridiction internationale contemporaine, la CIDH,
                 qui ont pour moi été l’occasion d’être en contact avec la part la plus
                 sombre de la nature humaine. Maintenant que ces affaires ont été tran-
                 chées et appartiennent à l’histoire du droit international contemporain (et
                 en particulier du droit international des droits de l’homme), j’ai organisé
                 mes souvenirs de cette expérience 328, afin que les générations présentes et
                 futures de publicistes (les spécialistes du droit des gens) puissent peut-être
                 bénéficier des enseignements que j’en ai tirés. Je n’ai pas l’intention de
                 rappeler ces enseignements dans la présente opinion dissidente, mais seu-
                 lement de m’y référer brièvement pour faire observer que, selon moi, on
                 ne peut envisager des affaires concernant des violations graves des droits
                 de l’homme et du droit international humanitaire sans accorder l’atten-
                 tion qu’elles méritent aux valeurs fondamentales de l’humanité. Contraire-
                 ment à ce que suppose le positivisme juridique, le droit et l’éthique sont
                 indissolublement liés, et il ne faut pas l’oublier pour réaliser fidèlement la
                 justice aux niveaux national et international.
                    290. L’invocation des « considérations élémentaires d’humanité » 329 ne
                 peut être que rhétorique, et manquer de cohérence en n’anticipant et n’en-
                 visageant pas les conséquences de l’application de ces considérations en
                 pratique. De plus, il ne faut pas adopter une vue très restrictive de l’opinio
                 juris 330, en la réduisant à l’élément subjectif de la coutume et en l’éloi-
                 gnant des principes généraux du droit au point de n’en pas du tout tenir
                 compte 331. Dans la présente espèce, « les actes commis, sur le territoire de

                    328 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional — Memo‑

                 rias de la Corte Interamericana de Derechos Humanos, op. cit. supra note 256, p. 1‑340 ; voir
                 aussi A. A. Cançado Trindade, State Responsibility in Cases of Massacres : Contemporary
                 Advances in International Justice (allocution inaugurale du 10 novembre 2011), Utrecht,
                 Universiteit Utrecht, 2011, p. 1‑71 ; A. A. Cançado Trindade, « Die Entwicklung des inter­
                 amerikanischen Systems zum Schutz der Menschenrechte », Zeitschrift für ausländisches
                 öffentliches Recht und Völkerrecht, vol. 70 (2010), p. 629‑699, en particulier p. 695‑699.
                    329 Voir arrêt, par. 52.
                    330 Voir ibid., par. 55.
                    331 Voir ibid., par. 78.



                                                                                                         188




6 CIJ1031.indb 373                                                                                               22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)     284

                 l’Etat du for, par les forces armées d’un Etat étranger » 332 (comme la
                 Cour les dépeint) sont des « actes » dont l’illégalité a été reconnue par
                 l’Etat responsable lui-même, l’Allemagne, « à toutes les étapes de la pro-
                 cédure » 333 dans la présente affaire. Il ne s’agit pas d’acta jure imperii 334,
                 comme la Cour les qualifie à maintes reprises ; il s’agit d’actes illicites, de
                 delicta imperii, d’atrocités, de crimes internationaux de la pire gravité,
                 engageant la responsabilité de l’Etat et des individus qui les ont commis.
                 La distinction traditionnelle entre actes jure imperii et jure gestionis,
                 comme je l’ai déjà indiqué, est dénuée de pertinence dans une affaire aussi
                 grave que la présente affaire.
                    291. Le principe de l’égalité souveraine des Etats est effectivement un
                 principe fondamental applicable au niveau des relations inter-étatiques 335 :
                 eût-il été dûment observé, ces atrocités ou crimes internationaux n’auraient
                 pas été commis de la manière et à l’époque où ils l’ont été (en 1943-1945).
                 Quoi qu’il en soit, ce principe n’est pas le punctum pruriens car en l’espèce
                 nous avons affaire à des atrocités ou crimes internationaux commis au
                 niveau intra-étatique. Les principes fondamentaux en cause sont ici, selon
                 moi, le principe d’humanité et le principe de la dignité humaine. J’estime
                 que l’immunité de l’Etat ne peut être indûment placée 336 au-­dessus de la
                 responsabilité de l’Etat à raison de crimes internationaux et son corollaire
                 inéluctable, l’obligation de l’Etat responsable d’indemniser les victimes.
                    292. Comme je l’ai déjà indiqué, la jurisprudence constante de la Cour
                 de La Haye (la CPJI et la CIJ) confirme que, par principe, une violation
                 du droit international et l’obligation correspondante de réparer forment
                 un tout indissoluble, de telle manière que l’immunité est privée d’effets. On
                 ne peut faire opérer les immunités de l’Etat, comme dans le présent arrêt,
                 tel un coup de tonnerre au milieu d’une tempête violente (le cataclysme
                 sociétal de la seconde guerre mondiale) qui tomberait sur ce tout indisso-
                 luble en le démantelant. Comme je l’ai également indiqué, l’immunité de
                 l’Etat n’est pas un droit, c’est une prérogative ou un privilège ; elle ne peut
                 être retenue d’une manière qui aboutisse à une injustice manifeste.
                    293. Afin de justifier la confirmation de l’immunité de l’Etat jusque
                 dans les circonstances de la présente espèce, la majorité de la Cour se livre
                 à un exercice factuel empirique consistant à recenser la jurisprudence
                 incongrue de tribunaux internes et la pratique incohérente des législations
                 nationales sur la question en cause. Cet exercice est caractéristique des
                 méthodes du positivisme juridique, qui accorde une attention exagérée
                 aux faits pour oublier les valeurs. Quoi qu’il en soit, même considéré en
                 lui-même, l’examen des décisions des tribunaux internes n’est à mes yeux
                 pas du tout concluant s’agissant de confirmer l’immunité de l’Etat en cas
                 de crimes internationaux.

                     332 Voir arrêt, par. 65.
                     333 Voir ibid., par. 60.
                     334 Voir ibid., par. 60, de même que par. 61-65, 72 et 77.
                     335 Voir ibid., par. 57.
                     336 Voir ibid., par. 90 et 106.



                                                                                             189




6 CIJ1031.indb 375                                                                                  22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)       285

                    294. Quant aux législations nationales, de rares dispositions législatives
                 dans une poignée d’Etats 337 ne sauraient selon moi empêcher de refuser
                 l’immunité dans les cas de violations graves des droits de l’homme et du
                 droit international humanitaire. Telles sont les manifestations du positi-
                 visme qui aboutissent à une fossilisation du droit international et révèlent
                 son sous-développement persistant, et non son développement progressif
                 comme on pourrait l’espérer. Cette méthodologie indue est associée à des
                 conceptualisations inadéquates et peu persuasives du type de celles qui
                 sont si répandues dans les professions juridiques, comme l’opposition des
                 règles « primaires » aux règles « secondaires », des règles « procédurales »
                 aux règles « matérielles » 338, ou des obligations de « comportement » à
                 celles de « résultat ». Des mots, des mots, des mots… Où sont les valeurs ?
                    295. Le recours à des conceptualisations de ce type peut parfois abou-
                 tir à une injustice manifeste, comme dans la présente affaire concernant
                 les Immunités juridictionnelles de l’Etat. Une fois encore la Cour oppose le
                 droit procédural (dans lequel elle situe l’immunité, comme elle l’a fait
                 dans son arrêt de 2002 en l’affaire du Mandat d’arrêt du 11 avril 2000, qui
                 opposait la République démocratique du Congo à la Belgique) et le droit
                 matériel 339. Selon moi, la distinction entre droit procédural et droit maté-
                 riel n’est viable ni ontologiquement ni déontologiquement : la forme
                 conforme le fond. La procédure judiciaire n’est pas une fin en soi, c’est un
                 moyen de réaliser la justice. Et l’application du droit matériel est finaliste,
                 elle vise à faire justice.
                    296. Dans le présent arrêt, la majorité de la Cour part de l’hypothèse
                 erronée selon laquelle il n’existe ou ne peut exister de conflit entre les « règles
                 [matérielles] du jus cogens » (qui interdisent « de tuer des civils en territoire
                 occupé ou de déporter des civils ou des prisonniers de guerre pour les
                 astreindre au travail forcé ») et « celles qui régissent l’immunité de l’Etat »,
                 des règles procédurales 340. Cette hypothèse tautologique amène la Cour à
                 confirmer l’immunité de l’Etat même dans les graves circonstances de la pré-
                 sente affaire. Il y a ainsi un conflit de fond, même si un conflit formel ne peut
                 être discerné. Le fait demeure qu’un conflit existe bien, et le raisonnement de
                 la Cour aboutit à ce que je considère comme une destruction infondée du
                 jus cogens, qui prive ce dernier de ses effets et de ses conséquences juridiques.
                    297. Ce n’est pas la première fois que cela se produit ; c’est déjà arrivé,
                 par exemple au cours de la dernière décennie dans les arrêts que la Cour
                 a rendus dans les affaires du Mandat d’arrêt (2002) et des Activités
                 armées sur le territoire du Congo (République démocratique du Congo
                 c. Rwanda) (2006), rappelés avec approbation par la Cour dans le présent
                 arrêt 341. Il est grand temps d’accorder au jus cogens l’attention qu’il
                 appelle et mérite. Sa déconstruction, comme dans la présente affaire,

                     337 Voir arrêt, par. 88.
                     338 Voir ibid., par. 58 et 100.
                     339 C.I.J. Recueil 2002, p. 3. Et voir arrêt, par. 58.
                     340 Voir arrêt, par. 93, de même que par. 95.
                     341 Voir ibid., par. 95.



                                                                                                190




6 CIJ1031.indb 377                                                                                     22/11/13 12:25

                      immunités juridictionnelles de l’état (op. diss. cançado trindade)       286

                 porte préjudice non seulement aux victimes individuelles de violations
                 graves des droits de l’homme et du droit international humanitaire, mais
                 aussi au droit international contemporain lui-même. En résumé, selon
                 moi, il ne peut y avoir de prérogative ni de privilège d’immunité de l’Etat
                 en cas de crimes internationaux, comme les massacres de populations
                 civiles, ou la déportation de civils et prisonniers de guerre pour les
                 astreindre au travail forcé : il s’agit de violations graves d’interdictions
                 absolues du jus cogens, pour lesquelles il ne saurait y avoir d’immunités.
                    298. On ne peut continuer d’envisager des immunités de l’Etat dans une
                 perspective atomisée ou autosuffisante (en les considérant dans un vide) : il
                 faut le faire dans le cadre d’une vision globale de l’intégralité du droit inter-
                 national contemporain et de son rôle au sein de la communauté internatio-
                 nale. Le droit international ne peut être gelé en maintenant et en prolongeant
                 les omissions du passé, que ce soit au plan normatif (par exemple lors de la
                 rédaction de la convention des Nations Unies sur les immunités juridiction-
                 nelles des Etats et de leurs biens de 2004) ou au plan judiciaire (par exemple
                 la décision majoritaire de la CEDH [Grande Chambre] dans l’affaire Al-­
                 Adsani en 2001 et l’arrêt de la Cour dans la présente affaire), que j’ai déjà
                 évoquées. L’assertion par la Cour dans le présent arrêt selon laquelle, du
                 point de vue analogique, il n’y a rien « d’intrinsèque à la notion de jus cogens »
                 qui imposerait de modifier ou d’écarter l’application des règles qui déter-
                 minent la portée et l’étendue de la juridiction 342 ne fait qu’éluder la question :
                 elle nécessite une démonstration persuasive qui n’a pas été faite à ce jour.
                    299. La Cour ne peut, par ses décisions, demeurer indifférente aux
                 immenses souffrances des victimes de violations graves des droits de l’homme
                 et du droit international humanitaire ni les oublier ; elle ne peut continuer
                 d’accorder une attention indue aux sensibilités apparentes des Etats au point
                 de se rendre complice d’un déni de justice, en conférant indûment aux
                 immunités de l’Etat une valeur absolue. Bien au contraire, les victimes indi-
                 viduelles d’atrocités des Etats ne peuvent être laissées sans aucune forme de
                 recours. L’immunité de l’Etat n’est pas censée faire obstacle à la compétence
                 dans des circonstances comme celles qui prévalent dans la présente affaire
                 concernant les Immunités juridictionnelles de l’Etat. Elle ne doit pas faire
                 obstacle à la réalisation de la justice. La recherche de la justice doit être pré-
                 servée comme l’objectif ultime. Assurer la justice au bénéfice des victimes
                 consiste notamment à leur permettre de demander et d’obtenir réparation
                 pour les crimes dont elles ont souffert. Le jus cogens est au-dessus de la pré-
                 rogative ou du privilège de l’immunité de l’Etat, avec toutes les conséquences
                 qui en découlent, empêchant ainsi un déni de justice et l’impunité.


                                      XXVII. Une récapitulation : conclusions

                   300. Il ressort à l’évidence de toutes les considérations qui précèdent
                 que ma position, en ce qui concerne tous les points qui constituent l’objet
                     342   Voir arrêt, par. 95.

                                                                                               191




6 CIJ1031.indb 379                                                                                     22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)      287

                 du présent arrêt dans l’affaire des Immunités juridictionnelles de l’Etat, est
                 clairement opposée à celle que la majorité de la Cour a fait sienne. Mon
                 opinion dissidente repose non seulement sur l’évaluation des arguments
                 formulés devant la Cour par les Parties (l’Allemagne et l’Italie) et l’Etat
                 intervenant (la Grèce), mais surtout sur des questions de principe et sur
                 des valeurs fondamentales, auxquelles j’attache encore plus d’importance.
                 Je me suis donc ainsi senti obligé, dans l’exercice scrupuleux de la fonc-
                 tion judiciaire internationale, d’exposer dans la présente les fondements
                 de mon opinion dissidente. J’estime approprié, à ce stade, de récapituler
                 tous les points de cette opinion tant par souci de clarté que pour en sou-
                 ligner la connexité.
                    301. Primus : On ne peut tenir compte du droit intertemporel unique-
                 ment d’une manière qui serve ses propres intérêts dans un procès, en
                 acceptant le passage du temps et l’évolution du droit par rapport à cer-
                 tains faits mais non à d’autres, s’agissant de la même situation continue.
                 On ne peut se cacher derrière des dogmes statiques pour échapper aux
                 conséquences juridiques de la perpétration d’atrocités dans le passé ;
                 l’évolution du droit doit être prise en considération. Secundus : De même,
                 on ne peut faire abstraction du contexte factuel de la présente affaire ; les
                 immunités de l’Etat ne peuvent être considérées dans un vide, il s’agit
                 d’une question inéluctablement liée aux faits qui sont à l’origine d’une
                 affaire contentieuse. La reconnaissance de cette connexité s’impose encore
                 plus dans une affaire unique et sans précédent comme la présente affaire,
                 dans laquelle l’Etat demandeur, tout au long de la procédure devant la
                 Cour (phases écrite et orale), a reconnu sa propre responsabilité à raison
                 des actes préjudiciables qui sont à l’origine de la présente affaire et en
                 constituent le contexte factuel.
                    302. Tertius : Il y a eu des développements doctrinaux, émanant d’une
                 génération de juristes qui ont été témoins des horreurs des deux dernières
                 guerres du XXe siècle, qui ne suivaient pas du tout une approche centrée
                 sur l’Etat et étaient axés sur les valeurs humaines fondamentales et sur la
                 personne humaine, et étaient fidèles aux origines historiques du droit des
                 gens, comme on devrait l’être de nos jours. Les immunités de l’Etat sont
                 après tout une prérogative ou un privilège, et elles ne peuvent continuer à
                 faire abstraction de l’évolution du droit international qui se produit de
                 nos jours à la lumière des valeurs humaines fondamentales.
                    303. Quartus : La doctrine du droit international contemporain la plus
                 éclairée, notamment les travaux d’institutions savantes de droit inter­
                 national, réduit progressivement la tension entre l’immunité de l’Etat et le
                 droit d’accès à la justice, à juste titre en faveur de ce dernier, en particulier
                 dans les cas de crimes internationaux. Elle se soucie de la nécessité de respec-
                 ter les impératifs de justice et d’éviter l’impunité lorsque des crimes interna-
                 tionaux ont été commis, s’efforçant ainsi de garantir leur non-­répétition à
                 l’avenir. Quintus : Le seuil de gravité des violations des droits de l’homme et
                 du droit international humanitaire lève tout obstacle à la compétence lors-
                 qu’il s’agit d’indemniser les victimes individuelles. Il est effectivement impor-
                 tant que toutes les atrocités de masse soient de nos jours considérées à la

                                                                                              192




6 CIJ1031.indb 381                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)      288

                 lumière de ce seuil de gravité, quels que soient leurs auteurs. Les politiques
                 d’Etat criminelles et la perpétration qui en découle d’atrocités d’Etat ne
                 doivent pas être couvertes par le bouclier de l’immunité de l’Etat.
                    304. Sextus : Les renonciations interétatiques à des droits inhérents à
                 la personne humaine sont inadmissibles ; elles sont contraires à l’ordre
                 public international et doivent être privées de tout effet juridique. Cela est
                 profondément gravé dans la conscience humaine, dans la conscience juri‑
                 dique universelle, source matérielle ultime de l’ensemble du droit. Septi‑
                 mus : A l’époque de la seconde guerre mondiale, la déportation pour
                 travail forcé (en tant que forme d’esclavage) était déjà interdite par le
                 droit international. Bien avant la seconde guerre mondiale, son illicéité
                 était déjà largement reconnue au niveau normatif (dans la convention IV
                 de La Haye de 1907 et dans la convention de l’OIT de 1930 sur le travail
                 forcé) ; cette prohibition était aussi reconnue dans les œuvres de codifica-
                 tion, et elle l’a de plus été judiciairement. Octavus : Le droit à des répara-
                 tions de guerre a de même été reconnu bien avant la fin de la seconde
                 guerre mondiale (dans la convention IV de La Haye de 1907).
                    305. Nonus : Ce sont les crimes internationaux, et non les actions indi-
                 viduelles en réparation intentées pour obtenir justice, qui compromettent
                 ou déstabilisent l’ordre juridique international. Ce qui trouble l’ordre
                 juridique international, c’est l’occultation de ces crimes internationaux
                 accompagnée de l’impunité de leurs auteurs, et non la quête de justice des
                 victimes. Lorsqu’un Etat mène une politique criminelle consistant à assas-
                 siner des segments de sa propre population et de la population d’autres
                 Etats, il ne peut par la suite se placer derrière le bouclier des immunités
                 souveraines, car ces dernières n’ont jamais été conçues à cette fin.
                    306. Decimus : Les violations graves des droits de l’homme et du droit
                 international humanitaire assimilables à des crimes internationaux sont
                 des actes antijuridiques, des violations du jus cogens qui ne peuvent être
                 simplement effacées ou jetées dans l’oubli en invoquant l’immunité de
                 l’Etat. Undecimus : Les crimes internationaux commis par des Etats ne
                 sont pas des actes jure gestionis ni des actes jure imperii ; ce sont des crimes,
                 des delicta imperii, pour lesquels il n’y a pas d’immunité. Cette distinction
                 traditionnelle battue en brèche est dénuée de pertinence en l’espèce.
                    307. Duodecimus : En cas de violations graves des droits de l’homme et
                 du droit international humanitaire, l’accès direct des individus concernés
                 à la juridiction internationale est ainsi pleinement justifié afin qu’ils
                 puissent faire valoir ces droits, même contre leur propre Etat. Tertius
                 decimus : Les individus sont de fait des sujets du droit international (pas
                 seulement des « acteurs ») et, chaque fois que la doctrine juridique s’est
                 écartée de cette proposition, les conséquences et les résultats ont été catas-
                 trophiques. Les individus sont titulaires de droits et débiteurs d’obliga-
                 tions qui émanent directement du droit international (le jus gentium). Les
                 développements convergents intervenus lors des dernières décennies en
                 droit international des droits de l’homme, en droit international humani-
                 taire et en droit international des réfugiés, puis en droit pénal internatio-
                 nal, l’attestent sans équivoque.

                                                                                              193




6 CIJ1031.indb 383                                                                                   22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)      289

                     308. Quartus decimus : Ce n’est pas du tout l’immunité de l’Etat qui ne
                 peut être refusée. Il n’y a pas d’immunité pour les crimes contre l’huma-
                  nité. En cas de crimes internationaux, de delicta imperii, ce qui ne peut être
                  refusé est le droit d’accès à la justice de l’individu, qui comprend le droit à
                  réparation pour les violations graves des droits qui lui sont inhérents en
                  tant qu’être humain. En l’absence de ce droit, il n’y a absolument pas de
                  système juridique crédible, aux niveaux national comme international.
                     309. Quintus decimus : La constatation de violations particulièrement
                  graves des droits de l’homme et du droit international humanitaire four-
                  nit un critère précieux pour la levée de tout obstacle à la compétence,
                  eu égard à l’impératif de réalisation de la justice. Sextus decimus : Peu
                  importe que l’acte préjudiciable violant gravement les droits de l’homme
                  ait été le fait d’un Etat ou d’une personne privée avec l’acquiescement de
                  l’Etat, ou qu’il ait été commis entièrement ou non dans l’Etat du for (la
                  déportation pour travail forcé est un crime transfrontière). L’immunité de
                  l’Etat n’a pas cours dans le domaine de la réparation des violations graves
                  des droits fondamentaux de la personne humaine.
                     310. Septimus decimus : Le droit d’accès à la justice lato sensu comprend
                  non seulement l’accès formel à la justice (le droit d’introduire une instance)
                  au moyen d’un recours effectif, mais aussi les garanties d’une procédure
                  régulière (avec l’égalité des armes dans le cadre d’un procès équitable)
                  jusqu’au jugement (la prestation juridictionnelle) et son exécution intégrale,
                  la réparation due étant accordée. La réalisation de la justice est en elle-
                  même une forme de réparation, accordant satisfaction à la victime. De cette
                  manière, le droit au Droit des victimes de l’oppression est dûment réalisé.
                     311. Duodevicesimus : Même dans le domaine des immunités de l’Etat
                  proprement dit, des changements ont été reconnus, dans le sens d’une
                  restriction ou d’un refus de ces immunités dans le cas de violations graves,
                  en raison de l’apparition du droit international des droits de l’homme,
                  l’attention voulue ayant été accordée au droit d’accès à la justice et à
                  l’obligation internationale de rendre des comptes. Undevicesimus : L’obli-
                 gation de l’Etat d’indemniser les victimes individuelles de violations
                 graves des droits de l’homme et du droit international humanitaire est
                 une obligation qui découle du droit international coutumier et d’un
                 ­principe général fondamental du droit.
                     312. Vicesimus : Il existe aujourd’hui une tendance croissante en faveur
                  du refus de l’immunité en cas de crimes internationaux lorsque les vic-
                  times demandent réparation. De fait, admettre qu’il n’y a pas d’immunité
                  de l’Etat dans le domaine des relations commerciales ou en matière quasi
                  délictuelle (par exemple, dans le domaine des accidents de la route), tout
                  en insistant pour permettre aux Etats de s’abriter derrière l’immunité en
                  cas de crimes internationaux marqués par des violations graves des droits
                  de l’homme et du droit international humanitaire commis dans le cadre
                  de politiques étatiques (criminelles), constitue une absurdité juridique.
                     313. Vicesimus primus : Le droit d’accès à la justice lato sensu doit être
                 envisagé en prêtant attention à son essence en tant que droit fondamental et
                 non à ses « restrictions » admissibles ou implicites. Vicesimus secundus : Les

                                                                                             194




6 CIJ1031.indb 385                                                                                  22/11/13 12:25

                     immunités juridictionnelles de l’état (op. diss. cançado trindade)      290

                 violations graves des droits de l’homme et du droit international humani-
                 taire constituent des violations du jus cogens qui engagent la responsabilité
                 de l’Etat et donnent naissance à un droit à réparation au profit des victimes.
                 Cela est conforme à l’idée de rectitude (selon la recta ratio du droit naturel)
                 qui sous-tend la conception du droit (dans les différents systèmes juri-
                 diques — Recht/diritto/droit/direito/derecho/right) dans son ensemble.
                    314. Vicesimus tertius : Il est injustifié d’affirmer que le régime des répa-
                 rations pour les violations graves des droits de l’homme et du droit inter-
                 national humanitaire s’épuiserait au niveau interétatique au détriment des
                 victimes des conséquences des crimes de guerre et crimes contre l’huma-
                 nité. Il ressort clairement du dossier de la présente affaire qu’il y a des
                 internés militaires italiens, victimes de violations graves des droits de
                 l’homme et du droit international humanitaire commises par l’Allemagne
                 nazie, qui n’ont effectivement pas été indemnisés à ce jour. Vicesimus
                 quartus : Ces victimes individuelles d’atrocités étatiques ne peuvent être
                 laissées sans aucune forme de recours. L’immunité de l’Etat n’est pas cen-
                 sée faire obstacle à la compétence dans des circonstances comme celles de
                 la présente espèce concernant les Immunités juridictionnelles de l’Etat. Elle
                 ne saurait faire obstacle à la réalisation de la justice. La recherche de la
                 justice doit être préservée comme objectif ultime ; assurer la justice au
                 bénéfice des victimes consiste notamment à leur permettre de demander et
                 d’obtenir réparation pour les crimes dont elles ont souffert.
                    315. Vicesimus quintus : On ne saurait partir de l’hypothèse fautive et
                 formaliste de l’absence de conflit entre règles « procédurales » et « maté-
                 rielles » et priver le jus cogens de ses effets et conséquences juridiques.
                 Le fait demeure qu’il existe bien un conflit, et la primauté revient au
                 jus cogens, qui résiste à cette tentative infondée de le déconstruire et y
                 survit. Il ne peut y avoir de prérogative ou de privilège de l’immunité de
                 l’Etat dans le cas des crimes internationaux, comme les massacres de
                 populations civiles et la déportation de civils et de prisonniers de guerre
                 pour les astreindre au travail forcé : il s’agit de violations graves d’inter-
                 dictions absolues relevant du jus cogens, pour lesquelles il ne peut y avoir
                 d’immunités.
                    316. Vicesimus sextus : Le jus cogens est au-dessus de la prérogative ou
                 du privilège de l’immunité de l’Etat, avec toutes les conséquences qui en
                 découlent, de manière à éviter un déni de justice et l’impunité. Sur la base
                 de tout ce qui précède, je suis fermement convaincu qu’il n’y a pas d’im-
                 munité de l’Etat pour les crimes internationaux, pour les violations graves
                 des droits de l’homme et du droit international humanitaire. Selon moi,
                 c’est ce que la Cour internationale de Justice aurait dû décider dans le
                 présent arrêt.

                                          (Signé) Antônio Augusto Cançado Trindade.




                                                                                             195




6 CIJ1031.indb 387                                                                                  22/11/13 12:25

